 



EXHIBIT 10.1
 
ACQUISITION AGREEMENT
by and between
TEKELEC
and
GENBAND Inc.
dated as of March 20, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE I. DEFINITIONS
    1  
Section 1.1 Certain Definitions
    1  
Section 1.2 Terms Generally
    11  
 
       
ARTICLE II. PURCHASE AND SALE
    11  
Section 2.1 Purchase and Sale of Purchased Equity
    11  
Section 2.2 Purchase and Sale of Purchased Assets
    11  
Section 2.3 Excluded Assets.
    13  
Section 2.4 Assumed Liabilities
    14  
Section 2.5 Excluded Liabilities
    14  
 
       
ARTICLE III. PURCHASE PRICE AND CLOSING
    15  
Section 3.1 Consideration
    15  
Section 3.2 Closing
    17  
Section 3.3 Deliveries by Seller at the Closing
    17  
Section 3.4 Deliveries by Buyer
    18  
Section 3.5 Allocation of Consideration
    19  
 
       
ARTICLE IV. RELATED MATTERS
    20  
Section 4.1 Books and Records of the Business
    20  
Section 4.2 Distributions
    20  
 
       
ARTICLE V. REPRESENTATIONS AND WARRANTIES OF SELLER
    20  
Section 5.1 Organization
    21  
Section 5.2 Authorization
    21  
Section 5.3 Purchased Equity
    21  
Section 5.4 Ownership of the Purchased Equity
    22  
Section 5.5 Consents and Approvals; No Violations
    22  
Section 5.6 Financial Statements
    22  
Section 5.7 Product Warranties and Product Liability
    23  
Section 5.8 Absence of Material Adverse Changes
    23  
Section 5.9 Title, Ownership and Related Matters, Sufficiency of Assets
    24  
Section 5.10 Leases
    25  
Section 5.11 Intellectual Property
    25  
Section 5.12 Litigation
    27  
Section 5.13 Compliance with Applicable Law; Permits
    27  
Section 5.14 Certain Contracts and Arrangements
    28  
Section 5.15 Labor Relations
    29  
Section 5.16 Employee Benefit Plans; ERISA
    30  
Section 5.17 Taxes
    30  
Section 5.18 Accounts Receivable
    33  

i



--------------------------------------------------------------------------------



 



              Page  
Section 5.19 Environmental Matters
    33  
Section 5.20 Insurance
    34  
Section 5.21 Certain Fees
    34  
Section 5.22 Banks; Powers of Attorney; Guarantees
    34  
Section 5.23 Customers and Suppliers
    34  
Section 5.24 Related Party Transactions
    35  
Section 5.25 Investment Representation
    35  
Section 5.26 Disclaimer of Other Representations and Warranties
    35  
 
       
ARTICLE VI. [INTENTIONALLY LEFT BLANK]
    35  
 
       
ARTICLE VII. REPRESENTATIONS AND WARRANTIES OF BUYER
    35  
Section 7.1 Organization
    35  
Section 7.2 Capitalization and Voting Rights
    36  
Section 7.3 Authorization
    37  
Section 7.4 Valid Issuance of Buyer Investment Shares
    37  
Section 7.5 Subsidiaries
    37  
Section 7.6 Governmental Consents
    37  
Section 7.7 Offering
    38  
Section 7.8 Litigation
    38  
Section 7.9 Intellectual Property
    38  
Section 7.10 Compliance with Other Instruments
    41  
Section 7.11 Certain Contracts and Arrangements
    41  
Section 7.12 Permits
    42  
Section 7.13 Disclosure
    42  
Section 7.14 Registration Rights
    42  
Section 7.15 Corporate Documents
    42  
Section 7.16 Title to Property and Assets
    42  
Section 7.17 Buyer Financial Statements
    43  
Section 7.18 Absence of Material Adverse Changes
    43  
Section 7.19 Employee Benefit Plans; ERISA
    44  
Section 7.20 Tax Returns, Payments and Elections
    46  
Section 7.21 Insurance
    46  
Section 7.22 Minute Books
    47  
Section 7.23 Labor Agreements and Actions; Employee Compensation
    47  
Section 7.24 Investment Company Status
    47  
Section 7.25 Brokers
    47  
 
       
ARTICLE VIII. COVENANTS
    47  
Section 8.1 Conduct of the Business
    47  
Section 8.2 Access to Information
    48  
Section 8.3 Consents
    49  
Section 8.4 Reasonable Efforts
    50  
Section 8.5 Covenant to Satisfy Conditions
    50  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 8.6 Public Announcements
    50  
Section 8.7 Use of “Tekelec” Name
    50  
Section 8.8 Employees; Employee Benefits
    50  
Section 8.9 Certain Tax Matters
    52  
Section 8.10 Exclusivity
    56  
Section 8.11 Investor Rights Agreement
    57  
Section 8.12 Notice of Developments
    58  
Section 8.13 Remittances of Receivables
    58  
Section 8.14 Bulk Transfer Laws
    58  
Section 8.15 Covenant Not to Solicit
    58  
Section 8.16 Shared Contracts
    58  
Section 8.17 Non-Development Agreement
    59  
Section 8.18 Seller’s Anti-Anti-Dilution Rights
    59  
Section 8.19 Certain Post-Closing Covenants of Buyer
    59  
Section 8.20 Facilities Consolidation Costs
    61  
 
       
ARTICLE IX. CONDITIONS TO OBLIGATIONS OF THE PARTIES
    61  
Section 9.1 Conditions to Each Party’s Obligation
    61  
Section 9.2 Conditions to Obligations of Seller
    61  
Section 9.3 Conditions to Obligations of Buyer
    62  
 
       
ARTICLE X. TERMINATION; AMENDMENT; WAIVER
    63  
Section 10.1 Termination
    63  
Section 10.2 Procedure and Effect of Termination
    64  
Section 10.3 Reimbursement Fee
    64  
 
       
ARTICLE XI. SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
    64  
Section 11.1 Survival of Representations, Warranties and Agreements
    64  
Section 11.2 Seller’s Agreement to Indemnify
    65  
Section 11.3 Buyer’s Agreement to Indemnify
    67  
Section 11.4 Notice of Claims
    68  
Section 11.5 General Limitations; Exclusive Remedy
    68  
Section 11.6 Third-Party Indemnification
    68  
 
       
ARTICLE XII. MISCELLANEOUS
    69  
Section 12.1 Fees and Expenses
    69  
Section 12.2 Further Assurances
    69  
Section 12.3 Notices
    70  
Section 12.4 Severability
    71  
Section 12.5 Binding Effect; Assignment
    71  
Section 12.6 No Third-Party Beneficiaries
    71  
Section 12.7 Interpretation
    71  
Section 12.8 Jurisdiction and Consent to Service
    71  
Section 12.9 Attorneys’ Fees
    72  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 12.10 Governing Law
    72  
Section 12.11 Specific Performance
    72  
Section 12.12 Entire Agreement
    72  
Section 12.13 Amendment, Modification and Waiver
    72  
Section 12.14 Counterparts
    73  

iv



--------------------------------------------------------------------------------



 



      Schedules
 
   
Schedule 1.1(a)
  Santera Products
Schedule 1.1(b)
  Taqua Products
Schedule 1.1(c)(i)
  Seller Knowledge
Schedule 1.1(c)(ii)
  Buyer Knowledge
Schedule 1.1(d)
  Transferred Intellectual Property
Schedule 1.1(e)
  Transferred Technology
Schedule 1.1(f)
  VocalData Products
Schedule 2.2(a)(i)
  Assigned Customer Agreements
Schedule 2.2(a)(ii)
  Other Business Contracts
Schedule 2.2(c)
  Receivables
Scheduled 2.2(d)
  Personal Property
Schedule 2.2(e)
  Trademarks
Schedule 2.3(a)
  Excluded Assets
Schedule 2.5(a)
  Excluded Liabilities
Schedule 8.8(a)
  Restructuring Schedule
Section 8.16
  Shared Contracts
Schedule 8.17
  Part Numbers of Products
 
    Seller Disclosure Schedule
 
   
Schedule 5.1
  Subsidiaries
Schedule 5.6
  Unaudited Financial Statements
Schedule 5.7
  Product Warranties and Guarantees
Schedule 5.8(d)
  Absence of Material Adverse Changes
Schedule 5.9
  Title, Ownership and Related Matters
Schedule 5.10(a)
  Leases for Real Property
Schedule 5.11(b)
  Certain Contracts Related to Business Intellectual Property or Business
Technology
Schedule 5.11(f)(i)
  Registered Intellectual Property
Schedule 5.11(f)(ii)
  Actions or Claims Related to Registered Intellectual Property Rights
Schedule 5.11(g)
  Intellectual Property Claims
Schedule 5.11(i)
  Licensed Intellectual Property
Schedule 5.12
  Litigation
Schedule 5.14
  Certain Contracts and Arrangements
Schedule 5.15
  Business Employees
Schedule 5.16(a)
  Employee Benefit Plans
Schedule 5.16(c)
  Certain Contribution Matters
Schedule 5.17(a)
  Tax Return
Schedule 5.17(b)
  Payment of Taxes
Schedule 5.17(d)
  Tax Deficiencies
Schedule 5.17(i)
  Tax Jurisdictions
Schedule 5.20
  Insurance Policies
Schedule 5.22
  Banks, Powers of Attorney; Guarantees

v



--------------------------------------------------------------------------------



 



     
Schedule 5.23(a)
  Customers and Suppliers
Schedule 5.24
  Related Party Transactions
 
   
Exhibits
   
Exhibit A
  Form of Patent Assignment
Exhibit B
  Form of Trademark Assignment
Exhibit C
  Form of Escrow Agreement
Exhibit D
  Form of General Assignment, Assumption Agreement, and Bill of Sale
Exhibit E
  Form of Legal Opinion of Seller’s Counsel
Exhibit F
  Form of Legal Opinion of Buyer’s Counsel

vi



--------------------------------------------------------------------------------



 



ACQUISITION AGREEMENT
     THIS ACQUISITION AGREEMENT (this “Agreement”) is made and entered into as
of March 20, 2007, by and between Tekelec, a California corporation (“Seller”),
and GENBAND Inc., a Delaware corporation (“Buyer”). Capitalized terms used
herein shall have the respective meanings given to them in Article I.
RECITALS
     A. The Companies are directly engaged in, and Seller is, among other
things, engaged in, the Business.
     B. Seller desires to sell, transfer and assign to Buyer, and Buyer desires
to purchase and accept from Seller, (i) all of the issued and outstanding
membership interest (the “Santera Interest”) of Santera Systems LLC, a Delaware
limited liability company and wholly owned subsidiary of Seller (“Santera”),
(ii) all of the issued and outstanding capital stock of Taqua, Inc., a Delaware
corporation and wholly owned subsidiary of Seller (“Taqua” and, together with
Santera, the “Companies” and each a “Company”), which capital stock is comprised
of one share of Common Stock, par value $0.01 per share, of Taqua (the “Taqua
Share”), and (iii) the Purchased Assets, including that portion of the Business
that previously was conducted through VocalData, Inc., all in consideration of
the Purchase Price and the assumption by Buyer of the Assumed Liabilities, and
all on the terms and conditions set forth herein and in the Transaction
Documents.
     C. Concurrently with the execution of this Agreement, Seller and Buyer are
entering into the License Agreement and the Transition Services Agreement.
     NOW THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants, agreements and conditions set forth
below, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound
hereby, the parties hereto agree as follows:
ARTICLE I.
DEFINITIONS
          Section 1.1 Certain Definitions. For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:
          “Affiliate” shall have the meaning set forth in Rule 12b-2 of the
General Rules and Regulations under the Securities Exchange Act of 1934, as
amended; provided, further, that for purposes of this definition, “control”
shall mean the possession of the power to direct or cause the direction of
management and policies of such Person, whether through the ownership of voting
securities, by Contract, or otherwise.
          “Agreement” has the meaning set forth in the preamble of this
Agreement.

 



--------------------------------------------------------------------------------



 



          “Assigned Customer Agreements” has the meaning set forth in
Section 2.2(a)(i) hereof.
          “Assumed Liabilities” has the meaning set forth in Section 2.4.
          “BayPackets Issuance” has the meaning set forth in Section 3.1(a)(i).
          “Business” shall mean Seller’s Switching Solutions Group business as
conducted on the date of this Agreement, comprised of the development,
manufacture, sale, marketing, support and services performed by the Companies
and Seller related primarily to the Santera Products, the Taqua Products, and/or
the VocalData Products.
          “Business Employees” has the meaning set forth in Section 5.15.
          “Business Intellectual Property” means the Transferred Intellectual
Property and the Licensed Intellectual Property taken together.
          “Business Technology” means the Transferred Technology and the
Licensed Technology taken together.
          “Buyer” has the meaning set forth in the preamble of this Agreement.
          “Buyer Disclosure Schedule” has the meaning set forth in the
introductory paragraph of Article VII.
          “Buyer Flexible Benefit Plan” has the meaning set forth in
Section 8.8(f).
          “Buyer Financial Statements” has the meaning set forth in
Section 7.17(a).
          “Buyer Indemnitees” has the meaning set forth in Section 11.2(a).
          “Buyer Intellectual Property” has the meaning set forth in
Section 7.9(a).
          “Buyer Investment Shares” has the meaning set forth in Section 3.1(a).
          “Buyer Licensed Intellectual Property” has the meaning set forth in
Section 7.9(c).
          “Buyer Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of Buyer, taken as a
whole, or on ability of Buyer to consummate the transactions contemplated by
this Agreement, other than changes (a) relating to generally applicable economic
conditions or to the industry in which the Buyer operates; (b) resulting from
the execution and delivery of this Agreement or the consummation of the
transactions contemplated hereby, including without limitation direct effects of
compliance with the terms of this Agreement, including expenses incurred by
Buyer and its Affiliates in consummating the transactions contemplated by this
Agreement; or (c) relating to the public announcement of this Agreement or the
transactions contemplated by this Agreement.

2



--------------------------------------------------------------------------------



 



          “Buyer Software Programs” has the meaning set forth in Section 7.9(h).
          “Buyer Transaction Documents” has the meaning set forth in
Section 7.3.
          “Cash” means cash and cash equivalents (including marketable
securities and short-term investments) calculated in accordance with GAAP.
          “Change of Control” has the meaning set forth in Section 3.1(c)(ii).
          “Closing” has the meaning set forth in Section 3.2.
          “Closing Date” has the meaning set forth in Section 3.2.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Common Stock” has the meaning set forth in Section 5.3.
          “Company” and “Companies” have the meaning set forth in the recitals
to this Agreement.
          “Confidentiality Agreement” has the meaning set forth in
Section 8.2(c).
          “Contract” means any contract, agreement, indenture, note, bond,
mortgage, loan, instrument, lease, license, commitment or other arrangement,
understanding, undertaking or obligation, whether written or oral.
          “Co-Sale Agreement” means that certain Ninth Amended and Restated
First Refusal and Co-Sale Agreement among Buyer and certain securityholders of
Buyer, as amended, and to which the Seller shall become a party on the Closing
Date.
          “Damages” has the meaning set forth in Section 11.2(a).
          “Dilution Protection Right” has the meaning set forth in
Section 3.1(a).
          “Dilution Protection Shares” has the meaning set forth in
Section 3.1(a).
          “Disclosure Schedule” has the meaning set forth in Article V.
          “Distributions” has the meaning set forth in Section 4.2.
          “Employee” has the meaning set forth in Section 8.8(b).
          “End Time” has the meaning set forth in Section 8.10(b).
          “Environmental Laws” has the meaning set forth in Section 5.19(a).
          “Environmental Permits” has the meaning set forth in Section 5.19(b).

3



--------------------------------------------------------------------------------



 



          “Equity Securities” means (a) with respect to any corporation, all
shares, interests, participations or other equivalents of capital stock of such
corporation, however designated, (b) with respect to any limited liability
company, all limited liability company interests, membership interests or other
equity interests in such limited liability company and (c) with respect to any
partnership, all partnership interests or other equity interests in such
partnership.
          “ERISA” has the meaning set forth in Section 5.16(a).
          “ERISA Affiliate” has the meaning set forth in Section 5.16(a).
          “Escrow Agreement” has the meaning set forth in Section 3.3(i).
          “Escrowed Shares” has the meaning set forth in Section 3.1(b).
          “Excluded Assets” has the meaning set forth in Section 2.3.
          “Excluded Liabilities” has the meaning set forth in Section 2.4.
          “GAAP” means generally accepted accounting principles, as in effect in
the United States from time to time, applied on a basis consistent with the
accounting methods, principles or practices, policies and standards of Seller or
Buyer, as applicable.
          “GenBand Common Stock” has the meaning set forth in
Section 7.2(a)(ii).
          “General Assignment and Bill of Sale” has the meaning set forth in
Section 3.3(k).
          “Governmental Authority” means any federal, state, provincial or local
government or governmental regulatory body and any of their respective
subdivisions, agencies, instrumentalities, authorities or tribunals.
          “Hazardous Substances” has the meaning set forth in Section 5.19(a).
          “H-S-R Act” has the meaning set forth in Section 5.5.
          “Income Taxes” has the meaning set forth in Section 5.17(l)(i).
          “Indebtedness” of any Person means (1) indebtedness for borrowed money
of such person (including any long-term or short-term portions thereof) and
(2) any indebtedness secured by the assets of, or guaranteed by, such Person or
evidenced by a note, bond, letter of credit, indenture or similar instrument;
provided, however, that Indebtedness shall not be deemed to include accounts
payable incurred in the ordinary course of business.
          “Indemnifying Party” has the meaning set forth in Section 11.4(a).
          “Indemnity Period” has the meaning set forth in Section 11.1(b).

4



--------------------------------------------------------------------------------



 



          “Injured Party” has the meaning set forth in Section 11.4(a).
          “Intellectual Property Rights” means any or all of the following and
all statutory and/or common law rights anywhere in the world, excluding any and
all moral rights of authors which are incapable of assignment or transfer under
applicable law, in, arising out of, or associated therewith: (i) all Patents;
(ii) all inventions (whether patentable or not), invention disclosures and
improvements, all trade secrets, proprietary information, know how and
technology; (iii) all works of authorship, including derivative works, within
the meaning of the United States Copyright Act, 17 U.S.C. §§ 101 et seq.,
copyrights, mask works, copyright and mask work registrations and applications
therefor; (iv) all industrial designs and any registrations and applications
therefor; (v) all Trademarks; (vi) all databases and data collections (including
knowledge databases, customer lists and customer databases); (vii) all rights in
Software; (viii) all other rights in or to any Technology; (ix) any similar,
corresponding or equivalent rights to any of the foregoing; (x) all goodwill
associated with any of the foregoing; and (xi) the right and power to assert,
defend and recover title thereto and the right to sue for and recover damages
for past, present and future infringement, misuse, misappropriation or other
violation thereof.
          “Inventory” has the meaning set forth in Section 2.2(b).
          “Investors’ Rights Agreement” means that certain Ninth Amended and
Restated Investors’ Rights Agreement among Buyer and certain securityholders of
Buyer, as amended, and to which the Seller shall become a party on the Closing
Date.
          “IRS” has the meaning set forth in Section 5.16(b).
          “Laws” means any federal, state, provincial or local statute, law,
ordinance, decree, order, injunction, rule, directive, or regulation of any
government or quasi-governmental authority (domestic or foreign), and includes
rules and regulations of any regulatory or self-regulatory authority compliance
with which is required by law.
          “Leases” has the meaning set forth in Section 5.10.
          “Legal Proceeding” has the meaning set forth in Section 5.12.
          “License Agreement” shall mean that certain License Agreement entered
into as of the date of this Agreement between Buyer, on the one hand, and
Seller, on the other hand, which License Agreement shall become effective upon
the Closing.
          “Licensed Intellectual Property” means all Intellectual Property
Rights owned or otherwise licensable by Seller, other than the Transferred
Intellectual Property, which were used by one or more of Seller and the
Companies in the operation of the Business prior to the Closing, and which would
be infringed by the operation of the Business by Buyer and the Companies
immediately after the Closing as conducted by Seller and the Companies prior to
the Closing.
          “Licensed Technology” means the Technology owned or otherwise
licensable by Seller, other than the Transferred Technology, which was used by
one or more of Seller and the

5



--------------------------------------------------------------------------------



 




Companies in the operation of the Business prior to the Closing, and which would
be infringed by the operation of the Business by Buyer and the Companies
immediately after the Closing as conducted by Seller and the Companies prior to
the Closing.
          “Lien” means any lien, pledge, mortgage, deed of trust, security
interest, attachment, levy, hypothecation, encumbrance, conditional sale
agreement, reservation, title restriction or retention, claim, lease, charge,
option, right of first refusal, easement, servitude, proxy, voting trust or
agreement, transfer restriction under any shareholder or similar agreement,
encumbrance or any other restriction, security arrangement or limitation
whatsoever.
          “Material Adverse Effect” means a material adverse effect on the
business, results of operations or financial condition of the Business, taken as
a whole or on the ability of Seller to consummate the transactions contemplated
by this Agreement, other than changes (a) relating to generally applicable
economic conditions or to the industry in which the Business is operated (b)
resulting from the execution and delivery of this Agreement or the consummation
of the transactions contemplated hereby, including without limitation direct
effects of compliance with the terms of this Agreement, including expenses
incurred by Seller and its Affiliates in consummating the transactions
contemplated by this Agreement; or (c) relating to the public announcement of
this Agreement or the transactions contemplated by this Agreement.
          “Most Recent Balance Sheet” has the meaning set forth in Section 5.6.
          “Non-Income Taxes” has the meaning set forth in Section 5.17(l)(ii).
          “Notice of Claim” has the meaning set forth in Section 11.4(a).
          “Option Plan” has the meaning set forth in Section 7.2(c).
          “Patents” means patents and applications therefor and all reissues,
divisions, renewals, extensions, provisionals, continuations and
continuations-in-part thereof.
          “Permits” has the meaning set forth in Section 5.13(b).
          “Permitted Liens” has the meaning set forth in Section 5.9(d).
          “Person” means any natural person, partnership, joint venture,
corporation, limited liability company, trust, unincorporated organization,
Governmental Authority or other entity.
          “Plan” has the meaning set forth in Section 5.16(a).
          “Plano Facilities” shall mean the facilities of the Business located
at 3601 E. Plano Parkway, Plano Texas and 3605 E. Plano Parkway, Plano Texas.
          “Plano Lease Assignment” shall mean a written Assignment of Lease and
Consent by and among Buyer, Seller and Industrial Property Fund V, LP, in form
and substance reasonably and mutually acceptable to each of Buyer and Seller,
pursuant to which, among other

6



--------------------------------------------------------------------------------



 




things, Seller shall assign to Buyer all of Seller’s right, title and interest
in and to that certain Industrial Lease Agreement dated April 18, 2000 between
Industrial Property Fund V, LP and Seller, as amended by that certain (i) First
Amendment to Industrial Lease Agreement dated June 15, 2000, (ii) Second
Amendment to Industrial Lease Agreement dated effective as of August 21, 2000
and (iii) Third Amendment to Industrial Lease Agreement dated effective as of
January 1, 2004, pursuant to which Seller leases from Industrial Property Fund
V, LP the premises commonly known as Suite 100, 3605 Plano Parkway, Plano, Texas
          “Plano Sublease Assignment” shall mean a written Sublease Agreement
between Seller, on the one hand, and Buyer, on the other hand, in form and
substance reasonably and mutually acceptable to each of Buyer and Seller,
pursuant to which, among other things, Seller shall sublease to Buyer through
December 31, 2013, for a monthly base rent to be agreed to by the parties
between signing and Closing covering approximately thirty-four thousand (34,000)
square feet in the premises commonly known as Suite 100, 3601 East Plano
Parkway, Plano, Texas, which premises are currently leased by Seller pursuant to
that certain Lease dated June 15, 2004 between Seller and Cabot Industrial
Properties, L.P., as amended by that certain (i) First Amendment to Lease dated
October 26, 2004, (ii) Second Amendment to Lease dated March 2005 and
(iii) Third Amendment to Lease dated October 12, 2006.
          “Post-Closing Tax Period” has the meaning set forth in 5.17(l)(iii).
          “Potential Financings” has the meaning set forth in Section 3.1(a)(2).
          “Pre-Closing Tax Period” has the meaning set forth in
Section 5.17(l)(iv).
          “Products” means the Santera Products, the Taqua Products and the
VocalData Products.
          “PTO” means the United States Patent and Trademark Office, and any
successor thereto.
          “Purchase Price” has the meaning set forth in Section 3.1.
          “Purchased Assets” has the meaning set forth in Section 2.2.
          “Purchased Equity” means, together, the Santera Interest and the Taqua
Share.
          “Reasonable Efforts” means with respect to a given goal or obligation,
the efforts that a reasonable person in the position of the promisor would use
under the circumstances so as to achieve the goal as expeditiously as reasonably
possible; provided, however, that Reasonable Efforts does not require a material
expenditure of funds or the incurrence of a material liability on the part of
the obligated party and does not require such party to take actions that would
result in a material adverse change in the benefits to such party of this
Agreement and the transactions contemplated hereby.

7



--------------------------------------------------------------------------------



 



          “Registered Intellectual Property” means Patents; Trademark
registrations and applications for Trademark registrations; copyright
registrations and applications for copyright registrations; and Internet domain
names.
          “Related Person” has the meaning set forth in Section 5.24.
          “[R]elates primarily to the Products...” and/or “is used by Seller
primarily in the Business...” (or similar language) means that the subject is
used in the Products or in the operation of the Business proportionately more
than it is used with respect to all other products or in the operation of all
other businesses, collectively, of Seller and its Subsidiaries (other than
Santera, Taqua and Seller’s former Vocal Data subsidiary).
          “Restated Certificate” has the meaning set forth in Section 7.2(a)(i).
          “Review Period” has the meaning set forth in Section 4.1(b).
          “Santera” has the meaning set forth in the recitals to this Agreement.
          “Santera Interest” has the meaning set forth in the recitals to this
Agreement.
          “Santera Products” means the products of the Business described on
Schedule 1.1(a).
          “Securities Act” has the meaning set forth in Section 5.25.
          “Seller” has the meaning set forth in the preamble of this Agreement.
          “Seller Flexible Benefit Plan” has the meaning set forth in
Section 8.8(f).
          “Seller Indemnitees” has the meaning set forth in Section 11.3.
          “Series A Stock” has the meaning set forth in Section 7.2(a)(i).
          “Series B Stock” has the meaning set forth in Section 7.2(a)(i).
          “Series C Stock” has the meaning set forth in Section 7.2(a)(i).
          “Shared Contracts” has the meaning set forth in Section 8.16.
          “Software” means any computer software and code, including assemblers,
applets, compilers, source code, object code, data (including image and sound
data), design tools and user interfaces, in any form or format, however fixed
including source code listings and documentation.
          “Straddle Period” has the meaning set forth in Section 5.17(l)(v).

8



--------------------------------------------------------------------------------



 



          “Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which a majority of
the voting power of the Equity Securities or other ownership interests having
ordinary voting power to elect a majority of the board of directors or other
similar managing body of such corporation, partnership, limited liability
company or other entity are owned by such Person.
          “Superior Proposal” means a bona fide unsolicited written proposal
made by a third party after the date of this Agreement that if consummated would
result in such third party acquiring the Business in any manner, which the Board
of Directors of Seller determines in good faith (after consultation with
Seller’s financial advisor and outside legal counsel) to be (A) more favorable
to Seller and/or the shareholders of Seller from a financial point of view than
the transactions contemplated by this Agreement and the Transaction Documents,
and (B) capable of being completed, taking into account all financial, legal,
regulatory and other aspects of the proposal.
          “T6000 Agreement” shall mean a written agreement between Buyer, on the
one hand, and Seller, on the other hand, in form and substance reasonably and
mutually acceptable to each of Buyer and Seller, pursuant to which, among other
things:
          (a) for three years following the Closing Date, Buyer shall grant to
Seller, without charge, licenses for the full feature set, including “soft
phone” capabilities, of the VocalData Products (currently identified by Seller
as its T6000 product) as required by Seller during such three-year period for
Seller’s internal use only and not for re-sale to Seller’s customers, plus
software upgrades and maintenance and support, provided that Seller shall pay
Buyer’s reasonable and actual out of pocket costs relating to support or
reimbursement for any per user incremental license relating to “soft phone”
capabilities, including travel to Seller’s locations if required; and
          (b) Seller shall serve as a reference customer of Buyer for the
VocalData Products (under whatever identification they may be given by Buyer)
and Seller may be identified by Buyer on its website and its other promotional
material as a “Featured Customer”, “Showcase Customer” or the like, during such
three-year period.
          “Taqua” has the meaning set forth in the recitals to this Agreement.
          “Taqua Products” means the products of the Business described on
Schedule 1.1(b).
          “Taqua Share” has the meaning set forth in the recitals to this
Agreement.
          “Tax” has the meaning set forth in Section 5.17(l)(vi).
          “Tax Return” has the meaning set forth in Section 5.17(l)(vii).
          “Taxing Authority” means any governmental authority (domestic or
foreign) responsible for the administration or collection of any Tax.

9



--------------------------------------------------------------------------------



 



          “Technology” means all information related to, constituting or
disclosing, and all tangible copies, implementations and embodiments in any
media of, technology, including all know-how, show-how, techniques, trade
secrets, inventions (whether or not patented or patentable), ideas, concepts,
designs, algorithms, routines, Software, files, databases, works of authorship,
methods or processes.
          “Termination Fee” means a cash payment to Buyer equal to $5,000,000.
          “To the knowledge” and similar phrases shall mean the actual
knowledge, without investigation, of the persons listed on Schedule 1.1(c)(i) in
the case of Seller and Schedule 1.1(c)(ii) in the case of Buyer.
          “Trademarks” means trademarks, service marks, trade names, domain
names, logos and registrations thereof and applications therefor.
          “Transaction Documents” has the meaning set forth in Section 5.2.
          “Transferred Contracts” has the meaning set forth in Section 2.2(a).
          “Transferred Intellectual Property” means all Intellectual Property
Rights owned by Santera and/or Taqua, as well as those particular Intellectual
Property Rights owned by Seller used primarily in the operation of the Business
as conducted prior to the Closing. The Transferred Intellectual Property shall
include without limitation the items listed in Schedule 1.1(d). For purposes of
this definition, “used primarily in the operation of the Business” means that
the Intellectual Property Rights relate directly to the Business and were used
in the operation of the Business proportionately more than such Intellectual
Property Rights were used in the operation of all other businesses,
collectively, of Seller and its Subsidiaries (other than Santera, Taqua and
Seller’s former VocalData subsidiary).
          “Transferred Technology” means all Technology owned by Santera and/or
Taqua, as well as the particular Technology owned by Seller used primarily in
the operation of the Business as conducted prior to the Closing. The Transferred
Technology shall include without limitation the items listed in Schedule 1.1(e).
For purposes of this definition, “used primarily in the operation of the
Business” means that the Technology relates directly to the Business and was
used in the operation of the Business proportionately more than such Technology
was used in the operation of all other businesses, collectively, of Seller and
its Subsidiaries (other than Santera, Taqua and Seller’s former VocalData
Subsidiary).
          “Transition Services Agreement” means that certain Transition Services
Agreement entered into as of the date of this Agreement between Buyer, on the
one hand, and Seller, on the other hand, which Transition Services Agreement
shall become effective upon the Closing.
          “Unaudited Financial Statements” has the meaning set forth in
Section 5.6.
          “Vested Voting Equity” has the meaning set forth in Section 3.1(a).

10



--------------------------------------------------------------------------------



 



          “VocalData” or “VocalData, Inc,” means VocalData, Inc., a Delaware
corporation, which corporation conducted all or a portion of the VocalData
Business prior to July 19, 2006, was a wholly owned Subsidiary of Seller
immediately prior to July 19, 2006 and merged with and into Seller on July 19,
2006. “VocalData Business” means Seller’s business of developing, manufacturing,
selling, marketing, supporting and providing services related to the VocalData
Products.
          “VocalData Products” means the products of the Business described on
Schedule 1.1(f).
          “Welfare Plan” has the meaning set forth in Section 7.19(e).
     Section 1.2 Terms Generally.
     The definitions in Section 1.1 shall apply equally to both the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation” even if not followed actually by such phrase unless
the context expressly provides otherwise. All references herein to Sections,
paragraphs and Exhibits and Schedules shall be deemed references to Sections or
paragraphs of or Exhibits or Schedules to this Agreement unless the context
shall otherwise require. Unless otherwise expressly defined, terms defined in
this Agreement shall have the same meanings when used in any Exhibit or
Schedule. The words “herein,” “hereof,” “hereto” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
provision of this Agreement. References herein to “days,” unless otherwise
indicated, are to consecutive calendar days.
ARTICLE II.
PURCHASE AND SALE
     Section 2.1 Purchase and Sale of Purchased Equity. Upon and subject to the
terms and conditions of this Agreement, at the Closing, Seller will sell,
transfer, assign and deliver to Buyer, and Buyer will purchase, acquire and
accept from Seller, the Purchased Equity.
     Section 2.2 Purchase and Sale of Purchased Assets. Upon and subject to the
terms and conditions of this Agreement, at the Closing, Seller will sell,
transfer, convey, assign and deliver to Buyer, and Buyer will purchase, acquire
and accept from Seller, all of Seller’s right, title and interest in and to all
assets, properties and associated rights (whether tangible or intangible) that
are used or held for use by Seller primarily (except for those assets identified
below as transferring only if they are “solely” related to, associated with, or
used in the Business) for the Business, other than the Excluded Assets, as the
same shall exist at and as of the Closing (collectively, the “Purchased
Assets”), free and clear of any and all Liens except Permitted Liens, comprised
of the following assets:
          (a) To the extent allowed under such Contracts, all rights, benefits
and claims of Seller under (i) all Contracts entered into between Seller (or
VocalData, Inc. as the predecessor

11



--------------------------------------------------------------------------------



 




of Seller) and customers for the purchase of products and/or services solely of
the Business, including without limitation all open purchase and sales orders
and the Contracts identified in Schedule 2.2(a)(i) (the “Assigned Customer
Agreements”), (ii) all Contracts relating solely to the Business identified in
Schedule 2.2(a)(ii), including all Seller purchase orders to vendors of the
Business as of the Closing Date or items acquired for use in the Business, and
(iii) all other Contracts which are entered into by Seller in the ordinary
course of the Business between the date hereof and the Closing Date and which
relate solely to the Business (collectively, the “Transferred Contracts”);
          (b) all inventories of raw materials, work in process, finished
products and inventoriable supplies owned by Seller and used or held for use by
Seller solely in the operation of the Business, whether stored at a Seller
location or at a third party location (the “Inventory”);
          (c) all accounts, notes and other receivables to the extent they
relate solely to the Business, which accounts, notes and other receivables as of
the date set forth therein are listed in Schedule 2.2(c);
          (d) all tangible personal property and interests therein used or held
for use primarily in the Business, comprised of the machinery, equipment and
furniture reflected in the Most Recent Balance Sheet (subject to any Excluded
Assets reflected therein) which tangible personal property and interests therein
comprising Purchased Assets are described in Schedule 2.2(d);
          (e) the Trademarks listed in Schedule 2.2(e);
          (f) originals or copies of all material papers and records (in
physical, electronic, magnetic or optical format) in Seller’s care, custody or
control to the extent that they relate primarily to the Business and that are
owned by Seller as of the Closing Date, including all material purchasing and
sales records, customer and vendor lists, accounting and financial records,
product documentation, product specifications, marketing requirement documents,
software release notes or orders and documentation relating to maintenance
obligations or other Assumed Liabilities, but excluding minute books, stock
transfer records, personnel records and Tax Returns of Seller and its
Subsidiaries other than the Companies;
          (g) that part of the Transferred Intellectual Property Rights that is
owned by Seller as of the Closing Date;
          (h) that part of the Transferred Technology that is owned by Seller as
of the Closing Date;
          (i) any insurance proceeds or any claim to any insurance proceeds
relating to any damage to or loss or destruction of any asset which occurs on or
after the date of this Agreement and prior to the Closing, provided that such
damaged asset is, or such lost or destroyed asset would have been, included in
the assets being transferred to Buyer hereunder;

12



--------------------------------------------------------------------------------



 



          (j) all other assets reflected and/or described in the Most Recent
Balance Sheet that are owned by Seller and that are used by Seller primarily in
the Business, other than assets consumed or sold since the date of the Most
Recent Balance Sheet up to the Closing Date; and
          (k) all prepaid expenses and rights to deposits with third parties to
the extent they relate solely to the Business.
     Section 2.3 Excluded Assets. Notwithstanding anything in Section 2.2 to the
contrary, the following assets of Seller (collectively, the “Excluded Assets”)
used in or relating to the Business shall not be deemed to be Purchased Assets
and shall be excluded from the assets delivered by Seller to Buyer at the
Closing:
          (a) those assets that are used by Seller in the Business and that are
identified by Seller on Schedule 2.3(a);
          (b) except as otherwise provided on Schedule 2.3(b), any cash or cash
equivalents held by Seller;
          (c) any claim, cause of action, chose in action, right of recovery of
any kind, to the extent primarily related to any Excluded Liability;
          (d) all interests in real property, whether leased or owned, other
than lease interests or lease agreements included in the Transferred Contracts
identified in Schedule 2.2(a)(ii);
          (e) all Licensed Intellectual Property (which shall be licensed to
Buyer pursuant to the terms of the License Agreement);
          (f) all Licensed Technology (which shall be licensed to Buyer pursuant
to the terms of the License Agreement);
          (g) all right, title and interest in and to any Trademarks of Seller
other than those listed on Schedule 2.2(e);
          (h) all Intellectual Property Rights and Technology of Seller other
than the Transferred Intellectual Property and the Transferred Technology;
          (i) the Plans, including the assets thereof;
          (j) all books and records of Seller that do not relate directly to and
are not used primarily in the Business and Seller’s tax returns, tax and
financial records and reports and other documents and records, including without
limitation, audit work papers, pertaining to the operation of the Business that
Seller is required by law to retain;
          (k) all life insurance policies on officers and other employees of
Seller and all other insurance policies relating directly to and used or held
for use primarily in the operation of

13



--------------------------------------------------------------------------------



 




the Business and rights arising from any refunds due (including, but not limited
to, retrospective premium adjustments) with respect to insurance premium
payments;
          (l) to the extent attributable to Taxes referred to in Section 8.9:
(A) all refunds or credits, if any, of Taxes due to or from Seller and any
claims therefor; (B) all deposits of Seller with any Taxing Authority, including
without limitation, tax deposits, prepayments and estimated payments; and
(C) any deferred tax assets of Seller;
          (m) rights arising from prepaid expenses, if any, with respect to
assets not included in the Purchased Assets;
          (n) any assets of the Business that are transferred or otherwise
disposed of by Seller or otherwise consumed, liquidated or used up prior to the
Closing in the ordinary course of the Business without violation of this
Agreement or, in the case of the Transferred Contracts, that expire or are
terminated prior to the Closing; and
          (o) any assets used or held for use by Seller in connection with
businesses other than the Business.
     Section 2.4 Assumed Liabilities. As of the Closing, Seller shall assign and
transfer to Buyer, and Buyer shall assume, pay and discharge, all obligations
and liabilities of Seller to the extent they relate primarily or solely to the
Business, excluding the Excluded Liabilities (collectively, the “Assumed
Liabilities”), including without limitation:
          (a) all obligations of Seller under the Transferred Contracts;
          (b) all accounts payable and other current liabilities of the Business
of the type reflected in the Most Recent Balance Sheet;
          (c) all obligations of Seller to customers (including, but not limited
to, all warranty, support and service obligations) relating to the Business and
the Products arising out of or relating to events and circumstances, including
products sold and services performed, prior to or after Closing; and
          (d) all other liabilities and obligations of Seller expressly assumed
by Buyer under this Agreement.
As of the Closing, Buyer agrees and undertakes to assume the Assumed Liabilities
and to duly and properly satisfy, discharge and perform all such Assumed
Liabilities on a timely basis in accordance with their terms. For the avoidance
of doubt, the parties agree that nothing in this Section 2.4 shall limit or
affect Buyer’s indirect assumption of all of the obligations and liabilities of
the Companies as the purchaser of the Purchased Equity at the Closing.
     Section 2.5 Excluded Liabilities. Other than the Assumed Liabilities and
except as set forth in this Agreement, including without limitation in
Section 11.3, Buyer shall not assume by virtue of this Agreement, and shall have
no liability or obligation for, any liabilities or obligations of Seller
(collectively, the “Excluded Liabilities”), including:

14



--------------------------------------------------------------------------------



 



          (a) any Indebtedness of the Business existing as of the Closing,
except as set forth on Schedule 2.5(a);
          (b) any liability of Seller for Taxes attributable to the ownership or
operation of the Purchased Assets of the Business for any taxable period or
portion thereof ending on or prior to the Closing;
          (c) any liability or obligations of Seller pertaining exclusively to
the Excluded Assets; and
          (d) any liability associated with Seller’s employee stock purchase
plan.
ARTICLE III.
PURCHASE PRICE AND CLOSING
     Section 3.1 Consideration.
     (a) Subject to the terms and conditions of this Agreement, in consideration
of the aforesaid sale, transfer and delivery of the Purchased Equity and the
Purchased Assets at the Closing: (i) Buyer will issue and deliver to Seller, and
Seller will acquire from Buyer, such number of shares of GenBand Common Stock as
shall constitute at the Closing 19.99% of the Vested Voting Equity of Buyer as
of that date, after giving effect to such issuance (referred to herein as the
“Buyer Investment Shares”); (ii) Seller shall have the right to receive, in
accordance with the terms and conditions of Section 3.1(c), up to such number of
additional shares of GenBand Common Stock as shall equal the difference between
twenty seven million, seven hundred sixty-seven, one hundred and sixty-eight
(27,767,168) and the number of Buyer Investment Shares, as such number of
additional shares may be subject to equitable adjustments for stock splits and
comparable events (such right referred to herein as the “Dilution Protection
Right” and such shares referred to herein as the “Dilution Protection Shares”);
and (iii) Buyer shall pay to Seller US $1,000,000 in cash (referred to herein as
the “Cash Consideration”, and (i), (ii), and (iii), immediately above, shall be
referred to collectively as the “Purchase Price”). At the Closing, and in
further consideration for the Purchased Equity and the Purchased Assets, Buyer
will also assume from Seller the Assumed Liabilities. For purpose of this
Section 3.1:
          (1) “BayPackets Issuance” means the issuance of shares of GenBand
Common Stock after the Closing Date (either issued directly or deemed issued on
an as-converted basis if Series B Stock is issued) to certain former
shareholders of Bay Packets as a result of the earnout in that certain Agreement
and Plan of Merger dated as of August 8, 2006 by and among Buyer, GB
Acquisition, Inc. and BayPackets.
          (2) “Potential Financings” means the issuance by Buyer, after the
Closing Date and through October 1, 2007, of GenBand Common Stock, Series C
Stock, a newly-created series of preferred stock or any other convertible
instrument of Buyer, including but not limited to, any bridge financing,
convertible debt or warrant instrument.

15



--------------------------------------------------------------------------------



 



          (3) “Vested Voting Equity” means the total number of votes assigned to
all outstanding voting equity of Buyer in which the holder is fully vested as of
that date.
          (b) At the Closing:
          (i) Buyer will issue and deliver to Seller a stock certificate in
Seller’s name evidencing 75% of the Buyer Investment Shares;
          (ii) Buyer will prepare and issue a stock certificate in Seller’s name
evidencing 25% of the Buyer Investment Shares (the “Escrowed Shares”) to be held
in accordance with the Escrow Agreement;
          (iii) Buyer will transfer US $1,000,000 in immediately available funds
by wire transfer to Wells Fargo Bank, Account #4121044671 (ABA #121000248); and
          (iv) Buyer will assume from Seller the Assumed Liabilities.
          (c) Pursuant to the Dilution Protection Right and as additional
consideration for the Purchased Assets and the Purchased Equity, Seller shall be
entitled to receive additional shares of GenBand Common Stock as follows:
          (i) Subject to Section 3.1(c)(iii) and (iv), each October 1 and April
1 following the Closing (a “Catch-up Date” with the Closing Date being deemed to
be the first such date), Buyer shall issue to Seller the number of shares of
GenBand Common Stock equal to (i) “X” where “X” is calculated as follows: 19.99%
multiplied by (X plus the then outstanding Vested Voting Equity) minus (ii) the
number of shares of GenBand Common Stock held by Seller immediately prior
thereto, but only including shares that Seller has received as a result of this
Section 3.1 (i.e., shares issued at Closing pursuant to Section 3.1(a) above and
cumulative shares issued at each Catch-up Date). Within five business days after
each Catch-up Date, Buyer will issue and deliver to Seller a stock certificate
in Seller’s name evidencing the number of Dilution Protection Shares that Seller
is entitled to receive on such date. For purposes of this Section 3.1(c), the
date of the BayPackets Issuance and the closing date or dates of Potential
Financings shall each be deemed additional Catch-up Dates.
          (ii) Subject to Section 3.1(c)(iii), in the event of: (A) the closing
of any initial public offering of Genband Common Stock or (B) any “Change of
Control” of Buyer, Buyer shall issue to Seller, immediately prior to such event,
all of the remaining Dilution Protection Shares. For purposes of this Section,
“Change of Control” shall mean either of the following transactions to which
Buyer is a party or is subject:

  (1)   a merger or consolidation or related series of transactions in which
securities possessing more than 50% of the total combined voting power of
Buyer’s outstanding securities are transferred to a person

16



--------------------------------------------------------------------------------



 



      or persons different from the persons holding those securities immediately
prior to such transaction or transactions, or     (2)   the sale, transfer or
other disposition of all or substantially all of Buyer’s assets in liquidation
or dissolution of Buyer.

          (iii) In no event will Buyer issue to Seller more than: (a) the total
number of Dilution Protection Shares, or (b) except for an issuance pursuant to
Section 3.1(c)(ii), a number of shares on any date if, immediately after such
issuance, Seller would own more than 19.99% of Vested Voting Equity. In the
event that the issuance of Dilution Protection Shares to Seller pursuant to
Section 3.1(c)(ii) would result in Seller’s owning more than 19.99% of Vested
Voting Equity, then such excess shares shall be subject to Section 8.18 of this
Agreement
          (iv) The Dilution Protection Right shall terminate immediately after
the total number of Dilution Protection Shares has been fully issued.
     Section 3.2 Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place at the offices of Bryan Cave LLP, 211
North Broadway, Suite 3600, St. Louis, Missouri 63102, at 9:00 a.m., local time,
on April 20, 2007 or, if the conditions to the Closing are not then satisfied,
on such other date as the parties may agree after the satisfaction or waiver of
all conditions to the obligations of the parties to consummate the transactions
contemplated hereby, which date shall be no later than the third day after the
satisfaction or waiver of such conditions. Notwithstanding the foregoing, at
such time as Seller and Buyer agree that the parties have satisfied their
respective obligations to effect the Closing other than Seller’s obligation to
effect the Restructuring, (i) Seller shall effect the Restructuring and (ii) the
Closing shall occur on the fifth day thereafter (or, if such fifth day is not a
business day, on the first business day following such fifth day) or on such
other date as Seller and Buyer may agree. The date of the Closing is sometimes
referred to herein as the “Closing Date.”
     Section 3.3 Deliveries by Seller at the Closing. At the Closing, Seller
will deliver or cause to be delivered to Buyer (unless delivered previously) the
following:
          (a) The Purchased Assets;
          (b) The certificates (or similar evidence of ownership) representing
the Purchased Equity, accompanied by duly executed instruments of transfer
which, in the case of the Taqua Share, shall be a stock power duly executed in
blank or a duly executed stock transfer form;
          (c) The resignation of the Managing Member of Santera;
          (d) The resignations of the officers requested by Buyer and of the
members of the Board of Directors of Taqua;
          (e) The limited liability company records of Santera;

17



--------------------------------------------------------------------------------



 



          (f) The corporate records of Taqua in Seller’s possession at Closing;
          (g) The Patent Assignment form attached hereto as Exhibit A, and the
Trademark Assignment form attached hereto as Exhibit B;
          (h) The Escrow Agreement to be entered into as of the Closing Date
among Buyer, Seller and the escrow agent, in the form attached hereto as
Exhibit C (the “Escrow Agreement,” subject to reasonable changes requested by
the escrow agent), duly executed by Seller;
          (i) The General Assignment, Assumption Agreement and Bill of Sale to
be entered into as of the Closing Date between Seller and Buyer, in the form
attached hereto as Exhibit D (the “General Assignment and Bill of Sale”), duly
executed by Seller;
          (j) Certificates dated within five days prior to the Closing Date
issued by the Secretary of State of the State of Delaware certifying that each
of Santera and Taqua has legal existence and is in good standing in the State of
Delaware;
          (k) A certificate dated the Closing Date executed by the Secretary or
any Assistant Secretary of Seller certifying: (i) the names of the officers of
Seller authorized to sign this Agreement and the other agreements, documents and
instruments executed by Seller pursuant hereto, together with the true
signatures of such officers; and (ii) as to copies of resolutions adopted by the
Board of Directors of Seller authorizing the appropriate officers of Seller to
execute and deliver this Agreement and all agreements, documents and instruments
executed by Seller pursuant hereto, and to consummate the transactions
contemplated hereby and thereby, and that such resolutions are still in effect
and have not been amended, modified, rescinded or revoked;
          (l) A legal opinion of Seller’s counsel, in substantially the form
attached hereto as Exhibit E, duly executed by Seller’s counsel;
          (m) Counterpart signature pages of the Investors’ Rights Agreement and
the Co-Sale Agreement, duly executed by Seller;
          (n) The Plano Lease Assignment duly executed by Seller;
          (o) The Plano Sublease Assignment duly executed by Seller;
          (p) The T6000 Agreement duly executed by Seller; and
          (q) All other documents, instruments and writings required to be
delivered by Seller at or prior to the Closing pursuant to this Agreement or
otherwise reasonably required by Buyer in connection herewith; provided,
however, that in no event shall the consent of any third party under any
Contract be deemed to be such a required delivery.
     Section 3.4 Deliveries by Buyer. At the Closing, Buyer will deliver or
cause to be delivered to Seller (unless previously delivered) the following:

18



--------------------------------------------------------------------------------



 



          (a) The Purchase Price as described in 3.1(a) above;
          (b) A certificate dated within five days prior to the Closing Date
issued by the Secretary of State of the State of Delaware certifying that Buyer
has legal existence and is in good standing in the State of Delaware;
          (c) The Escrow Agreement (as defined in Section 3.3(i)) duly executed
by Buyer;
          (d) The General Assignment and Bill of Sale duly executed by Buyer;
          (e) A legal opinion of Buyer’s counsel, in substantially the form
attached hereto as Exhibit F, duly executed by Buyer’s counsel;
          (f) A certificate dated the Closing Date executed by the Secretary of
Buyer certifying: (i) the names of the officers of Buyer authorized to sign this
Agreement and the other agreements, documents and instruments executed by Buyer
pursuant hereto, together with the true signatures of such officers; and (ii) as
to copies of resolutions adopted by the Board of Directors of Buyer authorizing
the appropriate officers of Buyer to execute and deliver this Agreement and all
agreements, documents and instruments executed by Buyer pursuant hereto, and to
consummate the transactions contemplated hereby and thereby, and that such
resolutions are still in effect and have not been amended, modified, rescinded
or revoked;
          (g) Counterpart signature pages of the Investors Rights Agreement and
the Co-Sale Agreement, duly executed by Buyer;
          (h) The Plano Lease Assignment duly executed by Buyer;
          (i) The Plano Sublease Assignment duly executed by Buyer;
          (j) The T6000 Agreement duly executed by Buyer; and
          (k) All other documents, instruments or writings required to be
delivered by Buyer at or prior to the Closing pursuant to this Agreement or
otherwise reasonably required by Seller in connection herewith.
     Section 3.5 Allocation of Consideration. An allocation of the consideration
paid hereunder among the Santera Interest, the Taqua Share and the Purchased
Assets shall be mutually agreed to in good faith by Seller and Buyer prior to
the Closing (the “Purchase Price Allocation”), but in any event the Parties
agree that the Cash Consideration will be applied in its entirety to the sale of
the Taqua Share. The Purchase Price Allocation shall be prepared in a manner
consistent with all applicable Laws. Seller and Buyer agree that all Tax Returns
will be filed consistently with the Purchase Price Allocation, subject to
adjustment (if any) as aforesaid, and to not take any position inconsistent
therewith unless required to do so by applicable Law. Seller and Buyer shall
promptly inform one another in writing of any challenge by any Taxing Authority
to any allocation made pursuant to this Section 3.5 and agree to consult with
and keep

19



--------------------------------------------------------------------------------



 



one another informed with respect to the status of, and any material discussion,
proposal or submission with respect to, any such challenge.
ARTICLE IV.
RELATED MATTERS
     Section 4.1 Books and Records of the Business.
          (a) Seller agrees to deliver to Buyer at or as soon as practicable
after the Closing, as requested by Buyer, all books and records of the Business
(including correspondence, memoranda, books of account, personnel and payroll
records and the like), provided that Seller may retain an electronic copy and/or
a photocopy of all such books and records.
          (b) Buyer shall not, for a period (the “Review Period”) of seven years
after the Closing Date or such longer period as retention thereof is required by
applicable law or by any record retention agreements entered into with any
Taxing Authority, dispose of or destroy any of the business records and files of
the Business relating to the period prior to the Closing Date without first
offering to turn over possession thereof to Seller by written notice to Seller
at least ninety (90) days prior to the proposed date of such disposition or
destruction. During the Review Period, Buyer shall permit, and shall take such
actions as may be necessary to cause any of its successors or assigns to permit,
Seller and its authorized representatives to have reasonable access to, and
examine and make copies of, all such books and records as reasonably requested
by Seller at Seller’s expense.
          (c) After the Closing, Buyer shall make available to Seller during
normal business hours, upon written request, any of Buyer’s or the Companies’
respective personnel whose assistance or participation is reasonably required by
Seller or any of its Affiliates (i) in locating and obtaining any books and
records of the Business or the Companies for legitimate business purposes of
Seller, or (ii) in anticipation of, or preparation for, existing or future
litigation or other matters or proceedings in which Seller or any of its
Affiliates is involved. Seller shall promptly reimburse Buyer for the reasonable
out-of-pocket expenses incurred by Buyer in performing the foregoing.
     Section 4.2 Distributions. The parties agree that at or prior to the
Closing, Seller, on the one hand, and the Companies, on the other hand, shall
settle all intercompany amounts owed to each other by way of dividend,
distribution or otherwise, except to the extent that any such amount is
expressly assumed by Buyer at the Closing.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF SELLER
     Seller represents and warrants to Buyer that except as set forth in the
Disclosure Schedule delivered by Seller to Buyer on the date hereof and attached
hereto (the “Disclosure Schedule”), each of the following representations,
warranties and statements is true and correct as of the date hereof and will be
true and correct as of the Closing Date:

20



--------------------------------------------------------------------------------



 



     Section 5.1 Organization. Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of California and has
all requisite corporate power and authority to own, lease and operate its
properties and to carry on its operations as now being conducted. Santera is a
limited liability company duly formed, validly existing and in good standing
under the laws of the State of Delaware and has all requisite limited liability
company power and authority to own, lease and operate its properties and to
carry on its operations as now being conducted. Taqua is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has all requisite corporate power and authority to own, lease
and operate its properties and to carry on its operations as now being
conducted. Each Company is duly qualified or licensed to do business as a
foreign corporation or limited liability company, as applicable, and is in good
standing to do business in each jurisdiction in which such qualification is
required by Law, except in any such jurisdiction where the failure to be so duly
qualified or licensed and in good standing would not have a Material Adverse
Effect. Seller has previously made available to Buyer a complete and correct
copy of Santera’s Certificate of Formation and Operating Agreement, as currently
in effect. Seller has previously made available to Buyer a complete and correct
copy of Taqua’s Certificate of Incorporation and Bylaws, as currently in effect.
Except as set forth in Section 5.1 of the Disclosure Schedule, the Companies
have no direct or indirect Subsidiaries and do not beneficially own or hold
Equity Securities in any Person.
     Section 5.2 Authorization. Seller has the requisite corporate power and
authority to execute and deliver this Agreement and each other agreement,
document, instrument or certificate contemplated hereby or to be executed and
delivered by Seller in connection with the consummation of the transactions
contemplated by this Agreement (the “Transaction Documents”) and consummate the
transactions contemplated hereby. The execution, delivery and performance of
this Agreement and each of the Transaction Documents, and the consummation of
the transactions contemplated hereby and thereby, have been duly authorized and
approved by all necessary corporate action on the part of Seller. This Agreement
has been duly executed and delivered by Seller and constitutes, and, when
executed and delivered, each of the other Transaction Documents to be executed
and delivered by Seller pursuant hereto will constitute (assuming in each case
the valid authorization, execution and delivery of such agreement by Buyer), a
valid and binding agreement of Seller, enforceable against Seller in accordance
with its terms, except to the extent (a) such enforcement may be subject to any
bankruptcy, insolvency, reorganization, moratorium, fraudulent transfer or other
laws, now or hereafter in effect, relating to or limiting creditors’ rights
generally and (b) the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding for any such remedy or
relief may be brought.
     Section 5.3 Purchased Equity. The authorized capital stock of Taqua
consists solely of 1,000 shares of Common Stock, par value $0.01 per share
(“Common Stock”), of which the Taqua Share is the only share issued and
outstanding. The Taqua Share is duly authorized, validly issued, fully paid and
non-assessable. The Santera Interest represents the only outstanding membership
interest of Santera. There are no outstanding securities convertible into,
exchangeable for, or carrying the right to acquire equity securities or
membership interests, as

21



--------------------------------------------------------------------------------



 



applicable, of either Company, nor are there any subscriptions, warrants, calls,
options, rights or other arrangements or commitments (other than this Agreement)
which could obligate either Company to issue or to sell, any of its Equity
Securities or any securities convertible into or exercisable for any of its
Equity Securities. None of the outstanding Equity Securities of either of the
Companies was issued in violation of any preemptive right.
     Section 5.4 Ownership of the Purchased Equity. Seller is the sole record
and beneficial owner of the Purchased Equity. The Taqua Share constitutes all of
the Equity Securities of Taqua owned by Seller or any other Person, and the
Santera Interest constitutes all of the Equity Securities of Santera owned by
Seller or any other Person. Seller has good title to such Purchased Equity, free
and clear of all Liens. There are no obligations, contingent or otherwise, of
either Company to (i) repurchase, redeem or otherwise acquire any shares of
capital stock or membership interest or other Equity Securities of such Company,
as applicable, or (ii) provide material funds to, or make any material
investment in (in the form of a loan, capital contribution or otherwise), or
provide any guarantee with respect to the obligations of, any Person. There are
no outstanding share appreciation, phantom shares, profit participation or
similar rights of any kind or character of either Company.
     Section 5.5 Consents and Approvals; No Violations. Except for applicable
requirements of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “H-S-R Act”), none of the execution and delivery of this Agreement
or the Transaction Documents, the performance by Seller of its obligations
hereunder and thereunder, or the consummation by Seller of the transactions
contemplated hereby or thereby will (a) conflict with or result in any breach of
any provision of the Articles of Incorporation or Bylaws of Seller, the
Certificate of Formation or Operating Agreement of Santera or the Certificate of
Incorporation or Bylaws of Taqua; (b) require any filing with, or the obtaining
of any permit, authorization, consent or approval of, any Governmental
Authority; (c) violate, conflict with or result in a default (or any event that,
with notice or lapse of time or both, would constitute a default) under, or give
rise to any right of termination, cancellation or acceleration under, any of the
terms, conditions or provisions of any indenture, mortgage, note, installment
obligation, agreement or other instrument relating to the borrowing of money by
either Company, or the guaranty of any obligation for the borrowing of money to
which either Company or the Seller is a party or by which either Company or the
Seller or any of their assets (including the Purchased Assets) may be bound;
(d) violate any judgment, order, injunction ruling or decree of any court or
other Governmental Authority applicable to either Company or the Seller;
(e) violate any Law applicable to Seller or either Company; or (f) result in the
creation of, or impose on the Seller or either Company the obligation to create
any Lien on the Purchased Equity or the Purchased Assets; excluding from the
foregoing clauses (b), (c), (d) and (e) such requirements, conflicts, defaults
or violations: (i) which, individually or in the aggregate, would not have a
Material Adverse Effect or adversely affect the ability of Seller to consummate
the transactions contemplated by this Agreement, or (ii) which become applicable
as a result of any acts or omissions by, or the status of or any facts
pertaining to, Buyer.
     Section 5.6 Financial Statements. Attached as Section 5.6(a) of the
Disclosure Schedule are copies of the unaudited consolidated balance sheet of
that portion of the Business

22



--------------------------------------------------------------------------------



 



that is being acquired by Buyer under this Agreement as of February 23, 2007
(representing the February 28, 2007 month-end) (the “Most Recent Balance Sheet”)
and a consolidated statement of income of the Business for the twelve
(12) months ended December 31, 2006 (the financial statements referred to and
the accompanying notes thereto are referred to herein collectively as the
“Unaudited Financial Statements”). Except as provided in Section 5.6(b) of the
Disclosure Schedule, the Unaudited Financial Statements present fairly, in all
material respects, the financial position of that portion of the Business that
is being acquired by Buyer under this Agreement as of the date thereof and the
results of operations of the Business for the period indicated, provided that
the Most Recent Balance Sheet is subject to quarter-end and year-end adjustments
in the ordinary course Seller’s Business. Except as provided in Section 5.6(b)
of the Disclosure Schedule, all liabilities or obligations that relate to the
assets, employees or business operations of the Business or either Company to
the extent they are being acquired, directly or indirectly, by the Buyer and
that are of a type required to be reflected on a balance sheet prepared in
accordance with GAAP are, as of February 23, 2007, reflected on the Most Recent
Balance Sheet.
     Section 5.7 Product Warranties and Product Liability.
          (a) Set forth in Section 5.7 of the Disclosure Schedule are the
standard forms of product warranties and guarantees used by the Business for the
sale of Products of the Business as of the date hereof. The Companies and Seller
have also sold Products of the Business pursuant to negotiated Contracts with
their respective customers, and such Contracts may contain product warranties
and guarantees which differ from the standard forms set forth in said
Section 5.7 of the Disclosure Schedule. Seller has made available to Buyer a
complete and correct copy of each such Contract which is material to the
Business as of the date hereof.
          (b) Except as set forth on Section 5.7(b) of the Disclosure Schedule,
since December 31, 2006, no claim or allegation of personal injury, death or
property or economic damages in connection with any Product has been asserted
against either Company or against Seller in writing or, to the knowledge of
Seller, otherwise, except for claims and allegations which individually could
not reasonably be expected to have a Material Adverse Effect.
     Section 5.8 Absence of Material Adverse Changes. Except as contemplated by
this Agreement, since December 31, 2006, there has been no change in the
business, results of operations or financial condition of the Business or in the
condition of the assets and properties of the Business (including the Purchased
Equity and the Purchased Assets) that would have a Material Adverse Effect.
Since December 31, 2006:
               (a) the Seller and the Companies have used Reasonable Efforts
consistent with past practice to preserve business relationships with employees
and with customers, vendors and suppliers related to the Business;
               (b) the Seller and the Companies have paid all obligations
related to the Business consistent with past practice;

23



--------------------------------------------------------------------------------



 



               (c) neither the Seller nor either Company has sold or otherwise
disposed of any material asset reflected on the Most Recent Balance Sheet that,
but for such sale or disposition, would have been a Purchased Asset, in each
case except in the ordinary course of Seller’s business;
               (d) neither the Seller nor either Company has granted any
increase in the compensation of officers or employees engaged in the Business
(including any such increase pursuant to any bonus, pension, profit sharing or
other plan or commitment) or entered into any employment agreements with any
such officers or employees, except in the ordinary course of Seller’s business
or as required by Law or as identified on Section 5.8(d) of the Disclosure
Schedule;
               (e) neither the Seller nor either Company has paid, discharged or
satisfied any claims, liabilities or obligations relating to the Business
(absolute, accrued, contingent or otherwise) other than the payment, discharge
or satisfaction of any claims, liabilities or obligations made in ’the ordinary
course of Seller’s business or intercompany transfers of cash and assets (e.g.,
cash transfers between Seller and Shanghai Tekelec Communications Technology
Co., Ltd., a foreign Subsidiary of Santera);
               (f) neither the Seller nor either Company has amended, released
or canceled any obligation, liability, right or claim included in the Purchased
Assets, except in the ordinary course of Seller’s business; and
               (g) the Seller and the Companies have conducted, or caused to be
conducted, the Business consistent with the ordinary course of the Seller’s
business.
     Section 5.9 Title, Ownership and Related Matters, Sufficiency of Assets.
          (a) As of the date hereof, the Companies do not own any real property.
The Purchased Assets do not include any ownership interests in real property.
          (b) Except as set forth on Section 5.9(b) of the Disclosure Schedule,
the rights and assets received under this Agreement are collectively sufficient
for Buyer to conduct the Business on the Closing Date as the Business was
conducted by Seller immediately prior to the Closing Date in all material
respects.
          (c) Seller has, or will as of the Closing have, good and valid title
to, or valid rights by license, lease or other agreement to use, the Purchased
Assets (other than Intellectual Property Rights and Technology which are covered
in Section 5.11). The Bill of Sale and other conveyance documents to be executed
and delivered to the Buyer by the Seller at the Closing will vest in the Buyer
good and valid title to the Purchased Assets (other than Intellectual Property
Rights and Technology which are covered in Section 5.11), subject only to
Permitted Liens.
          (d) All tangible assets owned by the Companies or included in the
Purchased Assets are owned free and clear of all Liens, other than: (i) Liens
for current taxes or assessments due but not yet payable or being contested in
good faith by appropriate proceedings; (ii)

24



--------------------------------------------------------------------------------



 




servitudes, easements, restrictions, rights-of-way, encroachments and other
similar rights in real property or any interest therein that do not interfere
with the use or enjoyment of the Purchased Assets in any material respect;
(iii) Liens that constitute mechanics’, carriers’, workers’ or similar Liens
arising in the ordinary course of Seller’s business that are not yet due or that
are being contested in good faith by appropriate proceedings; and (iv) Liens
which are not substantial or material in character, amount or extent in the
conduct of the Business (collectively, “Permitted Liens”).
          (e) Subject to the test equipment, trial equipment and other assets
listed on Section 5.9(e) of the Disclosure Schedule, none of such owned material
tangible assets is in the possession of others, the Companies hold no material
tangible assets on consignment, and Seller does not hold any of the Purchased
Assets on consignment.
     Section 5.10 Leases. Section 5.10(a) of the Disclosure Schedule lists, as
of the date hereof, all real property leases and subleases for space occupied by
the Companies (collectively, the “Leases”). True and complete copies of the
Leases and all amendments and agreements relating thereto have been made
available to Buyer. Each of the Leases is in full force and effect and is valid,
binding and enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditor rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and to the knowledge of Seller, neither the
Companies nor the other party to any Lease is in default under such Lease in any
material respect.
     Section 5.11 Intellectual Property.
          (a) Seller and the Companies have good and valid title to all
Transferred Intellectual Property and Transferred Technology and, to the
knowledge of Seller, no other party has any rights thereto. Each item of
Transferred Intellectual Property and Transferred Technology is free and clear
of any Liens other than Permitted Liens.
          (b) Section 5.11(b) of the Disclosure Schedule lists all Contracts to
which Seller or a Company is a party with respect to the ownership or licensing
of any Business Intellectual Property or Business Technology other than non
exclusive Software licenses granted to end user customers pursuant to Seller’s
or such Company’s standard customer agreements. After the Closing, Buyer will be
permitted to exercise all of Seller’s or a Company’s rights under all such
Contracts to the same extent Seller or a Company would have been able to
exercise such rights had the transactions contemplated by this Agreement not
occurred and without the payment of any additional amounts or consideration
(other than ongoing fees, royalties or payments which Seller or a Company would
otherwise be required to pay).
          (c) No Business Intellectual Property or Business Technology is
subject to any proceeding or outstanding decree, order, judgment, or stipulation
that, to the knowledge of Seller, adversely affects the validity, use or
enforceability of Business Intellectual Property or Business Technology.

25



--------------------------------------------------------------------------------



 



          (d) To the knowledge of Seller, the Business Intellectual Property and
the Business Technology constitute all Intellectual Property Rights and
Technology that are necessary or material to the operation of the Business by
Buyer and the Companies immediately following the Closing in substantially the
same manner as currently conducted by Seller and the Companies.
          (e) Seller and the Companies have exercised reasonable care to protect
Seller’s and each Company’s proprietary rights, confidential information and
trade secrets associated with or related to the Business Intellectual Property
and the Business Technology. Without limiting the foregoing, Seller requires
each employee and contractors and consultants to execute a proprietary rights
and confidentiality agreement with Seller before performing work for Seller or
the Company. With respect to contractors and consultants, this is done when
Seller believes it is relevant and appropriate to the work they are performing
(e.g., the creation of works for hire). Further, with respect to contractors,
Seller will enter an agreement with the contractor’s employer (e.g., Manpower,
Tech Mahindra) and these employers are expected to have appropriate agreements
in place with their employees. To the knowledge of Seller, no current or former
employee, contractor or consultant of Seller or the Companies is in violation of
any term (whether written or verbal) of any proprietary rights and
confidentiality or nondisclosure agreement with Seller or the Companies.
          (f) Section 5.11(f)(i) of the Disclosure Schedule lists all Business
Intellectual Property that is Registered Intellectual Property. All such
Registered Intellectual Property is in full force and effect, has not been
canceled, expired, abandoned, or made the subject of any opposition,
cancellation, reissue, reexamination, interference, or equivalent proceeding, is
currently in compliance with formal legal requirements (including payment of
filing, examination and maintenance fees and proofs of use), and is not subject
to any unpaid maintenance fees or taxes or actions due within 60 days after the
Closing Date. There are no proceedings or actions known to Seller before any
court or tribunal (including the PTO or equivalent authority) related to any
such Registered Intellectual Property other than those set forth in
Section 5.11(f)(ii) of the Disclosure Schedule. To the knowledge of Seller,
there are no assertions by any third party that any Registered Intellectual
Property is not valid and enforceable, and Seller and the Companies have not
taken, or failed to take, any action that would render any Registered
Intellectual Property invalid or unenforceable.
          (g) Except as listed in Section 5.11(g) of the Disclosure Schedule,
Seller has not received notice from any Person claiming, and Seller is not aware
of any facts that should reasonably cause Seller to believe, that any aspects of
the Business, the Business Intellectual Property or the Business Technology
infringe or misappropriate the Intellectual Property Rights of any Person or
constitute unfair competition or trade practices under the laws of any
jurisdiction.
          (h) To the knowledge of Seller, no Person is infringing or
misappropriating the Business Intellectual Property.
          (i) Except as listed in Section 5.11(i) of the Disclosure Schedule,
Seller and the Companies have the right to use, pursuant to valid licenses, all
Business Intellectual Property and

26



--------------------------------------------------------------------------------



 




Business Technology that is licensed by Seller or the Companies from third
parties. Seller has disclosed and made available to Buyer copies of contracts
with third parties who have licensed Intellectual Property Rights to Seller or a
Company that has retained ownership rights or license rights to improvements
made by or for Seller or a Company in such Intellectual Property Rights. Neither
the execution and delivery of this Agreement nor the consummation by Seller of
the transactions contemplated hereby will violate, conflict with or result in a
default (or any event that, with notice or lapse of time or both, would
constitute a default) under, or give rise to any right of termination or
cancellation under, any of the terms, conditions or provisions of any such
license, excluding such violations, conflicts, defaults and rights: (i) which,
individually or in the aggregate, would not have a Material Adverse Effect and
would not adversely affect the ability of Seller to consummate the transactions
contemplated by this Agreement; or (ii) which become applicable as a result of
any acts or omissions by, or the status of or any facts pertaining to, Buyer.
          (j) There are no Contracts between Seller or either Company, on the
one hand, and any other Person, on the other hand, with respect to the Business
Intellectual Property or the Business Technology under which there is, to the
knowledge of Seller, any dispute or any threatened dispute regarding the scope
of such Contract or performance under such Contract.
          (k) Seller and the Companies have disclosed, delivered or licensed to
third parties, agreed in writing to disclose, deliver or license to third
parties, or permitted the disclosure or delivery to third parties source code
owned by Seller or a Company and used in association with a Product (e.g., NEC
do Brazil, Fibrehome). Seller and the Companies may have : (1) incorporated Open
Source Materials into, or combined Open Source Materials with, Products;
(2) distributed Open Source Materials in conjunction with Products; or (3) used
Open Source Materials. “Open Source Materials” means all software or other
material that is distributed under licensing or distribution terms which may
require disclosure of source code (for example, the GNU General Public License
and the GNU Lesser General Public License).
     Section 5.12 Litigation. Except as set forth in Section 5.12 of the
Disclosure Schedule, there is no material claim, action, suit, proceeding or
governmental investigation pending by or before any court or other Governmental
Authority or in arbitration, mediation or other means of alternative dispute
resolution (a “Legal Proceeding”), or, to the knowledge of Seller, threatened
against Seller or either of the Companies relating to the Business. There is no
Legal Proceeding pending against Seller or either Company or, to the knowledge
of Seller, threatened in writing that would reasonably be expected to prevent
the execution and performance of this Agreement.
     Section 5.13 Compliance with Applicable Law; Permits.
          (a) To the knowledge of Seller, Seller and each Company is in
compliance with all applicable Laws applicable to the Business (other than any
Environmental Laws, which are covered by Section 5.19), except for violations,
if any, which would not have a Material Adverse Effect. To the knowledge of
Seller, each of Seller, the Companies and their Affiliates and any of their
respective officers, directors, supervisors, managers, agents, or employees, has
not violated and it has instituted and maintains policies and procedures
designed to ensure continued

27



--------------------------------------------------------------------------------



 




compliance with each of the following laws in connection with the operation of
the Business: (i) anti-bribery laws, including but not limited to, any
applicable Law, rule, or regulation of any locality, including but not limited
to any law, rule, or regulation promulgated to implement the OECD Convention on
Combating Bribery of Foreign Public Officials in International Business
Transactions, signed December 17, 1997, including the U.S. Foreign Corrupt
Practices Act of 1977 or any other law, rule or regulation of similar purpose
and scope, (ii) laws and regulations imposing U.S. economic sanctions measures,
including, but not limited to, the International Emergency Economic Powers Act,
the Trading with the Enemy Act, the United Nations Participation Act, and the
Syria Accountability and Lebanese Sovereignty Act, all as amended, and any
Executive Order, directive, or regulation pursuant to the authority of any of
the foregoing, including the regulations of the United States Treasury
Department set forth under 31 CFR, Subtitle B, Chapter V, as amended, or any
orders or licenses issued thereunder, and (iii) any export restrictions,
anti-boycott regulations, embargo regulations or other applicable domestic or
foreign laws and regulations.
          (b) To the knowledge of Seller, Seller and the Companies own or
validly hold all licenses, permits, authorizations, approvals and certifications
necessary for Seller and the Companies to carry on the Business as presently
conducted (collectively, the “Permits”) in all material respects. The Permits
are valid and in full force and effect. To the knowledge of Seller, neither
Seller nor either Company is in violation of any of the Permits, and there are
no pending or, to the knowledge of Seller, threatened proceedings which could
result in the revocation, cancellation or inability of Seller or either Company
to renew any such Permit in all material respects and, to the knowledge of
Seller, there is no valid basis for any such proceeding. To the knowledge of
Seller, the consummation of the transactions contemplated by this Agreement will
not affect the continued validity or effectiveness or alter the terms and
conditions of any material Permit.
     Section 5.14 Certain Contracts and Arrangements. Set forth in Section 5.14
of the Disclosure Schedule, is a list, identifying the parties thereto of the
following Contracts included in the Purchased Assets or to which either of the
Companies is a party and which in either case is in effect as of the date
hereof. The list is representative of the type of Contracts listed below. These
and other Contracts were made available for Buyer’s inspection. All are not
listed in the Disclosure Schedule due to the number of such Contracts:
          (a) employment agreement;
          (b) sales representative, agency, distributor, or franchise agreement;
          (c) indenture, mortgage, note, installment obligation, agreement or
other instrument relating to the borrowing of money by Seller or a Company, or
the guaranty by Seller or a Company of any obligation for the borrowing of
money;
          (d) indemnity or power of attorney involving outstanding, contingent
or continuing obligation of or to Seller or either Company;

28



--------------------------------------------------------------------------------



 



          (e) agreement with or to any director, officer, shareholder, manager
or member of Seller or a Company or any Affiliate of any such Person; and,
          (f) other Contracts for the furnishing of services, goods or products
by or to Seller or a Company after the date hereof with firm commitments having
a value in excess of $250,000 on an annual basis.
To the knowledge of Seller, the online data room includes a true copy of the
Contracts which, in the opinion of those representing knowledge of the Seller
(i.e. Schedule 1.1(c)(i)), may be material to the Business on the Closing Date.
The online data room also includes a true copy of the following documents:
          (i) Contracts containing a provision, covenant or obligation limiting
or restricting in any manner whatsoever (whether during any particular period of
time from and after the Closing Date, in certain geographic areas or otherwise)
the ability of any of the Seller or either Company to engage in any line of
business, to sell any products or services to or to compete with any Person, or
to obtain products or services from any Person;
          (ii) Contracts containing covenants (other than covenants granted
pursuant to Contracts entered into in the ordinary course of Seller’s business
with customers of the Business) that prohibit or prevent the Seller or either
Company from hiring or soliciting any Person for employment for a period in
excess of six months after the Closing Date;
          (iii) all Transferred Contracts that require the Seller or either
Company to provide any Products or any other goods or services to any Person at
(or calculated as a percentage of or otherwise directly based upon) the lowest,
best or most favorable price (or otherwise upon the best or most favorable
terms) provided to any other Person.
To the knowledge of Seller, all such agreements are in full force and effect and
are valid, binding and enforceable in accordance with their terms, except to the
extent that: (x) such enforcement may be subject to any bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws, now or hereafter
in effect, relating to or limiting creditors’ rights generally; (y) the remedy
of specific performance and injunctive and other forms of equitable relief may
be subject to equitable defenses and to the discretion of the court before which
any proceeding therefor may be brought; or (z) such failure to be valid, binding
and enforceable, individually or in the aggregate, would not have a Material
Adverse Effect. To the knowledge of Seller, none of Seller Company, or any other
party to any of the aforesaid Contracts, is in material breach or default under
such agreements and no event, condition or occurrence exists which after notice
or lapse of time, or both, would constitute a material breach or default under
any such Contract. To the knowledge of Seller, there are no oral Contracts in
the Transferred Contracts that are material to the Business or the Purchased
Assets. Without modifying the foregoing, Seller makes no representation or
warranty regarding the completeness of the online data room.
     Section 5.15 Labor Relations. The employees who perform services for the
Business are employed directly by Seller as of the date hereof. Section 5.15 of
the Disclosure Schedule lists as of the date hereof each employee of Seller who
works exclusively or primarily on matters

29



--------------------------------------------------------------------------------



 



for the Business (the “Business Employees”). Neither Seller nor the Companies is
a party to any collective bargaining agreement relating to the Business, and no
collective bargaining agreement with respect to any Business Employees is
currently being negotiated by Seller or the Companies. There is no labor strike,
dispute, slowdown or work stoppage or lockout pending or, to the knowledge of
Seller, threatened against or affecting the Business; to the knowledge of
Seller, no union organizational campaign is in progress with respect to the
employees in the Business and no question concerning representation exists
respecting any employees thereof; there is no unfair labor practice charge or
complaint against the Business or the Seller or either Company with respect to
the employees in the Business pending, or, to the knowledge of Seller,
threatened before the United States National Labor Relations Board; and neither
the Seller nor either Company has received notice of the intent of any federal,
state or local agency responsible for the enforcement of labor or employment Law
to conduct any formal compliance review (other than an audit of the Seller by
the Office of Federal Contract Compliance and routine investigation of
individual charges and complaints) with respect to or relating to the employees
in the Business and no such review is in progress.
     Section 5.16 Employee Benefit Plans; ERISA.
          (a) Section 5.16(a) of the Disclosure Schedule lists each “employee
benefit plan” (as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”)), and all other material employee
benefit, bonus and fringe benefit plans (a “Plan” and collectively, the “Plans”)
maintained for the benefit of, or contributed to by Seller or either Company or
any trade or business, whether or not incorporated (an “ERISA Affiliate”), that,
together with Seller and the Companies would be deemed a “single employer”
within the meaning of Section 4001 of ERISA, for the benefit of any employee or
former employee of the Business. Seller has made available to Buyer copies of
each of the Plans including all amendments to date.
          (b) Each of the Plans that is subject to ERISA complies in all
material respects with the applicable provisions thereof, and each of the Plans
intended to be “qualified” within the meaning of Section 401(a) of the Code, has
been determined by the Internal Revenue Service (the “IRS”) to be so qualified,
and Seller knows of no fact or set of circumstances that would adversely affect
such qualification. None of the Plans is subject to Title IV of ERISA. There are
no pending or, to the knowledge of Seller, threatened material claims (other
than routine claims for benefits) by, on behalf of or against any of the Plans
or any trusts related thereto.
          (c) All contributions (including all employee contributions and
employee salary reduction contributions) which are due have been paid to each
Plan, except where the failure to make such contributions would not,
individually or in the aggregate, have a Material Adverse Effect.
     Section 5.17 Taxes.
          (a) Except as set forth in Section 5.17(a) of the Disclosure Schedule,
all material Tax Returns (as defined below) required to be filed with any Taxing
Authority on or before the Closing Date (taking into account any extension of a
required filing date) by, or with

30



--------------------------------------------------------------------------------



 




respect to, the Companies and the Purchased Assets have been or will be timely
filed on or before the Closing Date in accordance with all applicable Laws. All
such Tax Returns required to be filed by, or with respect to, the Companies and
the Purchased Assets are or will be (when filed) true, correct and complete in
all material respects.
          (b) Except as set forth in Section 5.17(b) of the Disclosure Schedule,
each Company, and Seller, with respect to the Purchased Assets, has timely paid
all material Taxes due and payable on or before the Closing Date whether or not
shown on any Tax Return. Each Company has withheld and paid all Taxes required
to have been withheld and paid in connection with any amounts paid or owing to
any employee, independent contractor, creditor, stockholder or other third
party.
          (c) Neither Company is a party to or bound by any Tax allocation, tax
indemnity or tax sharing agreement.
          (d) Except as set forth in Section 5.17(d) of the Disclosure Schedule,
neither Company has received any written notice of deficiency, assessment
proposed notice of deficiency, proposed adjustment or other written claims from
any Taxing Authority with respect to material liabilities for Taxes that have
not been fully paid or finally settled. There are not any Tax audits or
administrative or judicial Tax proceedings pending, noticed to be opened or
being conducted with respect to either of the Companies.
          (e) There are no Liens for material Taxes (except for Taxes not yet
due) on any of the assets of the Companies or the Purchased Assets, and no
action, proceeding or, to the knowledge of Seller, investigation has been
instituted against either Company in which there is a reasonable probability of
an adverse determination that would result in any such Lien.
          (f) Neither Company has granted or been granted any extension or
waiver of the statute of limitations period applicable to any Tax Return or the
payment of Taxes, which period (after giving effect to such extension or waiver)
has not expired.
          (g) Except with respect to the consolidated group of which Seller is
the common parent, neither Company has at any time been a member of an
affiliated group filing a consolidated United States federal income Tax Return
and does not have any liability for the Taxes of any other Person under Treasury
Regulation Section 1.1502-6 (or any similar provision of state, local or foreign
tax Law). Neither Company has liability for the Taxes of any Person as a
transferee or successor, by contract or otherwise.
          (h) Disclosure has been made on all federal income Tax Returns filed
by, or which include, either Company of all positions taken with respect to
either Company which could give rise to a substantial understatement of federal
income Tax within the meaning of Code §6662. Neither Company has at any time
participated in a reportable transaction within the meaning of Treasury
Regulations Section 1.6011-4 or participated in a transaction that has been
disclosed pursuant to IRS Announcement 2002-2, 2002-2 I.R.B. 304.

31



--------------------------------------------------------------------------------



 



          (i) Except as set forth in Section 5.17(i) of the Disclosure Schedule,
neither Company is currently, and neither Company has at any time during the
three year period preceding the Closing Date been, subject to Taxation or been
required to file any Tax Returns in (i) any countries other than the United
States and (ii) in any states other than California. Neither Company has, and
none of the Purchased Assets constitute, a permanent establishment or fixed
place of business in any country other than the United States. Neither Company
owns any interest in any controlled foreign corporation (as defined in section
957 of the Code) or passive foreign investment company (as defined in section
1297 of the Code).
          (j) Taqua will not be required to include any item of income in, or
exclude any item of deduction from, taxable income from any taxable period
ending after the Closing Date as a result of any: (i) change in accounting
method for a taxable period ending on or prior to the Closing Date; (ii)
“closing agreement” as described in Section 7121 of the Code (or any
corresponding or similar provision of state or foreign income Tax Laws) executed
on or prior to the Closing Date; (iii) installment sale or open transaction
entered into on or prior to the Closing Date; or (iv) prepaid amount received on
or prior to the Closing Date.
          (k) As a result of Buyer’s purchase of the Taqua Share or any
termination of employment of any “disqualified individual” (as referenced below)
within a fixed period of time following such purchase, neither the Buyer nor the
Companies will be obligated to make any payment to any Person that would be:
(i) a “parachute payment” to a “disqualified individual” as those terms are
defined in Section 280G of the Code without regard to whether such payment is
reasonable compensation for personal services performed or to be performed in
the future; or, (ii) nondeductible as a result of the application of Section
162(m) of the Code.
          (l) As used in this Agreement:
          (i) “Income Taxes” means any federal, state, local or foreign tax
imposed upon or measured by net income or gross income (excluding any Tax based
solely on gross receipts) including any interest, penalty, or additions thereto,
whether disputed or not.
          (ii) “Non-Income Taxes” means any Taxes other than Income Taxes.
          (iii) “Post-Closing Tax Period” means any Tax period beginning after
the Closing Date and the portion of Straddle Period beginning after the Closing
Date.
          (iv) “Pre-Closing Tax Period” means any Tax period ending on or before
the Closing Date and any portion of any Straddle Period ending on the Closing
Date.
          (v) “Straddle Period” means any Tax period that includes (but does not
end on) the Closing Date.
          (vi) “Tax” means any tax, governmental fee or other like assessment or
charge of any kind whatsoever (including any tax imposed under the Code and any
net income, alternative or add-on minimum tax, gross income, gross receipts,
sales, use, ad

32



--------------------------------------------------------------------------------



 



valorem, value added, transfer, franchise, profits, license, withholding on
amounts paid to or by either Company, payroll, employment, excise, severance,
stamp, capital stock, occupation, property, environmental or windfall profit
tax, premium, custom, duty or other tax), together with any interest, penalty,
addition to tax or additional amount due from, or in respect of, any such Tax.
          (vii) “Tax Return” means any return, declaration, statement, report or
form filed or required to be filed with any Taxing Authority with respect to
Taxes, including any information statement, any claims for refunds of Taxes and
any amendments or supplements of any of the foregoing.
     Section 5.18 Accounts Receivable. All of the accounts receivable of the
Companies set forth on the Most Recent Balance Sheet and all of the accounts
receivable included in the Purchased Assets, and all of the accounts receivable
of the Companies that have arisen between the date of the Most Recent Balance
Sheet and the Closing Date arose or will have arisen in the ordinary and usual
course of business of the Business arising from sales actually made or services
actually performed in the ordinary course of business, are current and
collectible at Closing Date, subject to any reserves (including, but not limited
to, any deferred revenue related to the accounts receivable) set forth in the
Most Recent Balance Sheet.
     Section 5.19 Environmental Matters.
          (a) To the knowledge of Seller, Seller and each Company is in
compliance with all applicable Environmental Laws (as defined below) directly
affecting the Business as of the date hereof except where the failure to be in
compliance would not reasonably be expected to have a Material Adverse Effect.
“Environmental Laws” means all applicable Federal, state, municipal and local
laws, statutes, ordinances, codes, orders, decrees, judgments or injunctions,
and regulations rendered in any governmental ministry, department or
administrative or regulatory agency relating to pollution or protection of the
environment or the presence, treatment, storage, disposal, transport or handling
of Hazardous Substances (as defined below). “Hazardous Substances” means any
element, compound, chemical mixture, contaminant, pollutant material, waste or
other substance which is defined as hazardous or toxic under any Environmental
Law or the release of which is prohibited or materially restricted under any
Environmental Law.
          (b) To the knowledge of Seller, Seller and the Companies have all
material permits, registrations, approvals and licenses required under
Environmental Laws for the operation of the Business as presently conducted (the
“Environmental Permits”), and there are no violations, and no pending or
threatened investigations or proceedings with respect to such Environmental
Permits except where the failure to have such Environmental Permits or where the
violation, investigation or proceeding relating thereto would not reasonably be
expected to have a Material Adverse Effect.
          (c) Seller is not subject to any Environmental Claims and, to the
knowledge of Seller, no material unresolved Environmental Claims have been
asserted or threatened in writing against Seller or any predecessor in interest
in relation to the Business. To the knowledge of

33



--------------------------------------------------------------------------------



 




Seller, no claims under Environmental Laws have been asserted in writing against
any facilities that may have received Hazardous Substances generated by Seller
or any corporate predecessor in interest for which Seller would be liable.
          (d) This Section 5.19 contains the sole and exclusive representations
and warranties of Seller with respect to any Environmental Laws.
     Section 5.20 Insurance. All policies of insurance held as of the date
hereof by the Companies or by Seller with respect to the Business are set forth
in Section 5.20 of the Disclosure Schedule. To the knowledge of Seller, there
are no outstanding requirements or recommendations by any current insurer or
underwriter with respect to the Business or the Purchased Assets which require
or recommend changes in the conduct of the Business, or require any repairs or
other work to be done with respect to any of the Purchased Assets or operations
of the Business.
     Section 5.21 Certain Fees. Except for the engagement of J.P. Morgan
Securities, Inc., the fees and expenses of which will be the sole responsibility
of Seller, no financial advisor, finder, broker, agent or other intermediary,
acting on behalf of Seller or either Company, is entitled to a commission, fee
or other compensation in connection with this Agreement or the transactions
contemplated hereby.
     Section 5.22 Banks; Powers of Attorney; Guarantees. Section 5.22 of the
Disclosure Schedule contains (a) a complete and correct list of the names and
locations of all banks in which the Companies have accounts or safe deposit
boxes; and (b) the types of those arrangements and accounts including the names
in which the accounts or boxes are held, the account or box numbers and the name
of each Person authorized to draw thereon or have access thereto. Except as set
forth in Section 5.22 of the Disclosure Schedule, no Person holds a power of
attorney to act on behalf of either Company. Except for routine corporate
governance (e.g., with respect to the Companies and their Subsidiaries) and Tax
matters handled in the ordinary course of Seller’s business, to the knowledge of
Seller, neither Company has any obligation to act under any outstanding power of
attorney or any obligation or liability, either accrued, accruing or contingent,
as guarantor, surety, co-signor, endorser (other than for purposes of collection
in the ordinary course of business), co-make or indemnitor in respect of the
obligation of any Person.
     Section 5.23 Customers and Suppliers.
          (a) Schedule 5.23(a) of the Disclosure Schedule identifies and sets
forth a true and complete list of the ten largest customers of the Business
(measured by dollar volume) for the year ended December 31, 2006.
          (b) Seller has made available to Buyer for review copies of all
material Contracts with the material suppliers of the Business as in effect on
the date of this Agreement, and such copies were true and complete in all
material respects when delivered. For the purpose of this Section 5.23(b),
Contracts shall mean frame agreements and Seller is not obligated to produce all
purchase orders related to these suppliers.

34



--------------------------------------------------------------------------------



 



     Section 5.24 Related Party Transactions. To the knowledge of Seller, except
as set forth in Section 5.24 of the Disclosure Schedule, no agreement between
either Company or any Subsidiary thereof and any director, officer or Affiliate
of Seller or either Company, or any individual related by blood, marriage or
adoption to any such individual or any entity in which any such individual or
entity owns any beneficial interest (each a “Related Person”) has been entered
into or in existence since January 1, 2006.
     Section 5.25 Investment Representation. Seller is acquiring the Buyer
Investment Shares for its own account, for investment and without any view to
resale or distribution of the Buyer Investment Shares or any portion thereof.
Seller acknowledges that (a) the Buyer Investment Shares have not been
registered or qualified under the provisions of the Securities Act of 1933, as
amended (the “Securities Act”), or the securities laws of any state, and that
the Buyer Investment Shares may not be sold or otherwise transferred by Seller
except pursuant to registration or qualification under the Securities Act and
any applicable state securities law or Seller provides Buyer an opinion of
counsel reasonably satisfactory to Buyer that such registration under such
statutes is not required; and (b) that Seller must bear all of the economic risk
of an investment in Buyer for an indefinite period of time.
     Section 5.26 Disclaimer of Other Representations and Warranties. EXCEPT AS
EXPRESSLY SET FORTH IN THIS ARTICLE V, SELLER HAS NOT MADE AND SHALL NOT BE
DEEMED TO HAVE MADE TO BUYER ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
AT LAW OR IN EQUITY, IN RESPECT OF THE BUSINESS OR ITS ASSETS, LIABILITIES OR
OPERATIONS, INCLUDING ANY REPRESENTATION OR WARRANTY WITH RESPECT TO
MERCHANTABILITY OR FITNESS FOR ANY PARTICULAR PURPOSE, AND ANY SUCH OTHER
REPRESENTATIONS OR WARRANTIES ARE EXPRESSLY DISCLAIMED.
ARTICLE VI.
[INTENTIONALLY LEFT BLANK]
ARTICLE VII.
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to Seller that except as set forth in the
Disclosure Schedule delivered by Buyer to Seller on the date hereof and attached
hereto (the “Buyer Disclosure Schedule”), each of the following representations,
warranties and statements is true and correct as of the date hereof and will be
true and correct as of the Closing Date):
     Section 7.1 Organization. Buyer is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to carry on its business as now
conducted and as proposed to be conducted. Buyer is duly qualified to transact
business and is in good standing in each jurisdiction in which the failure to so
qualify would have a material adverse effect on its business or properties.

35



--------------------------------------------------------------------------------



 



     Section 7.2 Capitalization and Voting Rights.
          (a) As of the date hereof (and which will be updated as of the Closing
Date in the Buyer Disclosure Schedules), the authorized capital of the Buyer
consists of:
               i. Preferred Stock. Seventy-five million, eight hundred
fifty-seven thousand, four hundred forty-three (75,857,443) shares of Preferred
Stock, par value $0.001 per share (“Preferred Stock”), (i) four million,
fifty-seven thousand (4,057,000) of which have been designated as Series A
Preferred Stock (the “Series A Stock”), all of which shares are issued and
outstanding; (ii) fifty-five million, one hundred thirty-three thousand, seven
hundred one (55,133,701) shares of which have been designated as Series B
Preferred Stock (the “Series B Stock”), 49,133,701 of which shares are issued
and outstanding; and (iii) sixteen million, six hundred sixty-six thousand,
seven hundred forty-two (16,666,742) shares of which have been designated as
Series C Preferred Stock (the “Series C Stock”), 10,269,575 of which shares are
issued and outstanding. The rights, privileges and preferences of the each
series of Preferred Stock are as stated in Buyer’s Tenth Amended and Restated
Certificate of Incorporation (“Restated Certificate”).
               ii. Common Stock. Two hundred million (200,000,000) shares of
common stock, par value $0.001 per share (“GenBand Common Stock”), eighteen
million, seventy-one thousand, six hundred and twenty-three (18,071,623) of
which shares are issued and outstanding.
          (b) Attached as Annex A to the Buyer Disclosure Schedule is the true,
complete and correct capitalization table of the Buyer as of immediately after
the Closing. All of the issued and outstanding shares of capital stock of the
Buyer are duly authorized, validly issued, fully paid and nonassessable and
issued in compliance with applicable laws (including applicable securities
laws).
          (c) Except for (A) the conversion privileges of the Series A Stock,
Series B Stock and Series C Stock; (B) the rights provided in Section 2.6 of the
Investors’ Rights Agreement; (C) currently outstanding options to purchase six
million, seventy-eight thousand, eight hundred and ninety-eight (6,078,898)
shares of GenBand Common Stock granted to employees and other service providers
pursuant to the Buyer’s Amended and Restated 1999 Stock Option/Stock Issuance
Plan (the “Option Plan”); (D) currently outstanding options to purchase up to
one thousand (1,000) shares of GenBand Common Stock granted to Austin
Entrepreneurs Foundation; (E) currently outstanding warrants to purchase up to
twenty-one thousand, five hundred fifty-three (21,553) shares of GenBand Common
Stock in connection with equipment lease financings and bank credit arrangements
approved by the Board of Directors; (F) authorized but not issued options to
purchase two million, five hundred eleven thousand, six hundred and fifty-seven
(2,511,657) shares of GenBand Common Stock that are available for grant under
the Option Plan; and, (G) eight million, twenty thousand, six hundred and
seventy-seven (8,020,677) shares of restricted stock that have been granted
under the Option Plan and as to which restrictions have not lapsed, there are no
options, warrants, rights or other securities authorized, issued or outstanding
(including conversion or preemptive rights) or agreements (contingent or
otherwise) for the issuance, redemption, disposition purchase or

36



--------------------------------------------------------------------------------



 




acquisition from the Buyer of any shares of its capital stock. There are no
issued, outstanding or authorized stock appreciation, phantom stock or similar
rights with respect to the Buyer. The Buyer has reserved eight million, five
hundred ninety thousand, five hundred and fifty-five (8,590,555) shares of
GenBand Common Stock for purchase upon exercise of the options granted or to be
granted under the Option Plan. Except for the Investors’ Rights Agreement and
the Co-Sale Agreement, the Buyer is not a party or subject to any agreement or
understanding, and, to the Buyer’s knowledge, there is no agreement or
understanding between any persons and/or entities (including the Buyer), which
affects or relates to the voting or giving of written consents with respect to
any security of the Buyer or a director or officer of the Buyer. None of the
Buyer’s stock purchase agreements, restricted stock or stock option documents
contains a provision providing for acceleration of vesting (or lapse of a
repurchase right) upon the occurrence of any events other than the lapse of
time.
     Section 7.3 Authorization. All corporate action on the part of the Buyer,
its officers, directors and stockholders necessary for the authorization,
execution and delivery of this Agreement, the other Transaction Documents and
the Investor Rights Agreement and the Co-Sale Agreement (collectively, the
“Buyer Transaction Documents”) to which it is a party, the performance of all
obligations of the Buyer hereunder and thereunder, and the authorization,
issuance (or reservation for issuance), sale and delivery of the Buyer
Investment Shares and any Dilution Protection Shares, has been taken or will be
taken prior to the Closing, and this Agreement and the other Buyer Transaction
Documents constitute valid and legally binding obligations of the Buyer,
enforceable in accordance with their respective terms except to the extent
(a) such enforcement may be subject to any bankruptcy, insolvency,
reorganization, moratorium, fraudulent transfer or other laws, now or hereafter
in effect, relating to or limiting creditors’ rights generally and (b) the
remedy of specific performance and injunctive and other forms of equitable
relief may be subject to equitable defenses and to the discretion of the court
before which any proceeding for any such remedy or relief may be brought.
     Section 7.4 Valid Issuance of Buyer Investment Shares. The Buyer Investment
Shares and any Dilution Protection Shares being acquired by Seller hereunder,
when issued, sold and delivered in accordance with the terms of this Agreement
for the consideration expressed herein, will be duly and validly issued, fully
paid and nonassessable, and upon delivery will be free of any Liens other than
restrictions under the Investors’ Rights Agreement and the Co-Sale Agreement,
and under applicable state and federal securities laws. Except as would not have
a Buyer Material Adverse Effect, the outstanding shares of GenBand Common Stock
and Preferred Stock have all been issued in compliance with applicable federal
and state securities laws.
     Section 7.5 Subsidiaries. Except for General Bandwidth Europe Limited,
BayPackets, Inc. (“BayPackets”) and BayPackets Technologies Private Ltd., the
Buyer does not presently own or control, directly or indirectly, any interest in
any other corporation, association, or other business entity. The Buyer is not a
participant in any joint venture, partnership, or similar arrangement.
     Section 7.6 Governmental Consents. No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state or local

37



--------------------------------------------------------------------------------



 



governmental authority on the part of the Buyer is required in connection with
the consummation of the transactions contemplated by this Agreement, other than
state and federal securities laws filings which may be made after the Closing
and or requirements which, individually or in the aggregate, would not have a
Buyer Material Adverse Effect or adversely affect the ability of Buyer to
consummate the transactions contemplated by this Agreement.
     Section 7.7 Offering. Subject in part to the truth and accuracy of each
Seller’s representations set forth in Section 5.25 of this Agreement, the offer,
sale and issuance of the Buyer Investment Shares and any Dilution Protection
Shares as contemplated by this Agreement are exempt from the registration
requirements of the Securities Act and all applicable blue sky laws, and neither
the Buyer nor any authorized agent acting on its behalf will take action
hereafter that would cause the loss of such exemption; provided, further, that
for purposes of this Section 7.7, each of Seller’s representations set forth in
Section 5.25 shall be deemed to be made as of the date of the issuance of any
Dilution Protection Shares.
     Section 7.8 Litigation. There is no action, suit, proceeding or
investigation pending or currently threatened against the Buyer that questions
the validity of this Agreement or any other Buyer Transaction Documents or the
right of the Buyer to enter into this Agreement or any other Buyer Transaction
Documents or to consummate the transactions contemplated hereby or thereby.
There is no material action, suit, proceeding or investigation pending or
currently threatened against the Buyer or BayPackets. The foregoing includes,
without limitation, actions, suits, proceedings or investigations pending or
threatened that might result in any change in the current equity ownership of
the Buyer or BayPackets or involving the prior employment of any of the Buyer’s
employees, their use in connection with the Buyer’s business of any information
or techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers. Neither the Buyer nor
BayPackets is a party or subject to the provisions of any order, writ,
injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation initiated
by the Buyer currently pending or that the Buyer intends to initiate.
     Section 7.9 Intellectual Property. (a) All patents (including, without
limitation, all U.S. and foreign patents, patent applications (including
provisional applications), invention disclosures and any and all divisions,
continuations, continuations-in-part, reissues, re-examinations and extensions
thereof), design rights, trademarks, trademark applications (including intent to
use filings), trade names and service marks (whether or not registered), trade
dress, logos, Internet domain names, copyrights (whether or not registered) and
any renewal rights therefor, sui generis database rights, statistical models,
technology, inventions, supplier lists, trade secrets, know-how, computer
software programs or applications in both source and object code forms,
databases, technical documentation, mask works, registrations and applications
for any of the foregoing and all other tangible and intangible proprietary
information, materials and associated goodwill that are held by or have been
used in (including in the development of) the Buyer’s business and/or in any
product, technology or process (i) currently being or formerly manufactured,
published or offered by the Buyer or (ii) currently under development for
possible future manufacturing, publication, marketing or other use by the

38



--------------------------------------------------------------------------------



 



Buyer, but excluding any third party “off the shelf” software, including any
such property owned by BayPackets, are hereinafter referred to as the “Buyer
Intellectual Property.”
          (b) Section 7.9(b) of the Buyer Disclosure Schedule contains a true
and complete list of each of the Buyer’s and BayPackets’ patents and patent
applications, registered trademarks and trademark applications, registered
copyrights and copyright applications and other registered Intellectual
Property.
          (c) The Buyer Intellectual Property contains only those items and
rights that are: (i) owned by the Buyer or BayPackets; (ii) in the public
domain; or (iii) rightfully used by the Buyer or BayPackets pursuant to a valid
license or other similar agreement (the Buyer Intellectual Property described in
this subsection (iii) is referred to as “Buyer Licensed Intellectual Property”).
Buyer or BayPackets possesses all right, title, and interest in and to and is
sole and exclusive owner (or, in the case of the Buyer Licensed Intellectual
Property, the exclusive licensee) of the Buyer Intellectual Property, free and
clear of all Liens, except as would not have a Buyer Material Adverse Effect.
Buyer or BayPackets has all rights in Buyer Intellectual Property owned by the
Buyer or BayPackets (as applicable) and in Buyer Licensed Intellectual Property
necessary to carry out its current activities and future activities as currently
contemplated by the Buyer, including rights to license, rent and lease and,
other than with respect to Buyer Licensed Intellectual Property, assign and sell
Buyer Intellectual Property, except as would not have a Buyer Material Adverse
Effect.
          (d) To the knowledge of Buyer, the use, reproduction, manufacturing,
distribution, licensing, sublicensing, sale or any other exercise of rights in
any Buyer Intellectual Property, product, activity, technology or process as now
used or offered for use, licensing or sale by the Buyer or as currently
contemplated to be offered for use, licensing or sale by the Buyer does not
directly or indirectly, infringe on any rights in any Intellectual Property or
other proprietary right of any person or entity. To the knowledge of Buyer, no
claims or investigations (i) challenging or threatening the validity,
enforceability, effectiveness or ownership by the Buyer or BayPackets of any
Buyer Intellectual Property or (ii) to the effect that the use, manufacturing,
distribution, licensing, sublicensing, sale or any other exercise of rights in
any Buyer Intellectual Property, product, activity, technology or process as now
used by the Buyer or BayPackets infringes any Intellectual Property or other
proprietary right of any person or entity, have been asserted or threatened by
any person or entity. To the knowledge of Buyer, there is no unauthorized use,
infringement or misappropriation of any Buyer Intellectual Property by any third
party, employee, former employee or contract worker other than as set forth on
Section 7.9(d) of the Buyer Disclosure Schedule.
          (e) All personnel of the Buyer, including employees, contract workers,
agents, consultants, other service providers and contractors, who have
contributed to or participated in the conception or development of Buyer
Intellectual Property and all current and former employees, contract workers,
agents, consultants and contractors of the Buyer has executed proprietary
inventions agreements substantially in the form attached to Section 7.9(e) of
the Buyer Disclosure Schedule or either (i) have been a party to an enforceable
“work-for-hire” or similar agreement with the Buyer in accordance with any
applicable Law that has accorded the Buyer full, effective, exclusive and
original ownership of all tangible and intangible property

39



--------------------------------------------------------------------------------



 




thereby arising or (ii) have executed appropriate instruments of assignment in
favor of the Buyer as assignee that have conveyed to the Buyer effective and
exclusive ownership (including, in the case of employees, a waiver of any of the
employees’ moral rights therein) of all Buyer Intellectual Property thereby
arising.
          (f) Buyer is not in material breach of, and as a result of the
execution or delivery of this Agreement or the performance of the Buyer’s
obligations hereunder, and will not be in breach of, any license, sublicense,
agreement or instrument involving Intellectual Property to which the Buyer is a
party or otherwise bound, nor will the execution or delivery of this Agreement,
or the performance of the Buyer’s obligations hereunder, cause the diminution,
license, transfer, termination or forfeiture of the Buyer’s rights in any Buyer
Intellectual Property, except as would not have a Buyer Material Adverse Effect
or adversely affect the ability of Buyer to consummate the transactions
contemplated by this Agreement.
          (g) Buyer has taken reasonable measures to protect the proprietary
nature of the Buyer Intellectual Property and to maintain in confidence all
trade secrets and confidential information owned or used by the Buyer.
          (h) Section 7.9(h) of the Buyer Disclosure Schedule contains a true
and complete list of all of the software programs included in or developed for
inclusion in the Buyer’s products by the Buyer (including all software programs
embedded or incorporated in the Buyer’s products) (the “Buyer Software
Programs”). To the knowledge of Buyer, Buyer has not incorporated any third
party Intellectual Property into the Buyer Software Programs not identified in
Section 7.9(h) of the Buyer Disclosure Schedule. Buyer has taken prudent steps
consistent with industry standards to assure that it is in compliance with the
licensing obligations associated with the third party Intellectual Property
incorporated into the Buyer Software Programs. The Buyer owns good and valid or
has valid licenses to such Buyer Software Programs, free and clear of all Liens.
The Buyer Software Programs include open source or public library software as
described on Schedule 7.9(h) of the Buyer Disclosure Schedule, which are
embodied or incorporated in the Buyer Software Programs. Buyer has taken prudent
steps consistent with industry standards to assure that it is in compliance with
the licensing obligations associated with such open source or public library
software, and to the knowledge of Buyer, no diminution, license, transfer,
termination or forfeiture of the Buyer’s rights in any Buyer Intellectual
Property will occur as a result of such open source or public library software.
          (i) Except as set forth on Section 7.9(i) of the Buyer Disclosure
Schedule or as would not have a Buyer Material Adverse Effect, the source code
and system documentation relating to the Buyer Software Programs (i) have at all
times been maintained in accordance with commercially reasonable procedures to
ensure their confidentiality, (ii) have been disclosed by the Buyer only to
employees or third parties who are bound by appropriate nondisclosure
obligations, (iii) have not been licensed, sold or disclosed to any third party,
and (iv) are not the subject of any escrow or similar agreement or arrangement
giving any third party rights in or to such source code and/or system
documentation upon the occurrence of certain events.
          (j) Buyer has taken all reasonable steps to preserve and maintain
notes and records relating to Buyer Intellectual Property.

40



--------------------------------------------------------------------------------



 



          (k) The Buyer Intellectual Property is free and clear of any and all
Liens.
          (l) Section 7.9(l) of the Buyer Disclosure Schedule sets forth all
material agreements by which the Buyer is obligated to make to third parties any
payments related to Buyer Intellectual Property.
          (m) Buyer employs commercially reasonable measures to ensure that the
Buyer Software Programs contain no “viruses.” For the purposes of this
Agreement, “virus” means any computer code intentionally designed to disrupt,
disable or harm in any manner the operation of any software or hardware. To the
knowledge of Buyer, none of the Buyer Software Programs contains any worm, bomb,
backdoor, clock, timer or other disabling device, code, design or routine which
causes the software to be erased, inoperable, impaired in performance or
otherwise incapable of being used, either automatically or upon command by any
party.
          (n) Buyer has taken commercially reasonable measures to ensure the
physical and electronic protection of Buyer information assets from unauthorized
disclosure, use or modification. There has been no material breach of security
involving any Buyer information assets.
          (o) To the knowledge of Buyer, Buyer is in compliance, in material
respects, with all applicable data protection laws, rules, regulations,
guidelines and industry standards.
     Section 7.10 Compliance with Other Instruments. The Buyer is not in
violation or default of any provision of its Restated Certificate or Bylaws, or
in any material respect of any instrument, judgment, order, writ, decree or
contract to which it is a party or by which it is bound, or in any material
respect, of any provision of any Law applicable to the Buyer. The execution,
delivery and performance of this Agreement and the other Transaction Documents
to which the Buyer is a party, and the consummation of the transactions
contemplated hereby and thereby will not result in any such violation or be in
conflict with or constitute, with or without the passage of time and giving of
notice, either a default under any such provision, instrument, judgment, order,
writ, decree or contract or an event that results in the creation of any Lien
upon any assets of the Buyer or the suspension, revocation, impairment,
forfeiture, or nonrenewal of any material permit, license, authorization, or
approval applicable to the Buyer, its business or operations or any of its
assets or properties, other than violations, conflicts, defaults or other events
which, individually or in the aggregate, would not have a Buyer Material Adverse
Effect or adversely affect the ability of Buyer to consummate the transactions
contemplated by this Agreement.
     Section 7.11 Certain Contracts and Arrangements.
          (a) Except for agreements explicitly contemplated hereby and by the
Investors’ Rights Agreement and the Co-Sale Agreement, there are no agreements,
understandings or proposed transactions between the Buyer and any of its
officers, directors, affiliates, or any affiliate thereof.

41



--------------------------------------------------------------------------------



 



          (b) There are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Buyer is
a party or by which it is bound that may involve (i) obligations (contingent or
otherwise) of, or payments to the Buyer in excess of, one hundred thousand
dollars ($100,000) or (ii) provisions restricting or adversely affecting the
development, manufacture or distribution of the Buyer’s products or services.
          (c) The Buyer has not (i) declared or paid any dividends or authorized
or made any distribution upon or with respect to any class or series of its
capital stock, (ii) incurred any indebtedness for money borrowed or any other
liabilities to third parties individually in excess of one hundred thousand
dollars ($100,000), (iii) made any loans or advances to any person or entity,
other than ordinary advances for travel expenses, which are currently
outstanding or (iv) sold, exchanged or otherwise disposed of any of its assets
or rights, other than the sale of its inventory in the ordinary course of
business.
          (d) For the purposes of subsections (b) and (c) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Buyer has reason to believe are affiliated therewith) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
     Section 7.12 Permits. To the knowledge of Buyer, Buyer has all material
franchises, permits, licenses, and any similar authority necessary for the
conduct of its business as now being conducted by it. The Buyer believes that it
can obtain, without undue burden or expense, any similar authority for the
conduct of their respective businesses as planned to be conducted. Buyer is not
in default in any material respect under any of such franchises, permits,
licenses or other similar authority.
     Section 7.13 Disclosure. The Buyer has fully provided Seller with all the
information that Seller has requested for deciding whether to purchase the Buyer
Investment Shares, and all information that the Buyer believes is reasonably
necessary to enable Seller to make such decision. The representations and
warranties contained in this Article VII do not contain any untrue statement of
a material fact or omit to state a material fact necessary to make the
statements herein or therein not misleading.
     Section 7.14 Registration Rights. Except as provided in the Investors’
Rights Agreement, the Buyer has not granted or agreed to grant any registration
rights, including, without limitation, piggyback rights, to any person or
entity.
     Section 7.15 Corporate Documents. The Restated Certificate and Bylaws of
the Buyer are in the form previously made available to the Seller.
     Section 7.16 Title to Property and Assets. Buyer and BayPackets own their
respective property and assets free and clear of all Liens, other than:
(i) Liens for current taxes or assessments due but not yet payable or being
contested in good faith by appropriate proceedings; (ii) servitudes, easements,
restrictions, rights of way, encroachments and other similar rights in real
property or any interest therein that do not interfere with the use or enjoyment
of the Buyer’s

42



--------------------------------------------------------------------------------



 



assets in any material respect; (iii) Liens that constitute mechanics’,
carriers’, workers’ or similar Liens arising in the ordinary course of Buyer’s
business that are not yet due or that are being contested in good faith by
appropriate proceedings; and (iv) Liens which are not substantial or material in
character, amount or extent in the conduct of the Buyer’s business. None of the
foregoing will have a Material Adverse Effect. With respect to the property and
assets it leases, Buyer is in compliance with such leases in all material
respects and, to its knowledge, holds a valid leasehold interest free of any
Liens.
     Section 7.17 Buyer Financial Statements.
          (a) The Buyer has made available to Seller its consolidated audited
financial statements (balance sheet, income statement and statement of cash
flows), at and for the year ended December 31, 2005, and its unaudited
consolidated financial statements (balance sheet, income statement and statement
of cash flows) for the year ended December 31, 2006 (collectively, the “Buyer
Financial Statements”). The Buyer Financial Statements have been prepared in
accordance with GAAP, except that the unaudited Buyer Financial Statements may
not contain all footnotes required by generally accepted accounting principles.
The Buyer Financial Statements fairly present the financial condition and
operating results of the Buyer as of the dates, and for the periods, indicated
therein, subject to normal year-end audit adjustments.
          (b) Except as set forth in the Buyer Financial Statements, the Buyer
has no material liabilities, contingent or otherwise, other than (i) liabilities
incurred in the ordinary course of business subsequent to December 31, 2006, and
(ii) obligations under contracts and commitments incurred in the ordinary course
of business and not required under generally accepted accounting principles to
be reflected in the Buyer Financial Statements
     Section 7.18 Absence of Material Adverse Changes. Since December 31, 2006,
except as expressly contemplated herein or in the other Transaction Documents,
there has not been:
          (a) any material change in the assets, liabilities, financial
condition or operating results of the Buyer from that reflected in the Buyer
Financial Statements;
          (b) any material damage, destruction or loss, whether or not covered
by insurance;
          (c) any waiver by the Buyer of a valuable right or of a material debt
owed to it;
          (d) any satisfaction or discharge of any Lien or of any obligation by
the Buyer, except in the ordinary course of business and that is not material to
the assets, properties, financial condition, operating results or business of
the Buyer (as such business is presently conducted and as it is proposed to be
conducted);
          (e) any material change or amendment to a material contract or
arrangement by which the Buyer or any of its assets or properties is bound or
subject;

43



--------------------------------------------------------------------------------



 



          (f) any material change in any compensation arrangement or agreement
with any key employee, officer, director or shareholder;
          (g) any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets;
          (h) any resignation or termination of employment of any officer of the
Buyer holding any of the following positions: President, Chief Executive
Officer, Chief Financial Officer, Vice President, Senior Vice President or
Executive Vice President, and the Buyer, to its knowledge, does not know of the
impending resignation or termination of employment of any such officer;
          (i) receipt of notice that there has been a loss of, or material order
cancellation by, any major customer of the Buyer;
          (j) any Lien created by Buyer, with respect to any of its material
properties or assets, except liens for taxes not yet due or payable;
          (k) any loans or guarantees made by the Buyer to or for the benefit of
its employees, officers or directors, or any members of their immediate
families, other than travel advances and other advances made in the ordinary
course of its business;
          (l) any declaration, setting aside or payment or other distribution in
respect of any of the Buyer’s capital stock, or any direct or indirect
redemption, purchase or other acquisition of any of such stock by the Buyer;
          (m) any involvement by the Buyer in any current or pending
transactions in connection with any merger or acquisition of the Buyer;
          (n) to the knowledge of Buyer, any other event or condition of any
character that might materially and adversely affect the assets, properties,
financial condition, operating results, business or prospects of the Buyer (as
such business is presently conducted and as it is proposed to be conducted); or
          (o) any agreement or commitment by the Buyer to do any of the things
described in this Section 7.18.
     Section 7.19 Employee Benefit Plans; ERISA.
          (a) The name of each plan, program, arrangement, agreement or
commitment sponsored or maintained by or on behalf of the Buyer or any ERISA
Affiliate or to which the Buyer or any ERISA Affiliate makes or is obligated to
make contributions or to which the Buyer or any ERISA Affiliate made or was
obligated to make contributions during the year period ending on the date
hereof, which is a Plan is set forth on Section 7.19 of the Buyer Disclosure
Schedule hereto. The Buyer has complied in all material respects with all of the
provisions of each such Plan and all applicable provisions of ERISA and the
Code, has administered each such Plan (including the payment of benefits
thereunder) in all material respects in accordance with

44



--------------------------------------------------------------------------------



 




the provisions of each such Plan and all applicable provisions of ERISA and the
Code, and no penalties under ERISA or any other applicable law or regulation are
and at the Closing Date will be owed to any Plan participant and/or beneficiary
and/or any governmental authority with respect to the failure to file any
reports or other information required under ERISA or any other applicable law or
regulation or to distribute or make available any such reports or other
information. The Buyer has and at the Closing Date will have timely made all
required contributions to each such Plan.
          (b) No such Plan is an “employee pension benefit plan” within the
meaning of, nor has any such Plan at any time been subject to, Section 3(2) of
ERISA and no such Plan is a “multi-employer plan” with the meaning of
Section 3(37) of ERISA or Section 4001(a)(3) of ERISA.
          (c) As of the date hereof and as of the Closing Date, the Buyer is
entitled to cease its participation in each Plan referred to in this
Section 7.19 without default, penalty, premium or any additional cost to the
Buyer (other than customary administrative costs of terminating such Plan,
including termination fees, distributing the assets of any related trust, and
making such reports and filings as are necessary or appropriate for the
termination of such Plan, all of which costs would in the aggregate not be
material) and each such Plan, by its provisions permits the Buyer to amend or
terminate, in whole or in part, each Plan referred to in this Section 7.19
without default, penalty, premium or any additional cost to the Buyer (other
than customary administrative costs of terminating such Plan, including
termination fees, distributing the assets of any related trust, and making such
reports and filings as are necessary or appropriate for the termination of such
Plan, all of which costs would in the aggregate not be material).
          (d) The transactions contemplated by this Agreement will not result in
any payment or series of payments by the Buyer of a parachute payment within the
meaning of Section 280G of the Code.
          (e) With respect to each Plan maintained or sponsored by the Buyer
which is an “employee welfare benefit plan” within the meaning of Section 3(1)
of ERISA (a “Welfare Plan”): (i) the applicable requirements of Part III of
Subchapter B of Chapter 1 of the Code are satisfied if benefits under such
Welfare Plan are intended to qualify for tax-favored treatment; (ii) there is no
disqualified benefit which would subject the Investors to tax under Section
4976(a) of the Code; (iii) each such Welfare Plan which is a group health plan
within the meaning of Section 4980B of the Code is and has at all times been in
material compliance with the applicable requirements of Section 601 through 608
of ERISA, and the Buyer is not now and has never been liable for any tax under
Section 4980B of the Code and (iv) each such Welfare Plan which is a group
health plan within the meaning of Section 9832 of the Code is and at all times
has been in material compliance with the applicable requirements of
Sections 9801 through 9833 of the Code and Sections 701 through 734 of ERISA,
and the Buyer is not and never has been liable for any tax under Section 4980D
of the Code.
          (f) None of the Plans is under investigation or audit by either the
United States Department of Labor or the IRS.

45



--------------------------------------------------------------------------------



 



          (g) None of the Plans provides benefits including, without limitation,
death or medical benefits (whether or not insured) with respect to any current
or former employee of the Buyer beyond their retirement or other termination of
service other than (i) coverage mandated by applicable law, (ii) disability
benefits under any “employee welfare benefit plan” (as defined in Section 3(1)
of ERISA) that have been fully provided for by insurance or otherwise,
(iii) deferred compensation benefits accrued as liabilities on the books of the
Buyer or for which contributions have been made to a trust qualified under Code
Section 501(a) an amount sufficient to fund all such benefits, or (iv) benefits
in the nature of severance pay.
     Section 7.20 Tax Returns, Payments and Elections. Buyer has filed all Tax
Returns as required by applicable Law. All Tax Returns are true and correct in
all material respects. Buyer has paid all Taxes shown thereon to be due, except
those contested by it in good faith that are listed in the Buyer Disclosure
Schedule or would not have a Buyer Material Adverse Effect. The provision for
Taxes of the Buyer in the Buyer Financial Statements is adequate for Taxes due
or accrued as of the date thereof. Buyer has not elected pursuant to the Code to
be treated as a Subchapter S corporation pursuant to Section 1362(a) or made any
election under Section 341(f) of the Code, nor has it made any other elections
pursuant to the Code (other than elections that relate solely to methods of
accounting, depreciation or amortization) that would have a Buyer Material
Adverse Effect. Buyer has not had any tax deficiency proposed or assessed
against it and neither has executed any waiver of any statute of limitations on
the assessment or collection of any Taxes. Since the date of the Buyer Financial
Statements, Buyer has not incurred any Taxes other than in the ordinary course
of business and the Buyer has made adequate provisions on its books of account
for all Taxes with respect to its business, properties and operations for such
period. Buyer has withheld or collected from each payment made to each of its
employees, the amount of all taxes (including, but not limited to, federal
income taxes, Federal Insurance Contribution Act taxes and Federal Unemployment
Tax Act taxes) required to be withheld or collected therefrom, and has paid the
same to the proper tax receiving officers or authorized depositories. Disclosure
has been made on all federal income Tax Returns filed by or which include Buyer
of all positions taken with respect to Buyer which could give rise to a
substantial understatement of Tax within the meaning of Code §6662. Buyer has
not at any time participated in a reportable transaction within the meaning of
Treasury Regulations Section 1.6011-4 or participated in a transaction that has
been disclosed pursuant to IRS Announcement 2002-2, 2002-2 I.R.B. 304. Buyer is
not a party to or bound by any Tax allocation, tax indemnity or tax sharing
agreement.
     Section 7.21 Insurance. The Buyer has in full force and effect fire and
casualty insurance policies, with extended coverage, sufficient in amount
(subject to reasonable deductibles) to allow it to replace any of its properties
that might be damaged or destroyed. The Buyer has in full force and effect and
is the sole beneficiary of the “key man” life insurance on the life of Charles
Vogt with a face policy benefit of one million dollars ($1,000,000). The Buyer
has not been refused any policy of insurance sought or applied for and the Buyer
has no reason to believe that it will be unable to renew its existing insurance
policies when the same shall expire at terms less favorable than those terms
presently in effect, other than any increases in premiums for reasons other than
any act or omission of the Buyer.

46



--------------------------------------------------------------------------------



 



     Section 7.22 Minute Books. The minute books of the Buyer contain a complete
summary of all meetings of directors and stockholders since the time of
incorporation and reflect all transactions referred to in such minutes
accurately in all material respects.
     Section 7.23 Labor Agreements and Actions; Employee Compensation. The Buyer
is not bound by or subject to (and none of its assets or properties is bound by
or subject to) any written or oral, express or implied, contract, commitment or
arrangement with any labor union, and no labor union has requested or, to the
knowledge of Buyer, has sought to represent any of the employees,
representatives or agents of the Buyer. There is no strike or other labor
dispute involving the Buyer pending, or to the knowledge of Buyer, threatened,
nor is the Buyer aware of any labor organization activity involving its
employees. To the knowledge of Buyer, no officer or key employee, or any group
of key employees, intends to terminate their employment with the Buyer, nor does
the Buyer have a present intention to terminate the employment of any officer
holding any of the following positions: President, Chief Executive Officer,
Chief Financial Officer, Vice President, Senior Vice President or Executive Vice
President. The employment of each officer and employee of the Buyer is
terminable at the will of the Buyer. To its knowledge, the Buyer has complied in
all material respects with all applicable state and federal equal employment
opportunity and other laws related to employment. Except for those Plans
disclosed in Section 7.19 of the Buyer Disclosure Schedule, the Buyer is not a
party to or bound by any currently effective employment contract, deferred
compensation agreement, bonus plan, incentive plan, profit sharing plan,
retirement agreement, or other employee compensation agreement.
     Section 7.24 Investment Company Status. The Buyer is not an “investment
company” or an entity directly or indirectly controlled by or acting on behalf
of an investment company within the meaning of the Investment Company Act of
1940, as amended.
     Section 7.25 Brokers. Except for Citigroup Global Markets, the Buyer has no
contract, arrangement or understanding with any broker, finder or similar agent
with respect to the transactions contemplated by this Agreement.
ARTICLE VIII.
COVENANTS
     Section 8.1 Conduct of the Business. Seller agrees that, during the period
from the date of this Agreement to the Closing, except as otherwise:
(i) contemplated by this Agreement, including the making of the Distributions
permitted under Section 4.2; or, (ii) consented to by Buyer (which consent shall
not be unreasonably withheld or delayed):
          (a) Seller shall conduct and shall cause the Companies to conduct the
Business in all material respects in substantially the same manner as the
Business is being conducted on the date hereof; and
          (b) Seller shall, and shall cause the Companies to: (i) not sell or
dispose of any of the properties or assets of the Business, except in the
ordinary course of business; (ii) maintain the properties, machinery and
equipment owned or leased by the Business, in all material

47



--------------------------------------------------------------------------------



 




respects, in sufficient operating condition and repair to enable Seller and the
Companies to conduct the Business in substantially the same manner in which the
Business is currently conducted, except for maintenance or repair required by
reason of fire, flood, earthquake or other similar acts of God; (iii) not
terminate or materially amend any material Transferred Contract except in the
ordinary course of business; (iv) not enter into any new material Contract other
than (A) customer Contracts or (B) renewals of existing Contracts or (C) in the
ordinary course of business; (v) not enter into any written employment agreement
with any employee or increase in any manner the compensation of any of the
officers or other key Business Employees, except for such increases as are
granted in the ordinary course of business in accordance with customary
practices (which shall include normal periodic performance reviews and related
compensation and benefits increases) as required by a pre-existing commitment;
(vi) not adopt, grant, extend or increase the rate or terms of any bonus,
insurance, pension or other employee benefit plan, payment or arrangement made
to, for or with any such officers or Business Employees, except increases which
are required by any applicable Law or by a pre-existing commitment, or which are
granted in the ordinary course of business in accordance with customary
practices; and (vii) operate in the ordinary course of business to preserve the
relationships of the Business with suppliers, customers, licensors, licensees
and others having material business relationships with the Business such that
the Business will not be materially impaired.
     Section 8.2 Access to Information.
          (a) Until the Closing, Seller shall, and shall cause the Companies to
(i) give Buyer and its authorized representatives reasonable access to all
books, records, offices and other facilities and properties of the Companies and
the VocalData Business; (ii) permit Buyer to make such inspections thereof as
Buyer may reasonably request; and (iii) furnish Buyer with such financial and
operating data and other information with respect to the business and properties
of the Companies and the VocalData Business as Buyer may from time to time
reasonably request; provided, however, that Buyer shall in each instance give
reasonable prior notice to Seller, and that any such investigation shall be
conducted during normal business hours under the supervision of Seller’s or the
Companies’ personnel and in such a manner as to maintain the confidentiality of
this Agreement and the transactions contemplated hereby and shall not interfere
unreasonably with the business operations of the Companies or the VocalData
Business; and, provided, further, that any such disclosure shall not be required
if it would violate any laws or the terms or conditions of any contracts or
adversely affect the ability of Seller or the Companies to assert
attorney-client, attorney work product or other similar privilege.
          (b) Any disclosure whatsoever during such investigation by Buyer shall
not constitute an enlargement of or additional representations or warranties of
Seller beyond those specifically set forth in Article V of this Agreement.
          (c) All information concerning the Companies and/or Seller or the
Business furnished or provided by either Company or Seller to Buyer or its
representatives (whether furnished before or after the date of this Agreement)
shall be held subject to a non-disclosure agreement between Seller and Buyer
dated as of February 24, 2007 (the “Confidentiality Agreement”).

48



--------------------------------------------------------------------------------



 



     Section 8.3 Consents.
          (a) Each of Seller and Buyer shall cooperate, and use its Reasonable
Efforts, to make all filings and obtain all licenses, permits, consents,
approvals, authorizations, qualifications and orders of governmental authorities
necessary to consummate the transactions contemplated by this Agreement. Without
limiting the generality of the foregoing, Seller and Buyer shall: (i) make any
and all notifications and filings required to be made to any court,
administrative agency or commission or other governmental agency, authority or
instrumentality having supervisory or regulatory authority with respect to the
relevant party or parties to this Agreement in connection with the transactions
contemplated by this Agreement; and (ii) file any Notification and Report Forms
and related material that such party may be required to file with the Federal
Trade Commission and the Antitrust Division of the United States Department of
Justice under the H-S-R Act, use its Reasonable Efforts to obtain early
termination of the applicable waiting period, and make any further filings,
submit requested documents and submit requested data, pursuant thereto that may
be necessary, proper or advisable in connection therewith. Any and all filing
fees in respect of such filings shall be paid by Buyer.
          (b) Seller shall use and shall cause the Companies to use their
respective Reasonable Efforts to obtain any third party consents or approvals
that Buyer may reasonably request in connection with the consummation of the
transactions contemplated by this Agreement. Buyer agrees to provide such
assurances as to financial capability, resources and creditworthiness as may be
reasonably requested by any third party whose consent or approval is sought
hereunder.
          (c) With respect to any agreements for which any required consent or
approval is not obtained prior to the Closing, Seller and Buyer shall each use
its Reasonable Efforts to obtain any such consent or approval after the Closing
Date until such consent or approval has been obtained. At such time after
Closing that any such consent or approval has been obtained, the Contract or
other instrument or permit associated with such consent or approval shall be
assigned or transferred to Buyer automatically without any other conveyance or
other action by the parties.
          (d) For a period no greater than 18 months following the Closing Date:
(i) to the extent permitted by applicable law, all Transferred Contracts for
which a required consent has not been obtained as of the Closing shall be held,
from the Closing Date and until the appropriate consents to transfer are
obtained, by Seller in trust for Buyer, and the covenants and obligations
thereunder shall be performed by Buyer, at its sole cost and expense, in
Seller’s name, and all benefits and obligations existing thereunder shall be for
Buyer’s account; and (ii) Seller shall take or cause to be taken, at Buyer’s
sole cost and expense, such actions in its name or otherwise as Seller may
reasonably determine so as to provide Buyer with the benefits of such
Transferred Contracts and to effect collection of money or other consideration
that becomes due and payable under such Transferred Contracts. Seller shall
promptly pay over to Buyer all money or other consideration received by it after
the Closing in respect to any such Transferred Contracts.

49



--------------------------------------------------------------------------------



 



     Section 8.4 Reasonable Efforts. Each of Seller and Buyer shall cooperate,
and use its Reasonable Efforts to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or advisable under
applicable laws and regulations to consummate the transactions contemplated by
this Agreement (including satisfaction, but not waiver, of the closing
conditions set forth herein).
     Section 8.5 Covenant to Satisfy Conditions. Seller will use its Reasonable
Efforts to ensure that the conditions set forth in Article IX hereof are
satisfied, insofar as such matters are within the control of Seller. Buyer will
use its Reasonable Efforts to ensure that the conditions set forth in Article IX
hereof are satisfied, insofar as such matters are within the control of Buyer.
Notwithstanding the foregoing, neither of the parties to this Agreement shall be
required to waive any condition herein to its obligations at the Closing or to
incur any substantial cost not otherwise required under this Agreement. Seller
and Buyer further covenant and agree, with respect to a threatened or pending
preliminary or permanent injunction or other order, decree or ruling or statute,
rule, regulation or executive order that would adversely affect the ability of
the parties hereto to consummate the transactions contemplated hereby, to use
all Reasonable Efforts to prevent or lift the entry, enactment or promulgation
thereof, as the case may be.
     Section 8.6 Public Announcements. Prior to the Closing, except as otherwise
agreed to by the parties, the parties shall not issue any report, statement or
press release or otherwise make any public statements with respect to this
Agreement and the transactions contemplated hereby, except as in the reasonable
judgment of the party may be required by law or in connection with the
obligations of a publicly held company, in which case the parties will exercise
their Reasonable Efforts to reach mutual agreement as to the language of any
such report, statement or press release. Upon the Closing, Seller and Buyer will
consult with each other with respect to the issuance of a joint report,
statement or press release with respect to this Agreement and the transactions
contemplated hereby.
     Section 8.7 Use of “Tekelec” Name. From and after the Closing, Buyer agrees
not to use and shall cause the Companies and Buyer’s Affiliates not to use the
“Tekelec” name in any manner in any part of the world as part of their company
names or in any manner in connection with the Business or their respective
businesses.
     Section 8.8 Employees; Employee Benefits.
          (a) Buyer shall be entitled to discuss potential post-Closing
employment opportunities and responsibilities with any Business Employee
provided that any employment offers are conditioned upon Closing, and further
provided that Buyer shall continue to comply with the non-solicitation
provisions of the non-disclosure agreement signed by Buyer and Seller if this
Agreement is terminated in accordance with Section 10.1. Prior to the Closing
Date and as contemplated by Section 3.2, Seller shall effect a restructuring of
the Business by terminating certain Business Employees as described in
Schedule 8.8(a) (the “Restructuring”). Prior to the Closing Date, Seller shall
also transfer to the Companies (i) all Business Employees whose employment has
not been or will not be terminated as part of the Restructuring and who have
agreed to become employed by Buyer or either of the Companies at Closing and
(ii) all employees of Seller who have agreed to become employed by Buyer or
either of the Companies

50



--------------------------------------------------------------------------------



 




at Closing. Seller shall pay all costs associated with the Restructuring in
accordance with Seller’s current policies and practices. Buyer will take no
post-closing actions that will trigger obligations or liabilities on the part of
Seller with respect to the Restructuring, including without limitation
obligations and liabilities under the Worker Adjustment and Retraining
Notification Act, as amended. Because the Companies do not directly employ most
of their respective employees as of the date of the Agreement and most employees
who perform services for the Business are employed directly by Seller, certain
Intellectual Property Rights and Technology directly related to and used
primarily in the current operation of the Business may be owned by Seller
pursuant to confidentiality, nondisclosure and invention assignment agreements
between Seller and such Business Employees and by virtue of the
employer—employee relationship between Seller and the Business Employees. Prior
to the Closing, Seller shall assign to the Companies all of Seller’s right,
title and interest in and to Intellectual Property Rights and Technology used
primarily in the current operations of the Business that was developed or
created by the Business Employees, and Seller shall assign to the Companies all
applicable right, title and interest of Seller under such agreements between
Seller and such Business Employees. Prior to Closing, Seller must also record
the assignment of all Patents and Trademarks pursuant to this Section in the
applicable patent, trademark, or other intellectual property registration office
(which for the United States, for example, is the United States Patent and
Trademark Office).
(b) Except as agreed between Buyer and Seller pursuant to Section 8.8(a), Buyer
agrees that prior to the Closing it will not require or request of Seller or
either Company that Seller or the Companies terminate any Business Employees.
Following the Closing, Buyer shall provide to each employee of Seller who
continues as an employee of the Companies or becomes an employee of the Buyer
from and after the Closing (an “Employee”) with a salary that is not less than
the last base salary of record paid by Seller (as provided by Seller to Buyer in
connection with this Agreement) to that Employee (including any adjustments by
Seller in accordance with Section 5.8(d) or 8.1(b)(v), above), together with
bonus and/or incentive compensation and benefits that are substantially
comparable to the bonus and/or incentive compensation and benefits provided to
similarly situated employees of Buyer. Buyer shall give full credit for all
service with Seller or the Companies or any Affiliate thereof, and any
predecessor thereto to the extent that service with such predecessor entity was
recognized under the applicable Plan of Seller, the Companies or any Affiliate,
to each Employee for purposes of vesting and eligibility, including waiting
periods relating to preexisting conditions under medical plans, under any
employee benefit plan (as defined in Section 3(3) of ERISA) maintained by Buyer
or its Subsidiaries (and any vacation or accrued sick pay plan or policy) in
which the Employees participate on or after the Closing Date. Prior to the
Closing, Seller shall furnish Buyer with a list of the length of service with
Seller, the Companies or their Affiliates for each of the Business Employees.
For purposes of computing deductible amounts (or like adjustments or limitations
on coverage) under any employee welfare benefit plan (as defined in Section 3(1)
of ERISA), expenses and claims previously recognized for similar purposes under
the applicable welfare benefit plan of the Companies or any Affiliate shall be
credited or recognized under the comparable plan maintained after the Closing
Date by Buyer or its Subsidiaries in which the Employees participate.

51



--------------------------------------------------------------------------------



 



          (c) Notwithstanding anything in paragraph (a) of this Section to the
contrary, if any Employee is discharged by Buyer or the Companies on or within
twelve (12) months after the Closing Date, then Buyer shall be responsible for
severance, if any, payable to such discharged Employee, such severance payable
to be determined under Buyer’s then current severance policy, giving effect to
the provisions of Section 8.8(b). Buyer and the Companies shall be responsible
and assume all liability for all notices or payments due to any Employee, and
all notices, payments, fines or assessments due to any government authority,
pursuant to any applicable Laws with respect to the employment, discharge or
layoff of Employees by Buyer or the Companies after the Closing, including the
Worker Adjustment and Retraining Notification Act and any rules or regulations
that have been issued in connection with the foregoing.
          (d) Seller shall be responsible for the continuation of health plan
coverage, in accordance with the requirements of the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), Sections 601 through 608 of ERISA and
Section 4980B of the Code and the regulations hereunder, for any employee or
former employee of the Business or the Companies or a qualified beneficiary
under the Companies’ health plan (or a Seller or other affiliate health plan
with respect to the Companies’ participation in such plan) who is already
receiving COBRA benefits or who loses health coverage prior to Closing in
connection with the transactions contemplated in this Agreement. Buyer shall be
responsible for the continuation of health plan coverage, in accordance with the
requirements of COBRA, Sections 601 through 608 of ERISA and Section 4980B of
the Code and the regulations hereunder, for any Employee terminated by the Buyer
or the Companies after the Closing.
          (e) Effective as of the Closing Date, Seller shall transfer, or cause
to be transferred, to Buyer an amount, in cash, equal to the excess, if any, of
the aggregate 2007 contributions of all Employees then participating in Seller’s
or its Affiliate’s flexible benefits plan (the “Seller Flexible Benefits Plan”),
over the aggregate 2007 reimbursements to all Business Employees under such
plan. Buyer shall cause such amounts to be credited to each such employee’s
accounts under Buyer’s (or one of its affiliate’s) corresponding flexible
benefit plan (the “Buyer Flexible Benefits Plan”) which shall be established and
in effect for such employees as of the Closing Date, and all claims for
reimbursement which have not been paid as of the date of the transfer to Buyer
and credited under the Buyer Flexible Benefits Plan shall be paid pursuant to
and under the terms of the Buyer Flexible Benefits Plan. In connection with such
transfer, Buyer shall deem that such employees’ deferral elections made under
the Seller Flexible Benefits Plan for the 2007 calendar year shall continue in
effect under the Buyer Flexible Benefits Plan for the remainder of the 2007
calendar year following the Closing Date.
     Section 8.9 Certain Tax Matters.
          (a) All transfer, documentary, sales, use, value-added, gross
receipts, stamp, registration or other similar transfer Taxes incurred in
connection with the transfer and sale of the Purchased Equity and the Purchased
Assets and Assumed Liabilities as contemplated by the terms of this Agreement,
including all recording or filing fees, notarial fees and other similar costs of
Closing, that may be imposed, payable, collectible or incurred shall be shared
equally by Seller and Buyer; provided, however, that any Taxes imposed on the
sale of the Purchased

52



--------------------------------------------------------------------------------



 




Assets shall be borne solely by Buyer to the extent that Buyer or any Affiliate
is entitled to a credit or refund for such Taxes paid. All transfer Taxes shall
be paid when due.
          (b) Seller will be responsible for the preparation and filing of all
Non-Income Tax Returns for all Tax periods ending on, or prior to, the Closing
Date (including Tax Returns required to be filed after the Closing Date) that
relate to the Seller’s operation of the VocalData Business or Seller’s use or
ownership of the Purchased Assets. Seller’s Non-Income Tax Returns to the extent
they relate to the VocalData Business or Purchased Assets shall be prepared in
accordance with applicable Law in all respects. Seller will be responsible for
and make all payments of Non-Income Taxes shown to be due on such Tax Returns to
the extent they relate to the Purchased Assets or the VocalData Business.
          (c) Buyer will be responsible for the preparation and filing of all
Non-Income Tax Returns for all Tax periods commencing after the Closing Date,
that Buyer is required to file with respect to Buyer’s ownership or use of the
Purchased Assets or its operation of the VocalData Business. Buyer’s Non-Income
Tax Returns, to the extent they related to the Purchased Assets or the VocalData
Business, shall be prepared in accordance with applicable Law in all respects.
Buyer will make all payments of Non-Income Taxes shown to be due on such
Non-Income Tax Returns to the extent they relate to the Purchased Assets or the
Business.
          (d) To the extent any payment of Non-Income Taxes made by Seller or
Buyer is attributable to the Purchased Assets or VocalData Business and is made
for a Straddle Period, the non-filing party shall within fifteen (15) days after
notice from the paying party reimburse the paying party for the portion of such
Non-Income Tax apportionable to such non-paying party upon receipt of a copy of
the filed Non-Income Tax Return. These Non-Income Taxes shall be apportioned
between the Seller and Buyer based upon the number of days in the applicable
Straddle Period falling on or before the Closing Date and the number of days in
the applicable Straddle Period falling after the Closing Date. The Seller shall
be responsible for the amount apportioned to days on or before the Closing Date
and Buyer shall be responsible for the amount apportioned to days after the
Closing Date; provided, however, that in no event shall the non-paying party be
responsible for any penalties, interest or the like resulting from any failure
by the filing party to timely or correctly file any such Non-Income Tax Returns.
          (e) Seller shall include in its Income Tax Returns all items of
income, gain, loss, deduction, and credit attributable to the ownership or
operation of the Purchased Assets and the VocalData Business during any
Pre-Closing Tax Period and shall be responsible for paying all Income Taxes on
such income, gain, loss, deduction, and credit. Buyer shall include in its
Income Tax Returns all items of income, gain, loss, deduction, and credit
attributable to the ownership or operation of the Purchased Assets and the
VocalData Business during any Post-Closing Tax Period and shall be responsible
for paying all Income Taxes on such income, gain, loss, deduction, and credit.
          (f) Seller shall prepare or cause to be prepared and file or cause to
be filed all Income Tax Returns for the Companies for all Tax periods ending on,
or prior to the Closing Date. In this regard, Seller shall include in such Tax
Returns the income, gains, losses, deductions, and credits of the Companies
which are attributable to periods ending on or prior to

53



--------------------------------------------------------------------------------



 




the Closing Date, which items shall be determined based on an interim closing of
the books of the Companies. Buyer shall cooperate with Seller in filing and
causing to be filed such returns. Seller shall be responsible for payment of,
and shall pay when due, any Income Taxes shown due on such returns. If, after
the Closing Date, Buyer or the Companies pay any such Income Taxes for which
Seller is responsible, Seller shall reimburse Buyer or the Companies within
fifteen (15) days after the date Seller is notified by Buyer or the Companies
that such Income Taxes were paid.
          (g) Buyer shall prepare or cause to be prepared and file all Income
Tax returns for the Companies for all Tax periods beginning after the Closing
Date. Seller shall cooperate with Buyer in filing and causing to be filed such
returns. Buyer shall be responsible for payment of, and shall pay when due, any
Income Taxes shown due on such returns. If, after the Closing Date, Seller pays
any such Income Taxes for which Buyer or the Companies are responsible, Buyer
shall reimburse Seller within fifteen (15) days after the date Buyer or the
Companies is notified by Seller that such Income Taxes were paid.
          (h) Buyer or the Companies shall prepare or cause to be prepared and
file or cause to be filed all Non-Income Tax Returns for the Companies for all
periods ending prior to the Closing Date that are required to be filed after the
Closing Date. Seller shall cooperate with Buyer in filing and causing to be
filed such returns. Seller shall be responsible for payment of, and shall pay
when due, any Non-Income Taxes shown due on such returns. If, after the Closing
Date, Buyer or either Company pays any such Non-Income Taxes for which Seller is
responsible, Seller shall reimburse Buyer or such Company within fifteen
(15) days after the date Seller is notified by Buyer or either Company that such
Taxes were paid.
          (i) Buyer shall prepare or cause to be prepared and file or cause to
be filed all Tax Returns for the Companies for all Straddle Periods. All Taxes
with respect to the Companies attributable to Pre-Closing Periods shall be
allocated to and paid by Seller, and all Taxes with respect to the Companies
attributable to Post-Closing Periods shall be allocated to and paid by Buyer. In
the case of any Taxes with respect to the Companies for a Straddle Period, the
portion of such Taxes that are allocated to the Pre-Closing Period shall (x) be
deemed to be the amount that would be payable if the relevant Tax period ended
as of the Closing Date pursuant to an interim closing of the books in the case
of all Income Taxes with respect to the Companies and any Non-Income Taxes with
respect to the Companies not described in (y) below, and (y) in the case of
Non-Income Taxes with respect to the Companies that cannot be allocated based
upon an interim closing of the books (e.g., property or net worth taxes), be
deemed to the amount of such Taxes for the entire Taxable period multiplied by a
fraction, the numerator of which is the total number of days in that portion of
such Taxable period ending on the Closing Date and the denominator of which is
the total number of days in such Tax period. Seller shall pay to Buyer within
fifteen (15) days after the date Seller is notified that Taxes with respect to
the Companies attributable to a Straddle Period were paid by Buyer an amount
equal to the portion of such Taxes attributable to the Pre-Closing Period. All
determinations necessary to give effect to the foregoing allocations shall be
made in a manner consistent with the lawful prior practices of Seller.

54



--------------------------------------------------------------------------------



 



          (j) With respect to any Tax Return of the Companies required to be
filed by Buyer or the Companies after the Closing Date for Pre-Closing Periods
or Straddle Periods, Seller and its authorized representatives shall have the
right to review and audit such Tax Returns prior to filing. Buyer and Seller
agree to consult and resolve in good faith any issues arising as a result of the
review and audit of any such Tax Return by Seller or its authorized
representative. If Seller and Buyer cannot reach agreement on any issues raised
by Seller, any such disagreement shall be resolved by Deloitte & Touche LLP
(which Seller and Buyer each represent and warrant are independent of such
party), or such other independent registered public accounting firm as Seller
and Buyer shall mutually agree. The resolution of such accounting firm shall be
final and binding on the parties and the Companies without any further
adjustment. The costs, expenses and fees of such accounting firm shall be borne
equally by Seller and Buyer.
          (k) Buyer covenants that without the prior consent of Seller it will
not, and will not cause or permit the Companies or any Affiliate of Buyer, to
change any Tax election or accounting method, amend any Tax Return, enter into
any transaction, or take any action that is inconsistent with the lawful prior
practices of Seller that results in any increased Tax liability of the Companies
or Seller in respect of any Pre-Closing Tax Period; provided, however, Seller’s
consent shall not be unreasonably withheld or delayed if Buyer agrees in writing
to indemnify Seller for the increased Tax liability (including the Tax owed by
Seller due to such indemnification payment). Seller covenants that without the
prior written consent of Buyer, it will not, and will not cause the Companies or
any Affiliate of Seller, to change any Tax election or accounting method, amend
any Tax Return, enter into any transaction, or take any action that is
inconsistent with the lawful prior practices of Seller that results in any
increased Tax liability of the Companies or the Buyer in respect of any
Post-Closing Tax Period; provided, however, Buyer’s consent shall not be
unreasonably withheld or delayed if Seller agrees in writing to indemnify Buyer
for the increased Tax liability (including the Tax owed by Buyer due to such
indemnification payment).
          (l) Seller shall deliver to Buyer at the Closing, pursuant to
Section 1445(b)(2) of the Code and Treasury Regulation § 1.1445-2(b)(2), a duly
executed certification of non-foreign status of Seller.
          (m) Buyer and Seller agree to furnish or cause to be furnished to each
other, upon written request, as promptly as practicable, such information
(including access to books and records) and assistance relating to the Companies
or the Purchased Assets as is reasonably necessary for the filing of any Tax
Return, for the preparation for any audit, and for the prosecution or defense of
any claim, suit or proceeding relating to any proposed adjustment. Buyer and
Seller shall cooperate with each other in the conduct of any audit or other
proceedings involving the Companies or the Purchased Assets for any Tax purposes
and each shall execute and deliver such documents as are necessary to carry out
the intent of this subsection. Any Tax audit or other Tax proceeding shall be
deemed to be a third party claim subject to the procedures set forth in
Section 11.6 of this Agreement.
          (n) Buyer shall promptly pay or shall cause prompt payment to be made
to Seller of all refunds of Taxes and interest thereon received by, or credited
against the Tax liability of Buyer, any Affiliate of Buyer or the Companies
attributable to Taxes paid by Seller or

55



--------------------------------------------------------------------------------



 




the Companies with respect to any Pre-Closing Tax Period or any portion of the
Straddle Period prior to the Closing Date. If, with respect to a Tax Return
required to be filed by the Companies, Seller reasonably determines that the
Companies are entitled to file a claim for refund or an amended Tax Return with
respect to a Pre-Closing Tax Period, Buyer shall, upon Seller’s reasonable
request and at Seller’s expense, cause the Companies to file all such claims or
amended Tax Returns; provided that Buyer shall not be required to cause the
Companies to file any such claim or amended Tax Return if so doing could have
the effect of increasing the Tax liability of Buyer or the Companies in any
Post-Closing Tax Period.
          (o) Any tax sharing arrangement between the Companies, on the one
hand, and Seller and any of its respective Affiliates (other than the
Companies), on the other hand, shall be terminated with respect to the Companies
as of the Closing Date, and the Companies shall have no further liabilities to
the Seller or its Affiliates under any such tax sharing arrangements.
          (p) Seller shall (i) file sales and use Tax Returns in respect of the
VocalData Business, Taqua, and Santera in each of the states specified on
Schedule 5.17(a) by entering into voluntary disclosure agreements with each
state as required and (ii) pay any sales and use Taxes due thereon which are
attributable to Pre-Closing Tax Periods. At least three days before the Closing
Date, Seller shall provide Buyer with a reasonable estimate of the sales and use
Taxes expected to be due on or before the Closing Date, and Buyer agrees to
provide reasonable assistance to assist the Seller to the extent necessary to
complete the Tax Return filings and voluntary disclosure agreements after the
Closing Date. Seller shall file, on or before the Closing Date, a 2005 personal
property rendition with Collin County Texas for the personal property related to
the Business which is located at 3601 and 3605 E. Plano Parkway, Plano, Texas
and shall furnish the Buyer with a copy of such rendition.
     Section 8.10 Exclusivity.
          (a) From and after the date of this Agreement until the earlier of the
Closing Date or termination of this Agreement pursuant to Article X, Seller
shall not, directly or indirectly, solicit offers from, or in any manner
initiate or encourage the submission of any proposal of, any third party
relating to the Purchased Equity or all or substantially all of the Purchased
Assets, including any acquisition structured as a tender offer, exchange offer,
merger, consolidation, or share exchange (such proposals, announcements or
transactions being called herein “Acquisition Proposals”).
          (b) Notwithstanding the foregoing, if the members of the Board of
Directors of Seller reasonably believe that the following is necessary for the
purpose of fulfilling their fiduciary duties, Seller, the Companies and their
respective directors, officers and managers may participate in any discussions
or negotiations regarding, furnish any information with respect to, assist or
participate in, or facilitate in any other manner any Acquisition Proposal
initiated by any other Person that has (i) made a bona fide proposal that the
Seller reasonably believes constitutes a Superior Proposal, and (ii) entered
into a confidentiality agreement on terms substantially similar to the agreement
executed by Seller and Buyer, but allows Seller to comply with this Agreement.
Seller shall be permitted to direct its officers and other employees, agents,
advisors

56



--------------------------------------------------------------------------------



 




and counsel to cooperate with and be reasonably available to consult with any
such third party under the circumstances described in this Section 8.10.
Notwithstanding anything to the contrary in this Agreement, Seller’s rights
under this Section 8.10(b) and under Section 8.10(d) shall terminate and be of
no further force or effect at 11:59 p.m. Eastern time on April 3, 2007 (the “End
Time”), and any and all activities, if any, of Seller, the Companies and their
respective directors, officers and managers that were previously occurring
pursuant to and in accordance with this Section 8.10(b) shall immediately cease
at the End Time.
          (c) Seller will notify Buyer as promptly as practicable (but in any
event within 48 hours) after receipt of any Acquisition Proposal, or any
material modification of or material amendment to any Acquisition Proposal, or
if Seller or any of its Affiliates conduct any discussions or negotiations
concerning any Acquisition Proposal.
          (d) Seller may enter into a letter of intent, memorandum of
understanding, acquisition agreement or similar agreement in connection with any
Superior Proposal and terminate this Agreement if and only if (i) Seller
exercises these rights prior to the End Time specified in Section 8.10(b),
(ii) the Board of Directors approves the Superior Proposal, (iii) Seller has
complied with this Section 8.10, (iv) at least five business days have passed
from the date Buyer received the notice set forth in Section 8.10(c), (v) Seller
provides Buyer written notice of its decision to accept the Superior Proposal,
and (vi) with the notice identified in the preceding clause Seller delivers to
Buyer the Termination Fee.
          (e) Seller will, and will cause its Subsidiaries and their respective
officers, directors, agents and representatives to, immediately cease and cause
to be terminated any existing discussions or negotiations with any Persons
(other than Buyer and its representatives) conducted heretofore with respect to
any Acquisition Proposal. Seller agrees not to, and to cause its Subsidiaries
not to, release any third party from the confidentiality and stand still
provisions of any agreement to which Seller or its Subsidiaries is a party or
becomes a party. Seller will use reasonable efforts to ensure that the officers,
directors and all employees agents and representatives of the Seller or its
Subsidiaries are aware of the restrictions in this Section 8.10 as reasonably
necessary to avoid violations thereof. Any violation of the restrictions set
forth in this Section 8.10 by any officer, director, employee, agent or
representative (including any investment banker, financial advisor, attorney,
accountant, or other retained representative) of the Seller will be deemed to be
a breach of this Section 8.10 by the Seller.
     Section 8.11 Investor Rights Agreement. At the Closing, Buyer will provide
for Seller, and Seller will agree, to become a party to: (i) the Investors’
Rights Agreement pursuant to the terms of that certain Amendment No. One to
Ninth Amended and Restated Investors’ Rights Agreement dated as of March 20,
2007 by and among the parties to the Investor Rights Agreement and (ii) the
Co-Sale Agreement pursuant to the terms of that certain Amendment No. One to
Ninth Amended and Restated First Refusal and Co-Sale Agreement dated as of
March 20, 2007 by and among the parties to the Co-Sale Agreement.

57



--------------------------------------------------------------------------------



 



     Section 8.12 Notice of Developments(a) .
          (a) Prior to Closing, Seller shall promptly notify Buyer in writing of
any development to the knowledge of Seller causing a breach of any of the
representations and warranties of Seller in Article V above. No later than five
business days prior to the anticipated Closing Date, Seller shall deliver to
Buyer updated Disclosure Schedules to reflect any changes occurring following
the date of this Agreement, which updated Schedules shall be deemed to modify
the representations and warranties of Seller in this Agreement unless such
changes would have a Material Adverse Effect, in which case Buyer’s sole remedy
is to terminate the Agreement in accordance with Section 10.1(d).
          (b) Prior to Closing, Buyer shall promptly notify Seller in writing of
any development to the knowledge of Buyer causing a breach of any of the
representations and warranties of Buyer in Article VII above. No later than five
business days prior to the anticipated Closing Date, Buyer shall deliver to
Seller updated Buyer Disclosure Schedules to reflect any changes occurring
following the date of this Agreement, which updated Buyer Disclosure Schedules
shall be deemed to modify the representations and warranties of Buyer in this
Agreement unless such changes would have a Buyer Material Adverse Effect, in
which case, Seller’s sole remedy is to terminate the Agreement in accordance
with Section 10.1(d).
     Section 8.13 Remittances of Receivables. After the Closing, if Seller
receives any payments on accounts receivable or other amounts that are otherwise
properly due and owing to the Companies or Buyer, or otherwise included in the
Purchase Assets, Seller shall promptly remit such amounts to Buyer promptly
after receipt of such funds.
     Section 8.14 Bulk Transfer Laws. Buyer acknowledges that Seller has not
taken, and does not intend to take, any action required to comply with any
applicable bulk transfers laws or similar laws.
     Section 8.15 Covenant Not to Solicit. Beginning on the Closing Date and
ending on the second anniversary of the Closing Date, Seller shall not, directly
or indirectly, solicit the employment of any Business Employee who commences
employment with Buyer or who continues employment with the Companies from and
after the Closing Date. This restriction shall not apply to any Business
Employee whose employment with the Buyer or the Companies is terminated by Buyer
or the Companies (or any Affiliate thereof) after the Closing. Beginning on the
Closing Date and ending on the second anniversary of the Closing Date, Buyer
shall not, directly or indirectly, solicit the employment of any employee of
Seller or any Affiliate of Seller. This restriction shall not apply to any
employee of Seller or any Affiliate of Seller whose employment with Seller or
such Affiliate is terminated by Seller or such Affiliate after the Closing.
     Section 8.16 Shared Contracts. Set forth on Schedule 8.16 hereto is a list
of Contracts to which Seller is a party and which Seller relies upon in the
operation of the Business and its other businesses (collectively, the “Shared
Contracts”). None of the Shared Contracts will be included in the Purchased
Assets because neither Company is a party to them and because Seller will
continue to rely upon them to operate its retained businesses. Seller is
providing this list of

58



--------------------------------------------------------------------------------



 



Shared Contracts so that Buyer can assess whether and/or how to replace the
Shared Contracts to support the operation of the Business after the Closing (a
copy of each Shared Contract was made available to the Buyer in Seller’s online
data room). For a period of six months after the Closing and at Buyer’s request,
Seller shall, at Buyer’s sole cost and expense and in such manner as Seller may
reasonably determine (but not, for example, through the offering of any
guarantee), cooperate with and assist Buyer and the Companies in their efforts
to enter into new contractual arrangements with the other parties to such Shared
Contracts. No commitments or representations are made by Seller that Buyer or
the Companies will be able to enter into new contractual arrangements with such
parties, or that any such new contractual arrangements will be on terms and
conditions and at prices as favorable as the Shared Contracts. For a period of
six months after the Closing, Seller will cooperate in good faith with Buyer, at
Buyer’s sole cost and expense, after Closing to assist Buyer in seeking a
partial assignment for Shared Contracts including, at Buyer request, sending to
each other party or parties to any Shared Contracts a notice in the form
reasonably acceptable to Seller requesting such partial assignment.
     Section 8.17 Non-Development Agreement. For a period of two years from and
after the Closing Date, Seller shall not develop or build Products as they exist
on the Closing Date as identified by the part numbers listed on Schedule 8.17.
     Section 8.18 Seller’s Anti-Anti-Dilution Rights. On and after the Closing
Date, Buyer covenants and agrees that it shall not, either directly or
indirectly, without the prior written consent of Seller, purchase, redeem or
otherwise acquire any outstanding securities of Buyer, or take any other action,
where, immediately following the date of such purchase, redemption, acquisition
or other action, Seller would own 20% or more of the Vested Voting Equity
outstanding as of the date of such purchase, redemption, acquisition or other
action (the “Remaining Vested Voting Equity”), unless immediately prior to such
purchase, redemption or other acquisition, Seller already owned 20% or more of
the Remaining Vested Voting Equity. If an event occurs after Closing which for
any reason shall cause Seller’s equity interest in Buyer to exceed 19.99% of the
Remaining Vested Voting Equity, then Seller shall be deemed to have put and sold
to Buyer, effective immediately prior to such event, such number of Buyer
Investment Shares and/or Dilution Protection Shares as shall result in Seller’s
maintaining ownership of 19.99% of the Remaining Vested Voting Equity. Buyer
shall within five days after the occurrence of any such event pay to Seller in
cash the purchase price for such Buyer Investment Shares and/or Dilution
Protection Shares, which purchase price shall be equal to the fair market value
of such Buyer Investment Shares and/or Dilution Protection Shares on the last
date the value of such Buyer Investment Shares and/or Dilution Protection Shares
is determined by a qualified third party consultant selected by Buyer in its
reasonable discretion. The foregoing put provisions shall not constitute
Seller’s exclusive remedy for any breach by Buyer of its covenants in the first
two sentences of this Section 8.18.
     Section 8.19 Certain Post-Closing Covenants of Buyer. Buyer hereby
covenants and agrees that following the Closing Date:
          (a) Buyer will furnish, as soon as practicable after the end of each
quarter, and in any event within forty five (45) days thereafter, consolidated
balance sheets of

59



--------------------------------------------------------------------------------



 




Buyer and Buyer’s subsidiaries, if any, as at the end of each such quarter, and
consolidated statements of income and of statements of cash flow and
stockholder’s equity of Buyer and Buyer’s subsidiaries, if any, for each such
quarter, and for the current fiscal year to date, unaudited, but prepared in
accordance with GAAP, consistently applied, all in reasonable detail and
certified, subject to changes resulting from year-end audit adjustments, by the
chief financial officer of Buyer; provided, however, that such reports need not
include all footnotes required under GAAP.
          (b) Buyer will furnish, as soon as practicable after the end of each
fiscal year, and in any event within one hundred and twenty (120) days
thereafter, consolidated balance sheets of Buyer and its subsidiaries, if any,
as at the end of such fiscal year, and consolidated statements of income and
statements of cash flow and stockholders’ equity of Buyer and its Subsidiaries,
if any, for such year, prepared in accordance with GAAP, consistently applied,
and setting forth in each case in comparative form the financial statements for
the previous fiscal year, all in reasonable detail and audited by independent
public accountants of recognized standing selected by Buyer.
          (c) Buyer will furnish such other information that is provided to
shareholders generally; provided, however, that Buyer shall not be obligated
pursuant to this Section 8.19 to disclose or provide any information if such
action would result in a publication of such information or result in a breach
of any obligation of Buyer to protect and/or keep secret such information unless
Seller has entered into a standard confidentiality agreement with respect
thereto.
          (d) In connection with a redemption of Buyer Investment Shares or
Dilution Protection Shares pursuant to Section 8.18 of this Agreement or as
reasonably requested by Seller in order to comply with Seller’s public reporting
obligations, Buyer will furnish any valuation reports related to the Buyer
(e.g., business enterprise valuations, fair market valuations of common stock in
support for the exercise price of stock options or similar instruments, etc.);
provided that Seller shall enter into an appropriate non-disclosure agreement
with the provider of such valuation reports.
          (e) Buyer will furnish to Seller, as soon as available, but in any
event thirty (30) days prior to the end of each fiscal year, a budget and
business plan for the next fiscal year, including cash flow projection and
operating budget, prepared on a monthly basis, including balance sheets and
income statements for such months and, as soon as prepared, any other budgets or
revised budgets prepared by Buyer.
          (f) Without Seller’s consent, Buyer will not enter into any amendment
or modification to or waiver of the provisions of the Investor Rights Agreement,
as amended to date or in the future, or to the Co-Sale Agreement, as amended to
date or in the future, that would adversely affect the rights of Seller
thereunder in a manner disproportionate to the rights of other holders of
Genband Common Stock that are parties to these agreements. Notwithstanding the
foregoing, Buyer shall have the right to terminate Seller’s Board observer
rights set forth in Section 2.8(c) of the Investor Rights Agreement, as amended,
upon the termination of the rights of Siemens and the Alcatel Group set forth in
Sections 2.8(a) and (b)

60



--------------------------------------------------------------------------------



 




of the Investor Rights Agreement, and all other similar Board observer rights
granted to any other Person
     Section 8.20 Facilities Consolidation Costs. Following the Closing and in
accordance with the billing, payment and other additional terms set forth in the
Transition Services Agreement, Seller agrees to reimburse Buyer for up to the
maximum aggregate amount of $800,000 for actual and reasonable out-of-pocket
expenses incurred by Buyer during the 180-day period following the Closing Date
in effecting the relocation and consolidation of Business Employees within the
Plano Facilities. Such reimbursable expenses shall include expenses incurred in
(i) moving employees, cubicles and labs from one Plano Facility to the other,
(ii) reorganizing workspaces, (iii) constructing conference rooms and demising
walls, but in each case only to the extent such expenses relate to the
consolidation of facilities to accommodate the relocation of Business Employees.
ARTICLE IX.
CONDITIONS TO OBLIGATIONS OF THE PARTIES
     Section 9.1 Conditions to Each Party’s Obligation. The respective
obligation of each party to consummate the transactions contemplated herein is
subject to the satisfaction at or prior to the Closing of the following
conditions:
          (a) No statute, rule or regulation shall have been enacted, entered,
promulgated or enforced by any court or governmental authority which prohibits
or restricts the consummation of the transactions contemplated hereby;
          (b) There shall not be in effect any judgment, order, injunction or
decree of any court of competent jurisdiction enjoining the consummation of the
transactions contemplated hereby;
          (c) There shall not be any suit, action, investigation, inquiry or
other proceeding instituted, pending or threatened by any governmental or other
regulatory or administrative agency or commission which seeks to enjoin or
otherwise prevent consummation of the transactions contemplated hereby;
          (d) All necessary regulatory notices, consents, authorizations and
other approvals required for the consummation of the transactions contemplated
herein shall have been obtained and any waiting periods applicable to the
transactions contemplated by this Agreement under applicable U.S. antitrust or
trade regulation laws and regulations, including under the H-S-R Act, shall have
expired or been terminated; and
     Section 9.2 Conditions to Obligations of Seller. The obligations of Seller
to consummate the transactions contemplated hereby are further subject to the
satisfaction (or waiver) at or prior to the Closing of the following conditions:
          (a) The representations and warranties of Buyer contained in
Article VII of this Agreement shall be true and correct in all material respects
at the date hereof and as of the

61



--------------------------------------------------------------------------------



 




Closing as if made at and as of such time, except for changes permitted or
contemplated hereby and except for representations and warranties which are as
of a specific date;
          (b) Buyer shall have performed in all material respects its
obligations under this Agreement required to be performed by it at or prior to
the Closing pursuant to the terms hereof;
          (c) Buyer shall have delivered to Seller those items set forth in
Section 3.4 hereof;
          (d) The respective landlords for the Plano Facilities shall have
consented in writing to the Plano Lease Assignment and to the Plano Sublease;
          (e) Buyer shall not have suffered a Buyer Material Adverse Effect; and
          (f) Buyer shall have delivered to Seller a Certificate executed by an
executive officer of Buyer, dated as the Closing Date, to the effect that the
conditions set forth in Sections 9.2(a), (b) and (e) have been satisfied.
     Section 9.3 Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated hereby are further subject to the
satisfaction (or waiver) at or prior to the Closing of the following conditions:
          (a) The representations and warranties of Seller contained in
Article V of this Agreement shall be true and correct in all material respects
at the date hereof and as of the Closing as if made at and as of such time,
except for changes permitted or contemplated hereby and except for
representations and warranties which are as of a specific date;
          (b) Seller shall have performed in all material respects its
obligations under this Agreement required to be performed by it at or prior to
the Closing pursuant to the terms hereof;
          (c) Seller shall have delivered to Buyer those items set forth in
Section 3.3 hereof;
          (d) The Business shall not have suffered a Material Adverse Effect;
and
          (e) Seller shall have delivered to the Buyer a Certificate executed by
an executive officer of Seller, dated as the Closing Date, to the effect that
the conditions set forth in Section 9.3(a), (b) and (d) have been satisfied.

62



--------------------------------------------------------------------------------



 



ARTICLE X.
TERMINATION; AMENDMENT; WAIVER
     Section 10.1 Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned prior to the Closing as
follows:
          (a) At any time, by mutual written consent of Seller and Buyer;
          (b) By Buyer, on the one hand, or by Seller, on the other hand, if any
court of competent jurisdiction in the United States or any United States
governmental body shall have issued a final and non-appealable judgment, order,
injunction, decree, or ruling permanently restraining, enjoining or otherwise
prohibiting the consummation of the transactions contemplated hereby; provided
that no party hereto affiliated with the person who brought the action seeking
the permanent enjoinment of the transactions contemplated hereby may seek
termination of this Agreement pursuant to this Section 10.1(b);
          (c) If the transactions contemplated hereby or any of the conditions
to Closing hereunder become impossible to perform or obtain, as applicable,
provided that no party hereto who caused such impossibility may seek termination
of this Agreement pursuant to this Section 10.1(c);
          (d) Buyer may terminate this Agreement by giving written notice to
Seller at any time prior to the Closing in the event (i) Seller has given Buyer
any notice pursuant to Section 8.12(a) and (ii) the development that is the
subject of the notice has had a Material Adverse Effect. Seller may terminate
this Agreement by giving written notice to Buyer at any time prior to the
Closing in the event (i) Buyer has given Seller any notice pursuant to
Section 8.12(b) above and (ii) the development that is the subject of the notice
has had a Buyer Material Adverse Effect.
          (e) Buyer may terminate this Agreement by giving written notice to
Seller at any time prior to the Closing in the event Seller has breached any
representation, warranty or covenant contained in this Agreement in any material
respect, Buyer has notified Seller of the breach, and the breach has continued
without cure for a period of fifteen (15) days after the notice of breach;
          (f) Seller may terminate this Agreement by giving written notice to
Buyer at any time prior to the Closing in the event Buyer has breached any
representation, warranty or covenant contained in this Agreement in any material
respect, Seller has notified Buyer of the breach, and the breach has continued
without cure for a period of fifteen (15) days after the notice of breach; or
          (g) At any time on or after May 31, 2007 (or such later date as Seller
and Buyer shall have agreed in writing), by either Seller, on the one hand, or
Buyer, on the other hand, if the Closing shall not have occurred on or prior to
such date (or such later date as Seller and Buyer shall have agreed in writing);
provided that no party hereto may seek termination of this Agreement pursuant to
this Section 10.1(g) if the failure of any condition precedent under Article

63



--------------------------------------------------------------------------------



 




IX results primarily from such party breaching any representation, warranty or
covenant contained in this Agreement.
          (h) Prior to the End Time by Seller in accordance with Section 8.10.
     Section 10.2 Procedure and Effect of Termination. In the event of the
termination of this Agreement and the abandonment of the transactions
contemplated hereby pursuant to Section 10.1 hereof, written notice thereof
shall forthwith be given by the party so terminating to the other party and this
Agreement shall terminate and the transactions contemplated hereby shall be
abandoned, without further action by Seller, on the one hand, or Buyer, on the
other hand. If this Agreement is terminated pursuant to Section 10.1 hereof:
          (a) Each party shall redeliver to the party furnishing the same all
documents, work papers and other materials received from the other party
relating to the transactions contemplated hereby, whether obtained before or
after the execution hereof, and all confidential information received by any
party hereto with respect to the other party shall be treated in accordance with
the Confidentiality Agreement and Section 8.2(c) hereof;
          (b) All filings, applications and other submissions made pursuant
hereto shall be withdrawn from the agency or other person to which made; and
          (c) There shall be no liability or obligation hereunder on the part of
Seller or Buyer or any of their respective directors, officers, employees,
managers, members, affiliates, controlling persons, agents or representatives,
except that Seller or Buyer, as the case may be, may have liability to the other
party if the basis of termination is a willful, material breach by Seller or
Buyer, as the case may be, of one or more of the provisions of this Agreement.
The obligations provided for in Sections 8.2(c), 10.2(a) and 10.3 and
Article XII hereof shall survive any termination of this Agreement.
     Section 10.3 Reimbursement Fee. In the event this Agreement is terminated
by the applicable party pursuant to Sections 10.1(c), (d), (e) or (f) hereof,
where the failure giving rise to such right of termination shall have been
caused in whole or in part by any action or inaction within the control of the
other party (it being understood that any action or inaction outside the control
of any party shall not come within this Section 10.3), the non-terminating party
shall within five business days following the termination of this Agreement pay
the terminating party the amount equal to reimbursement of out-of-pocket fees
and expenses incurred by the terminating party in connection with the
transactions contemplated by this Agreement.
ARTICLE XI.
SURVIVAL OF REPRESENTATIONS; INDEMNIFICATION
     Section 11.1 Survival of Representations, Warranties and Agreements.
          (a) The representations and warranties made by Seller in Article V
shall survive for a period of twelve (12) months after the Closing Date,
provided, however, that the representations and warranties contained in
Sections 5.9(c) (Title) and 5.17 (Taxes) shall survive

64



--------------------------------------------------------------------------------



 




for a period of twenty four (24) months after the Closing Date (such survival
periods being referred to herein as the applicable “Indemnity Period”); provided
further, however, that any obligations under Section 11.2 with respect to
breaches of representations and warranties made by Seller shall not terminate
with respect to any Damages as to which the Person to be indemnified shall have
given notice (stating in reasonable detail the basis of the claim for
indemnification) to the indemnifying party in accordance with Section 11.2
before the termination of the applicable Indemnity Period.
          (b) The representations and warranties made by Buyer in Article VII
shall survive for a period of twelve (12) months after the Closing Date (also
referred to herein as the “Indemnity Period”); provided, however, that any
obligations under Section 11.3 with respect to breaches of representations and
warranties made by Buyer shall not terminate with respect to any Damages as to
which the Person to be indemnified shall have given notice (stating in
reasonable detail the basis of the claim for indemnification) to the
indemnifying party in accordance with Section 11.3 before the termination of the
applicable Indemnity Period.
          (c) The parties intend to shorten the statute of limitations and agree
that no claims or causes of action may be brought against Seller or Buyer based
upon, directly or indirectly, any of the representations or warranties hereof
after the Closing or after any applicable Indemnity Period or, except as
provided in Section 10.2(c) hereof, after any termination of this Agreement.
          (d) This Section 11.1 shall not limit any covenant or agreement of the
parties which contemplates performance after the Closing, including the
covenants and agreements set forth in Sections 4.1, 8.6, 8.7, 8.8, 8.9, 8.18 and
8.19 hereof, which shall survive the Closing until expiration in accordance with
their terms or any applicable statute of limitations.
          (e) Except as provided in Section 10.2(c) hereof, the representations,
warranties, covenants and agreements shall not survive any termination of this
Agreement pursuant to Section 10.1.
          Section 11.2 Seller’s Agreement to Indemnify.
          (a) Subject to the terms and conditions set forth herein, from and
after the Closing, Seller shall indemnify and hold harmless Buyer and its
directors, officers, employees, affiliates, controlling persons, agents and
representatives and their successors and assigns (collectively, the “Buyer
Indemnitees”) from and against all liability, demands, claims, actions or causes
of action, assessments, losses, damages, costs and expenses (including the
reasonable fees and expenses of attorneys and experts) (collectively “Damages”)
asserted against or incurred by any Buyer Indemnitee as a result of or arising
out of:
          (i) a breach by Seller of any representation or warranty contained in
Article V of this Agreement when made or at and as of the Closing,
          (ii) any breach or violation of any covenant or agreement made in this
Agreement by Seller to be performed after the Closing,

65



--------------------------------------------------------------------------------



 



          (iii) any Excluded Liabilities,
          (iv) any failure by Seller to deliver any of the Purchased Assets, or
          (v) the ownership, use or possession of the Excluded Assets.
          (vi) any Taxes imposed on or with respect to the Companies which are
attributable to any Pre-Closing Tax Period or result from any transaction in a
Pre-Closing Tax Period, any Taxes attributable to the ownership or operation of
the Purchased Assets and/or the VocalData Business during any Pre-Closing Tax
Period, any liability for Taxes under Treasury Regulation Section 1.1502-6 (or
any similar provision of state, local or foreign tax Law) or as a transferee or
successor, and any Taxes resulting from a breach of Seller’s representations and
warranties in Section 5.17 (except to the extent such Taxes were already paid or
reimbursed by Seller pursuant to Section 8.9).
          (b) Seller’s obligations to indemnify the Buyer Indemnitees pursuant
to Section 11.2(a)(i) hereof with respect to a breach of a representation or
warranty contained in this Agreement are subject to the following limitations:
          (i) No indemnification shall be made by Seller unless the aggregate
amount of Damages exceeds $500,000 and, in such event, indemnification shall be
made by Seller from the first dollar of such Damages.
          (ii) In no event shall Seller’s aggregate obligation to indemnify the
Buyer Indemnitees exceed 25% of the total value of: (A) the Buyer Investment
Shares to be received at Closing and (B) the shares of GenBand Common Stock
issued pursuant to the Dilution Protection Right, or, in the case of fraud, 100%
of the total value of: (A) the Buyer Investment Shares to be received at Closing
and (B) the shares of GenBand Common Stock issued pursuant to the Dilution
Protection Right, whether paid in cash, Escrow Shares in accordance with the
Escrow Agreement, and/or other Buyer Investment Shares or Dilution Protection
Shares as contemplated by Section 11.2(c) below.
          (c) Notwithstanding anything to the contrary herein, Seller may, at
its election and in its sole discretion, elect to satisfy any indemnification
obligations to any Buyer Indemnitee under this Article XI by: (i) payment in
cash, (ii) delivery of Escrow Shares in accordance with the Escrow Agreement;
and/or (iii) other Buyer Investment Shares or Dilution Protection Shares, in any
combination of the foregoing determined by Seller having a value equal to the
amount of the indemnification obligation. Escrow Shares, Buyer Investment Shares
and/or Dilution Protection Shares delivered for purposes of satisfying any such
indemnification obligation of Seller and/or referenced for purposes of computing
the value of any indemnity caps and limitations under this Article 11 shall be
valued at one dollar and forty-four cents ($1.44) per Escrow Share, Buyer
Investment Share and/or Dilution Protection Share, as applicable. Subject to the
foregoing and during the term of the Escrow Agreement, Seller shall deliver
Escrow Shares in satisfaction of such indemnification obligation pursuant to and
in accordance with the terms of the Escrow Agreement.

66



--------------------------------------------------------------------------------



 



          (d) The amount of any Damages shall be reduced by any amount received
by a Buyer Indemnitee with respect thereto under any insurance coverage or from
any other party alleged to be responsible therefor. The Buyer Indemnitees shall
use Reasonable Efforts to collect any amounts available under such insurance
coverage and from such other party alleged to have responsibility. If a Buyer
Indemnitee receives an amount under insurance coverage directly as a result of
Damages at any time subsequent to any indemnification provided by Seller
pursuant to this Section 11.2, then such Buyer Indemnitee shall promptly
reimburse Seller for any payment made by Seller in connection with such
indemnification up to such amount received by the Buyer Indemnitee.
          (e) The caps applicable to Seller’s obligation to indemnify the Buyer
Indemnitees under Section 11.2(b)(ii) are modified as expressly described below,
and all other terms of Seller’s indemnity shall remain unchanged in all other
respects:
     (1) Monetary damages under Section 11.2(a)(ii) shall be subject to a cap of
100% of the total value of: (A) the Buyer Investment Shares to be received at
Closing and (B) the shares of GenBand Common Stock issued pursuant to the
Dilution Protection Right (provided that this Section 11.2 shall not limit
Buyer’s ability to seek injunctive relief, when appropriate);
     (2) Sections 11.2(a)(iii), 11.2(a)(v), and 11.2(a)(vi) shall not be subject
to this cap.
     Section 11.3 Buyer’s Agreement to Indemnify. Subject to the terms and
conditions set forth herein, from and after the Closing, Buyer shall indemnify
and hold harmless Seller and its directors, officers, employees, affiliates,
controlling persons, agents and representatives and their successors and assigns
(collectively, the “Seller Indemnitees”) from and against all Damages asserted
against or incurred by any Seller Indemnitee as a result of or arising out of:
          (a) a breach of any representation or warranty contained in
Article VII of this Agreement when made or at and as of the Closing,
          (b) any breach or violation of any covenant or agreement made in this
Agreement by Buyer to be performed after the Closing, (with monetary damages
subject to a cap equal to 100% of the total value of: (A) the Buyer Investment
Shares to be received at Closing and (B) the shares of GenBand Common Stock
issued pursuant to the Dilution Protection Right and provided that Seller may
seek injunctive relief, when appropriate),
          (c) any Assumed Liabilities, and
          (d) events occurring or circumstances existing in connection with the
Purchased Equity, the Purchased Assets or the conduct and operation of the
Business, including without limitation the ownership, possession and use of the
Purchased Assets prior to, at or after the Closing (except in each case to the
extent that Buyer is expressly entitled to be indemnified pursuant to
Section 11.2).

67



--------------------------------------------------------------------------------



 



     Section 11.4 Notice of Claims.
          (a) Upon obtaining knowledge of any Damages, the party entitled to
indemnification (the “Injured Party”) shall promptly deliver written notice (a
“Notice of Claim”) to the party liable for such indemnification (the
“Indemnifying Party”) which Notice of Claim shall set forth in reasonable detail
and to the extent then known the basis of the claim for Damages and, to the
extent reasonably practicable, a reasonable estimate of the amount thereof. The
failure of an Injured Party to timely deliver a Notice of Claim to the
Indemnifying Party shall not release the Indemnifying Party from its indemnity
obligations under this Article XI, except to the extent that the Indemnifying
Party is materially prejudiced in its ability to defend such claim.
          (b) If no third party claim is involved, the Injured Party and
Indemnifying Party shall attempt for not less than thirty (30) days to negotiate
a mutually satisfactory resolution of the matter set forth in a Notice of Claim.
In the event such parties are not able to agree on a mutually satisfactory
resolution, either party may seek to resolve the dispute by litigation in any
court of competent jurisdiction in accordance with the provisions of
Section 12.8 hereof.
     Section 11.5 General Limitations; Exclusive Remedy.
          (a) In the case of claims made under Sections 11.2(a)(i) or 11.3(a),
the Indemnifying Party shall be obligated to indemnify the Injured Party only
for those claims giving rise to Damages as to which the Injured Party has given
to the Indemnifying Party written notice thereof prior to the end of the
Indemnity Period.
          (b) The provisions of this Article XI shall constitute the exclusive
remedy of the parties with respect to any and all claims, losses, damages,
liabilities, expenses or costs resulting from or arising out of any breach of
any representation, warranty, or covenant of this Agreement, or otherwise
resulting from or arising out of the transactions contemplated hereby and which
may be asserted on or after the Closing.
     Section 11.6 Third-Party Indemnification.
          (a) If the Injured Party settles or compromises any third-party claims
prior to giving a Notice of Claim to the Indemnifying Party, the Indemnifying
Party shall be released from its indemnity obligation.
          (b) With respect to any action or any claim set forth in a Notice of
Claim relating to a third-party claim, the Indemnifying Party may defend, in
good faith and at its expense, any such claim or demand, and the Injured Party,
at its expense, shall have the right, but not the obligation, to participate in
(but not control) at its expense in the defense of any such third-party claim.
So long as the Indemnifying Party is defending any such third-party claim, the
Injured Party shall not settle or compromise such third-party claim without the
consent of the Indemnifying Party which consent shall not be unreasonably
withheld. If such claim is settled by the Injured Party without the Indemnifying
Party’s consent, the Injured Party shall be deemed to have waived all rights
hereunder for money damages arising out of such claim. The

68



--------------------------------------------------------------------------------



 




Indemnifying Party may settle or compromise such third-party claim without the
consent of the Injured Party, if (i) the settlement or compromise involves only
the payment of monetary damages and included in such settlement or compromise as
an unconditional term thereof is the delivery to Injured Party of a written
release from all liability in respect of such third-party claim. and (ii) in the
case of a claim relating to Taxes, such settlement or compromise is on a basis
that would not increase any tax liabilities incurred by, or adversely impact any
tax attributes of, the Injured Party or its Affiliates (unless the Indemnifying
Party is indemnifying the Injured Party and its Affiliates for any such increase
in tax liabilities or adverse impact on tax attributes). Otherwise, the
Indemnifying Party may not settle or compromise such third-party claim without
the consent of the Injured Party, which consent shall not be unreasonably
withheld. The Injured Party shall make available to the Indemnifying Party or
its representatives all records and other materials reasonably required for use
in contesting any third-party claim. The Injured Party shall cooperate in good
faith with the Indemnifying Party in the defense of all such claims.
          (c) If the Indemnifying Party fails to assume the defense of any such
third-party claims, within thirty (30) days after receipt of a Notice of Claim
(or such shorter period of time that the Injured Party may be required to
respond to any suit or governmental action), the Injured Party shall have the
right to undertake the defense, settle or compromise any such third-party claim
at the risk and expense of the Indemnifying Party, subject to the right of the
Indemnifying Party to assume the defense of such claim at any time prior to
settlement, compromise or final determination thereof. The failure of the
Indemnifying Party to respond in writing to the aforesaid notice of the Injured
Party with respect to such third-party claim within thirty (30) days after
receipt thereof shall be deemed an election not to defend same. The Indemnifying
Party will not, however, be responsible for any Damages if and to the extent
that they arise from action taken or omitted to be taken by the Injured Party in
bad faith, fraudulently, negligently or as a result of a breach of this
Agreement by the Injured Party.
ARTICLE XII.
MISCELLANEOUS
     Section 12.1 Fees and Expenses. Except as otherwise expressly provided
herein, Seller and Buyer shall each bear its own costs, fees and expenses in
connection with, or in anticipation of, this Agreement and the consummation of
the transactions contemplated hereby, including fees and expenses of attorneys,
accountants and financial advisors. In addition, each of Seller, on the one
hand, and Buyer, on the other hand, shall indemnify and hold harmless the other
party from and against any and all claims or liabilities for financial advisory
and finders’ fees incurred by reason of any action taken by such party or
otherwise arising out of the transactions contemplated by this Agreement by any
person claiming to have been engaged by such party.
     Section 12.2 Further Assurances. From time to time after the Closing Date,
at the reasonable request of another party hereto and at the expense of the
party so requesting, each of the parties hereto shall execute and deliver to
such requested party such documents and take such other action as such
requesting party may reasonably request in order to consummate more effectively
the transactions contemplated hereby. Any such documents executed or acts taken
by

69



--------------------------------------------------------------------------------



 



either party at the request of the other party shall be at the requesting
party’s expense and the other party shall not, in connection therewith or as a
result thereof, incur any legal liability beyond that provided for in this
Agreement.
     Section 12.3 Notices. All notices, requests, demands, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and may be given by any of the following methods: (a) personal
delivery; (b) facsimile transmission; (c) registered or certified mail, postage
prepaid, return receipt requested; or (d) overnight delivery service. Notices
shall be sent to the appropriate party at its address or facsimile number given
below (or at such other address or facsimile number for such party as shall be
specified by notice given hereunder):
If to Buyer to:
GENBAND Inc.
3701 W. Plano Parkway, Suite 200
Plano, Texas 75075-7833
Attention: Ms. Jan Gaulding
Facsimile: (972) 521-5801
with a copy to:
Baker Botts L.L.P.
2001 Ross Avenue
Dallas, Texas 75201-2980
Attention: Don McDermett
Facsimile: 214-661-4854
Telephone: 214-953-6454
If to Seller to:
Tekelec
5200 Paramount Parkway
Morrisville, NC 27560
Attn: Legal Department
Facsimile: 919-461-6886
Telephone: 919-466-3193
with a copy to:
Bryan Cave LLP
120 Broadway, Suite 300
Santa Monica, CA 90401
Attn: Katherine F. Ashton
Facsimile: 310-576-2200
Telephone: 310-576-2100

70



--------------------------------------------------------------------------------



 



All such notices, requests, demands waivers and communications shall be deemed
received upon (i) actual receipt thereof by the addressee, (ii) actual delivery
thereof to the appropriate address or (iii) in the case of facsimile
transmission, upon transmission thereof by the sender and issuance by the
transmitting machine of a confirmation slip that the number of pages
constituting the notice have been transmitted without error.
     Section 12.4 Severability. Should any provision of this Agreement for any
reason be declared invalid or unenforceable, such decision shall not affect the
validity or enforceability of any of the other provisions of this Agreement,
which remaining provisions shall remain in full force and effect and the
application of such invalid or unenforceable provision to persons or
circumstances other than those as to which it is held invalid or unenforceable
shall be valid and enforced to the fullest extent permitted by law.
     Section 12.5 Binding Effect; Assignment. This Agreement and all of the
provisions hereof shall be binding upon and shall inure to the benefit of the
parties hereto and their respective successors and permitted assigns. Neither
this Agreement nor any of the rights, interests or obligations hereunder shall
be assigned, directly or indirectly, including by operation of law, by any party
hereto without the prior written consent of the other party hereto.
     Section 12.6 No Third-Party Beneficiaries. This Agreement is solely for the
benefit of Seller, and its successors and permitted assigns, with respect to the
obligations of Buyer under this Agreement, and for the benefit of Buyer, and its
respective successors and permitted assigns, with respect to the obligations of
Seller, under this Agreement, and this Agreement shall not be deemed to confer
upon or give to any other third party any remedy, claim, liability,
reimbursement, cause of action or other right, except for the parties entitled
to the benefits of and Sections 11.2 and 11.3.
     Section 12.7 Interpretation.
          (a) The article and section headings contained in this Agreement are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Agreement.
          (b) The parties have participated substantially in the negotiation and
drafting of this Agreement and agree that no ambiguity herein should be
construed against the draftsman.
          (c) Each time that this Agreement provides that one party must obtain
the consent of the other, such consent may not be unreasonably withheld, delayed
or conditioned, unless otherwise specified. As used in this Agreement and the
other Transaction Documents, accounting terms not otherwise defined, or only
partially defined, shall have the meanings given to them under GAAP. To the
extent that the definitions of accounting terms in the Transaction Documents are
inconsistent with the meanings of such terms under GAAP, the definitions
contained in the Transaction Documents shall control.
     Section 12.8 Jurisdiction and Consent to Service. Seller agrees: (a) to
bring any suit, action or proceeding arising out of or relating to this
Agreement solely in the state or Federal

71



--------------------------------------------------------------------------------



 



courts having competent jurisdiction within Collin County in the State of Texas
or the United States District Court in the Northern District of Texas;
(b) consents to the exclusive jurisdiction of each such court in any such suit,
action or proceeding relating to or arising out of this Agreement; (c) waives
any objection which it may have to the laying of venue in any such suit, action
or proceeding in any such court; and (d) agrees that service of any court paper
may be made in such manner as may be provided under applicable laws or court
rules governing service of process. Buyer agrees: (1) to bring any suit, action
or proceeding arising out of or relating to this Agreement solely in the state
or Federal courts having competent jurisdiction within Wake County in the State
of North Carolina or the United States District Court in the Middle District of
North Carolina; (2) consents to the exclusive jurisdiction of each such court in
any such suit, action or proceeding relating to or arising out of this
Agreement; (3) waives any objection which it may have to the laying of venue in
any such suit, action or proceeding in any such court; and (4) agrees that
service of any court paper may be made in such manner as may be provided under
applicable laws or court rules governing service of process.
     Section 12.9 Attorneys’ Fees. In the event that litigation arises in
connection with enforcement of any provision of this Agreement, the prevailing
party in such litigation shall be entitled to recover its reasonable attorneys’
fees and expenses, in addition to any other relief to which it may be deemed
entitled.
     Section 12.10 Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware (regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof) as to all matters, including but not limited to matters of
validity, construction, effect, performance and remedies.
     Section 12.11 Specific Performance. The parties acknowledge and agree that
any breach of the terms of this Agreement would give rise to irreparable harm
for which money damages would not be an adequate remedy and accordingly the
parties agree that, in addition to any other remedies, each shall be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy.
     Section 12.12 Entire Agreement. This Agreement, the Confidentiality
Agreement, the Schedules, the Disclosure Schedules, the Transition Services
Agreement, the License Agreement, the Investors’ Rights Agreement, the Escrow
Agreement, the Co-Sale Agreement, and the other agreements and documents
referred to herein or delivered pursuant hereto which form a part hereof
constitute the entire agreement among the parties with respect to the subject
matter hereof and supersede all other prior agreements and understandings, both
written and oral, between the parties or any of them with respect to the subject
matter hereof.
     Section 12.13 Amendment, Modification and Waiver. This Agreement may be
amended, modified or supplemented at any time by written agreement of Seller and
Buyer. Any failure of Seller or Buyer to comply with any term or provision of
this Agreement may be waived, with respect to the Buyer, on the one hand, by
Seller, and with respect to Seller, on the other hand, by Buyer, by an
instrument in writing signed by or on behalf of the appropriate party,

72



--------------------------------------------------------------------------------



 



but such waiver of failure to insist upon strict compliance with such term or
provision shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure to comply.
     Section 12.14 Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but which together shall
constitute one and the same agreement.
* * * * * * * *
(signatures appear on next page)

73



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date first above written.

                      Seller:   TEKELEC    
 
               
 
      By:   /s/ Franco Plastina    
 
                        Name: Franco Plastina             Title: President and
Chief Executive Officer    
 
                    Buyer:   GENBAND Inc.    
 
               
 
      By:   /s/ Charles Vogt    
 
                        Name: Charles Vogt             Title: President and
Chief Executive Officer    

74



--------------------------------------------------------------------------------



 



AMENDMENT NO. 1 TO ACQUISITION AGREEMENT
     THIS AMENDMENT NO. 1 TO ACQUISITION AGREEMENT (this “Amendment”) is entered
into as of April 21, 2007 (the “Amendment Date”) by and between Tekelec, a
California corporation (“Seller”), and GENBAND Inc., a Delaware corporation
(“Buyer”), in order to amend that certain Acquisition Agreement dated as of
March 20, 2007 (the “Agreement Date”) between Seller and Buyer (the
“Agreement”). Unless otherwise defined herein, each capitalized term used in
this Amendment shall have the same meaning assigned to that term in the
Agreement.
RECITAL
     WHEREAS, Seller and Buyer desire to amend the Agreement as set forth
herein.
AGREEMENT
     NOW, THEREFORE, in consideration of the recital and the mutual covenants
and agreements hereinafter expressed, the parties hereto hereby agree as
follows:
     1. Ownership of China Subsidiary as of Agreement Date. Seller hereby
represents, warrants and confirms to Buyer that, contrary to the information set
forth in the Agreement and in the Seller Schedules and Seller Disclosure
Schedule delivered by Seller to Buyer on the Agreement Date, as of the Agreement
Date, Seller (and not Santera) owned (and currently owns) all of the outstanding
equity interest in Shanghai Tekelec Communication Co., Ltd. (the “China
Subsidiary”).
     2. Transfer of Equity Interest in China Subsidiary. Seller hereby agrees to
take such actions and execute such documents as are necessary to transfer to
Santera all of Seller’s equity interest in the China Subsidiary (the “Equity
Interest”). Seller agrees that the Equity Interest is a Purchased Asset. To the
extent that the transfer has not been completed prior to the Closing, then
following the Closing, (i) Seller shall, with the cooperation of Buyer and
Santera, take such actions and execute such documents as are necessary or
appropriate to complete the transfer of the Equity Interest to Santera and
(ii) Buyer shall cooperate, and shall cause Santera to cooperate, with Seller to
complete such transfer. Without limiting the generality of the foregoing, Seller
agrees to cooperate with Buyer, and Buyer agrees to cooperate with Seller, in
making and/or causing Santera and the China Subsidiary to make such governmental
filings as may be required to be made in China in connection with the foregoing,
including without limitation filings with the Zhangjiang Hi-Tech Park Division
of Shanghai Municipal Administration for Industry and Commerce, Pudong
Sub-branch. To the extent that filings, registrations and other actions may be
required after the transfer has been effected in order to complete the
documentation and registration of the transfer, such matters shall continue to
be subject to the terms of this Section 2, notwithstanding the fact that the
transfer itself has become effective. All third party costs, filing fees and
other expenses payable to government entities or other third parties to complete
the transfer of the Equity Interest to Santera shall be borne by Seller. Seller
agrees to use Reasonable Efforts to obtain the landlord’s consent to the
transfer if such consent is required under the two real estate leases for office
space used by the China Subsidiary listed on Schedule 5.10(a)(4) as a result of
the transfer of the Equity Interest to Santera.

 



--------------------------------------------------------------------------------



 



     3. Conduct of Business of China Subsidiary after Closing. Following the
Closing and until such time as Seller’s transfer of the Equity Interest to
Santera has been completed and is duly registered under applicable Law, Buyer
and Santera agree that (i) Seller shall hold legal title to the Equity Interest
in trust for Santera and Santera shall be deemed the sole beneficial owner of
the Equity Interest, (ii) Seller shall manage and oversee the business, conduct,
operations, management and funding of the China Subsidiary upon the direction
and for the benefit of Buyer and Santera, and (iii) Buyer shall be entitled to
designate the officers of the China Subsidiary and, as soon as possible
following the Closing and in any event upon the effectiveness of the transfer of
the Equity Interest to Santera, Buyer shall be entitled to designate the legal
representative and all directors of the China Subsidiary. Without limiting the
generality of the foregoing, from and after the Closing, Buyer and Santera shall
have the sole authority to direct the transfer and uses of all funds which, as
of the Closing, are held in the bank accounts identified on Schedule 2.3(b) to
the Agreement, which Seller represents and warrants will be at least
US$1,000,000 at the Closing; provided, however, that in order to comply with the
provisions of Section 4.2 of the Agreement regarding settlement of intercompany
amounts, Buyer and Santera shall cause the Chinese Subsidiary to make payments
aggregating RMB5,120,000 for the equipment ( “Equipment Purchase Price”) it
purchased from Seller and/or its Affiliates prior to the Closing, and, provided
further, Seller shall pay the Chinese Subsidiary the services fee under that
certain research and development agreement between Seller and the Chinese
Subsidiary in US Dollar equivalent of RMB5,120,000 within ten (10) working days
after receiving the Equipment Purchase Price from the Chinese Subsidiary. Buyer
and Seller further agree that, from and after the Closing and subject to the
terms and conditions of this Amendment and the Agreement, Buyer shall be
(i) responsible for all liabilities and obligations, including tax liabilities
and obligations, of the China Subsidiary, and (ii) entitled to all benefits
owned by, resulting from or associated with the China Subsidiary, its assets and
operations.
     4. Consideration for the Transfer of the Equity Interest. Seller and Buyer
hereby expressly acknowledge and agree that neither Buyer nor Santera shall be
required to pay any additional consideration for the transfer of the Equity
Interest as contemplated by this Amendment, and that, whether such transfer
becomes effective prior to or after Closing, the consideration paid by Buyer to
Seller under the Agreement pursuant to Section 3.1 thereof will include
consideration for Seller’s transfer of the Equity Interest to Santera and
Buyer’s related acquisition of the indirect beneficial ownership of the China
Subsidiary.
     5. Identification and Ownership of the China Subsidiary. Seller and Buyer
agree and confirm all references in the Seller Schedules and the Seller
Disclosure Schedule delivered by Seller to Buyer on the Agreement Date to
“Shanghai Tekelec Communication Technology Co., Ltd.”, “Shanghai Tekelec
Communication”, and “Tekelec Shanghai Development Co., Ltd.” shall be deemed to
be references to the China Subsidiary as identified herein. Buyer further
acknowledges that the updated Seller Schedules and the Seller Disclosure
Schedule to be delivered by Seller to Buyer prior to Closing pursuant to
Section 8.12(a) of the Agreement shall reflect that, as of the Agreement Date
(and, to the extent the transfer of the Equity Interest has not been completed
prior to the Closing Date, as of the Closing Date), the China Subsidiary is a
subsidiary of Seller and not of Santera. The parties further agree that such
updated information shall be deemed to modify, as of the Agreement Date and, as
applicable, as of the Closing Date, the representations, warranties and other
provisions of the Agreement which pertain to the China Subsidiary.

2



--------------------------------------------------------------------------------



 



     6. Closing. Buyer and Seller agree that Section 3.2 of the Agreement is
hereby amended in its entirety to read as follows:
     “Section 3.2 Closing. The Closing of the transactions contemplated by the
Agreement (the “Closing”) shall take place at the offices of Baker Botts L.L.P.,
2001 Ross Avenue, Dallas, Texas 75201-2980, at 8:00 a.m., local time, on
April 21, 2007 or, if the conditions to the Closing are not then satisfied, on
such other date as the parties may agree after the satisfaction or waiver of all
conditions to the obligations of the parties to consummate the transactions
contemplated hereby, which date shall be no later than the third day after the
satisfaction or waiver of such conditions. The date of the Closing is sometimes
referred to herein as the “Closing Date.” All wire transfers related to the
Closing shall be sent on April 23, 2007 but shall be deemed to have been
received on the Closing Date.
     7. Certain Employees Outside of the United States. Notwithstanding any
provision in the Agreement to the contrary, from and after the Closing, Seller
and Buyer shall cooperate in effecting the transfer from Seller (or its
Affiliates) to Buyer (or its Affiliates) of Business Employees identified on
Attachment A (the “Designated Employees”). Seller and Buyer hereby acknowledge
and agree that following the Closing and for a period of up to 120 calendar days
thereafter, Seller (or its Affiliates) will continue to employ the Designated
Employees; provided however, that Seller is making no representation to Buyer
that such Designated Employees will not voluntarily terminate such employment;
and, provided further, that Seller shall not be obligated to continue to employ
any Designated Employee who does not comply with Seller’s (or its Affiliates’)
employment policies and practices. Buyer shall be responsible for and direct the
activities of the Designated Employees during such post-Closing period, and
Buyer shall from and after the Closing proceed diligently to arrange for the
transfer of such Designated Employees to the employment of Buyer (or an
Affiliate) as soon as possible following the Closing and in any event prior to
the end of such 120-day period. Seller will submit to Buyer monthly written
invoices for the compensation, benefits and expenses of the Designated Employees
which are paid by or on behalf of Seller (or its Affiliates) during the
post-Closing period, and Buyer will pay and reimburse Seller for the same
promptly and in any event within 30 days following receipt of any such invoices.
Without Buyer’s written consent, Seller shall not increase the compensation or
benefits of any Designated Employees except for increases granted in the
ordinary course of business in accordance with customary practices (including as
part of normal performance reviews) or as required by a pre-existing commitment.
     8. Brazil Contracts. Tekelec do Brasil Ltda., a wholly-owned subsidiary of
Seller (“Tekelec Brazil”), is a party to a Software License Agreement with
Seller and a Software License Agreement with NEC do Brasil (collectively, the
“TTLs”). The TTLs are Transferred Contracts and included in the Purchased
Assets, but will not be assigned to Buyer until Buyer has created a subsidiary
in Brazil (the “GB Brazil Sub”). Buyer shall promptly cause the GB Brazil Sub to
be formed and able to receive the TTLs as the assignee, which shall be completed
no later than 60 days after the Closing Date. Upon written notice from Buyer,
Seller shall cause Tekelec Brazil to assign

3



--------------------------------------------------------------------------------



 



the TTLs to the GB Brazil Sub and Buyer shall cause GB Brazil Sub to assume all
obligations and liabilities under the TTLs. Prior to such assignment, Buyer and
Seller agree that (i) Seller shall hold its interest in the TTLs in trust for
Buyer and Buyer shall be deemed the sole beneficial owner of Tekelec Brazil’s
interest in the TTLs for the earlier of 60 days after the Closing Date or the
date the TTLs are assigned to GB Brazil Sub, and (ii) Seller shall cause Tekelec
Brazil to manage the contract administration aspects of the TTLs for the benefit
of Buyer, provided, however, Buyer shall be solely responsible for all
liabilities and obligations of the TTLs (including but not limited to the
payment in advance of any import duties, taxes or other fees Buyer needs Tekelec
Brazil to pay on its behalf), and entitled to all benefits resulting from or
associated with the TTLs. Buyer shall reimburse Seller for its reasonable out of
pocket expenses incurred in connection with Tekelec Brazil’s administration of
the TTLs on Buyer’s behalf.
     9. Indemnification. In consideration of the covenants of Seller as set
forth herein and for other good and valuable consideration, Buyer agrees that
from and after the Closing, Buyer shall indemnify and hold harmless any and all
Seller Indemnitees from and against any and all Damages asserted against or
incurred by any Seller Indemnitee, and pay to the applicable Seller Indemnitee
the amount of all Damages, whether or not involving a third party claim,
resulting from or arising out of: (i) the business, conduct, operations,
management and funding of the China Subsidiary following the Closing not caused
by Seller’s breach of this Amendment; (ii) the performance of services or other
activities of the Designated Employees following the Closing; (iii) any failure
by Buyer to comply with the Investors’ Rights Agreement among Buyer and certain
of its shareholders in connection with its October 2006 private offering of its
Series C Stock; and (iv) the TTLs. Any indemnification claims shall be subject
to the procedures set forth in Article 11 of the Agreement.
     10. Oracle End User Licenses. Buyer and Seller agree that in view of the
fact that Seller will, in the performance of the Transition Services Agreement,
be required to use certain Oracle end user licenses that are required to be
transferred to Buyer under the Agreement, Seller shall not be required to effect
the transfers of such licenses until such time after the Closing as Seller’s
performance of the related services under the Transition Services Agreement has
been completed.
     11. Microsoft Licenses. Buyer and Seller agree that promptly following the
Closing, Seller and Buyer will work together to identify the Microsoft end user
licenses that are required to be transferred to Buyer under the Agreement.
Following completion of the identification process, Seller agrees to use
Reasonable Efforts to effect the transfers of the identified Microsoft licenses
from Seller to Buyer. From and after Closing, Buyer agrees to cooperate with
Seller to assist Seller in completing the license identification and transfers
contemplated by this Section 11.
     12. Seller Flexible Benefits Plan. Further to Section 8.8(e) of the
Agreement, Buyer and Seller agree that, at the Closing and with respect to
Seller’s Flexible Benefits Plan and the Employees, Seller shall transfer
$21,649.86 to Buyer, which represents the aggregate net amount of the excess
contributions received by Seller as of April 17, 2007 over the disbursements
made as of April 17, 2007 with respect to the Employees. For each Employee in a
“deficit” position as of April 17, 2007 (because their claims paid to date in
2007 exceed their contributions as of the April 17, 2007 “cut-off” date) and who
continues to be in a deficit position at the end of the 2007 calendar

4



--------------------------------------------------------------------------------



 



year, Seller will reimburse Buyer the amount of the account deficit for each
such Employee, but only to the extent that the deficit existed on April 17,
2007. This reimbursement for deficit accounts will be paid no later than
January 31, 2008. The wire transfer instructions for Seller’s payment to Buyer
of monies on the Closing Date pursuant to this Section 12 are set forth on
Attachment B hereto.
     13. Unaudited Closing Balance Sheet and Audit Assistance.
          (a) Buyer and Seller agree that, during the 45-day period following
the Closing and for each party’s use for internal accounting and other purposes,
they shall cooperate with each other and use Reasonable Efforts to produce and
agree upon an unaudited balance sheet, as of the Closing Date, for that portion
of the Business being acquired by Buyer under the Agreement (the “Closing
Balance Sheet”). Without limiting the generality of the foregoing, each party
will share with the other party such records and information as may reasonably
be required by the other party in connection with the preparation of the balance
sheet. The Closing Balance Sheet shall be prepared in accordance with GAAP,
applied on a basis consistent with the Most Recent Balance Sheet.
          (b) In the event Buyer’s auditors audit Buyer’s financial statements,
Seller agrees to reasonably cooperate (at no cost to Seller) with Buyer’s
auditor in the conduct of such audit. Seller shall provide to Buyer (at Buyer’s
expense) copies of, or shall provide Buyer access to, such factual information
as may be reasonably requested by Buyer in the possession or control of Seller
to enable Buyer’s auditor to conduct an audit of that portion of the Business
being acquired by Buyer in connection with such audit. Notwithstanding the
foregoing, the foregoing obligations of Seller shall be limited to providing
such information or documentation as may be in the possession of, or reasonably
obtainable by, Seller or its accountants, at no cost to Seller, and in the
format that Seller has maintained such information, and that relates solely to
that portion of the Business being acquired by Buyer prior to the Closing.
     14. Allocation of Purchase Price. Buyer and Seller agree that, during the
45-day period following the Closing, they shall cooperate with each other and
shall use Reasonable Efforts to mutually agree upon the Purchase Price
Allocation as of the Closing Date. The parties further agree that, in any event,
the Purchase Price Allocation shall require each party to allocate all of the
Cash Consideration to the Taqua Share.
     15. Letter of Credit. The parties acknowledge and agree that, at the
Closing and pursuant to the Plano Lease Assignment, Seller shall assign to
Buyer, and Buyer shall assume from Seller, all of Seller’s rights and
obligations as tenant under that certain Industrial Lease Agreement dated
April 18, 2000 between Industrial Property Fund V, LP (the “3605 Landlord”) and
Seller, as amended by that certain (a) First Amendment to Industrial Lease
Agreement dated June 15, 2000, (b) Second Amendment to Industrial Lease
Agreement dated effective as of August 21, 2000 and (c) Third Amendment to
Industrial Lease Agreement dated effective as of January 1, 2004 (as amended,
the “3605 Lease Agreement”). In connection with such assignment and assumption
of the 3605 Lease Agreement, Buyer and Seller agree that, within 30 days
following the Closing, Buyer shall be required, at its expense, to obtain and
provide an irrevocable letter of credit (the “Letter of Credit”) naming Seller
as the beneficiary, in the amount of US$1,000,000, issued by a U.S.

5



--------------------------------------------------------------------------------



 



commercial bank which is reasonably acceptable to Seller. The Letter of Credit
shall remain outstanding until January 1, 2014, and shall secure Buyer’s
performance under the 3605 Lease Agreement and the Plano Lease Assignment.
Seller shall be entitled to draw, after providing 15 days prior written notice
to Buyer, upon amounts outstanding under the Letter of Credit at any time Seller
is obligated to make a payment to the 3605 Landlord in the event Buyer fails to
fulfill any obligation under the 3605 Lease Agreement or the Plano Lease
Assignment. In such event, Seller shall be able to draw an amount equal to such
claim and such draw shall be deemed to be a payment to Seller by Buyer under
Section 11.3(c) of the Agreement. If Seller draws down amounts under the Letter
of Credit for a claim and it is later determined that all or a portion of such
amount was ultimately not owed to the 3605 Landlord, Buyer shall be entitled to
any reimbursements related to such overpayment. Additionally, Seller shall be
entitled to draw the entire amount then outstanding under the Letter of Credit
in the event Buyer either (i) enters into any sublease with respect to the
premises subject to the 3605 Lease Agreement without Seller’s prior written
consent to such sublease (which consent cannot be unreasonably withheld), or
(ii) enters into any amendment of the 3605 Lease Agreement or the Plano Lease
Assignment that increases the rent payable under, or extends the term of, the
3605 Lease Agreement without Seller’s prior written consent to such amendment
(which consent may be withheld by Seller in its sole discretion). If requested
by Seller, Buyer agrees to provide a substitute letter of credit to the 3605
Landlord in the amount of at least $1,000,000, securing Buyer’s obligations
under the 3605 Lease Agreement and the Plano Lease Assignment for the benefit of
the 3605 Landlord. Upon Seller being fully released from the 3605 Lease
Agreement, Buyer may terminate the Letter of Credit.
     16. Certain Transitional Arrangements. Buyer agrees that to the extent
certain employees of Seller are, as of the Closing Date, employed in the
facilities of the Business located in Plano, Texas, such persons may continue to
work in those locations, at no rental charge to Seller, for up to 90 days
following the Closing. Seller agrees that to the extent that lab gear for Taqua
Products is, as of the Closing Date, located on the leased premises of Seller in
Hyannis, Massachusetts, Buyer shall have up to 30 days following the Closing to
remove the lab gear, at Buyer’s expense, from such location. Buyer shall have up
to 120 days following the Closing to remove any Purchased Assets at Suite 100,
3601 East Plano Parkway not located in the space covered by the Plano Sublease
Assignment.
     17. Certain Commission Payments. Concerning the payment of sales
commissions owed to Employees with respect to orders placed with the Business
during 2007 but prior to the Closing Date, Seller and Buyer agree that such
sales commissions shall be paid in accordance with Attachment C hereto. As
provided on Attachment C, at the Closing, Buyer and Seller shall agree upon a
schedule of all orders received during the first quarter of 2007 and all orders
received during the second quarter of 2007 (prior to the Closing) for which
commission payments will remain outstanding as of the Closing. Such schedule
shall reflect the cash collection status for each order and the related
determination of commission payment obligations between Buyer and Seller as
determined in accordance with Attachment C.
     18. Contract Bonds. Buyer has agreed to assume at the Closing, as an
Assumed Liability, the obligations of Seller that are evidenced by the three
Contract Bonds listed in Schedule 2.5(a) of the Updated Schedules to the
Acquisition Agreement (the “Contract Bonds”).

6



--------------------------------------------------------------------------------



 



Notwithstanding such obligation, Buyer has advised Seller that, as of the
Closing Date, Buyer will not yet have procured substitute contract bonds to
replace the Contract Bonds. Buyer agrees that, within 15 days following the
Closing Date, Buyer shall procure substitute contract bonds that will fully
replace and result in the full cancellation of the Contract Bonds.
     19. Sublease Excess Rent. Seller shall promptly reimburse Buyer for that
portion of the additional rent paid by Buyer to Seller in accordance with
Section 11.3 of the Plano Sublease Assignment, but only to the extent that
Seller is not required to pay such additional rent to the Master Lessor (as
defined in the Plano Sublease Assignment) under the Master Lease (as defined in
the Plano Sublease Assignment).
     20. Payment for Personal Property. Seller hereby grants Buyer the right to
use the certain furniture, equipment (including modular work stations and
cubicles) and other personal property (collectively, the “Personal Property”)
owned by Seller and located at Suite 100, 3601 East Plano Parkway during the
term of the Plano Sublease Assignment, provided, however, that Buyer’s right to
use the Personal Property shall cease in the event that the Plano Sublease
Assignment is terminated for any reason, including as a result of Buyer’s
default thereunder. Buyer shall make quarterly payments in the amount of $49,875
for the use of such assets on the first business day of each calendar quarter
during the term of the Plano Sublease Assignment (each such payment a “Rental
Payment”). Notwithstanding the foregoing, the first Rental Payment, due July 1,
2007, will be prorated to reflect the number of days the Plano Sublease
Assignment was in effect during the quarter then ended. In the event of a
failure to make a Rental Payment within 30 days of the due date, aside from all
remedies under law available to Seller, such failure shall also constitute a
default by Buyer under the Plano Sublease Assignment.
     21. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware (regardless of the laws that
might otherwise govern under applicable principles of conflicts of laws thereof)
as to all matters, including but not limited to matters of validity,
construction, effect, performance and remedies.
     22. Counterparts. This Amendment may be executed in counterparts, each of
which shall be deemed to be an original, but which together shall constitute one
and the same agreement.
     23. Further Assurances. Prior to and after the Closing, the parties shall
execute and deliver all documents, provide all information and take or refrain
from taking all actions as may be necessary or appropriate to achieve the
purposes of this Amendment.
     24. Miscellaneous. This Amendment, together with the Agreement and the
other agreements referred to in Section 12.12 thereof, constitutes the entire
agreement between the parties pertaining to the subject matter hereof and
supersedes all prior agreements and understandings pertaining thereto. In the
event of any conflict between any provision of this Amendment and any provision
of the Agreement, the terms of this Amendment shall prevail. Except to the
extent modified herein, the terms and provisions of the Agreement shall remain
in full force and effect from and after the Amendment Date.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
executed on the date first above written.

                      Seller:   TEKELEC    
 
               
 
      By:   /s/ William H. Everett    
 
                        Name: William H. Everett             Title: Executive
Vice President and Chief Financial Officer    
 
                    Buyer:   GENBAND Inc.    
 
               
 
      By:   /s/ Jan Gaulding    
 
                        Name: Jan Gaulding             Title: Chief Financial
Officer and Secretary    

 